Exhibit 10.01
LEASE AGREEMENT
          THIS LEASE AGREEMENT (the “Lease”) is made as of the 10th day of
November, 2006 (the “Effective Date”), by and between BOCA 54 NORTH LLC, a
Delaware limited liability company (the “Landlord”), and OFFICE DEPOT, INC., a
Delaware corporation (the “Tenant”).
WITNESSETH:
1. GRANT; TERM.
     1.1 PROPERTY AND PREMISES; LANDLORD’S TITLE. In consideration of the mutual
undertakings of the parties set forth in this Lease and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
subject to the terms and conditions of this Lease, for the term and at the rent
hereinafter stated, the premises consisting of three (3), five (5) story office
buildings containing approximately 208,000 Rentable Square Feet each (each,
a “Building” and collectively, the “Buildings”), together with various special
purpose facilities (such as an employee cafeteria and an auditorium but only if
reflected in the final approved Base Building Plans, as hereinafter defined),
together with the Base Building Systems (as hereinafter defined), grading,
drainage, site work, parking and landscaped areas, restrooms, lobbies, equipment
rooms, atriums, Building connectors, and related improvements to the foregoing,
(collectively, the “Site Improvements”), which Buildings and Site Improvements
consist of approximately 624,000 total Square Feet (which square footage of the
Buildings is subject to adjustment as provided in the Construction Addendum (as
hereinafter defined), and which is for information purposes only, and not to be
used for calculation of Base Rent, all to be constructed by Landlord in
accordance with the terms of the “Construction Addendum for Base Building,”
“Shell Improvements” and “Leasehold Improvements” attached hereto and made a
part hereof as Exhibit “A” (the “Construction Addendum”), on the real property
consisting of approximately 28.75 acres located at the southeast corner of
Military Trail and Clint Moore Road, Boca Raton, Florida, and legally described
on Exhibit “B,” attached hereto and made a part hereof (the “Property”);
together with the non-exclusive right to utilize the appurtenances, rights,
privileges, and easements specifically pertaining thereto including without
limitation those established pursuant to the Declaration, as hereinafter defined
(collectively, the “Appurtenances”) (the Buildings, the Site Improvements, the
Appurtenances, and the Property shall be collectively referred to herein as
the “Premises”). The Premises are located in a multiple building, business
and/or office park known as Arvida Park of Commerce (the “Park”).
     The terms “Gross Building Area,” “Rentable Square Feet” and “Rentable
Square Foot,” and “Useable Square Feet” and “Useable Square Foot,” shall have
the general and customary meaning given thereto in accordance with the “American
National Standard” method of measuring floor area in single-tenant office
buildings as promulgated by the Building Owners and Managers Association
International (ANSI/BOMA Z65.1-1996), and, subject to the terms of the
Construction Addendum, shall be determined by a certification signed by the Base
Building

 



--------------------------------------------------------------------------------



 



Architect (as defined in the Construction Addendum) upon Substantial Completion
(as defined in the Construction Addendum). The calculation of area of the
Premises is for information purposes only, and not to be used for calculation of
Base Rent.
     Landlord represents and warrants that Landlord (i) has entered into a
contract for the purchase of the Golf Course Parcel (as hereinafter defined),
and (ii) is the fee owner of the remainder of the Premises, that it has good and
marketable fee simple title thereto, and that same are free and clear of all
leases, tenancies, agreements, encumbrances, liens or defects in title other
than the title exceptions identified in Exhibit “F” hereto (the “Permitted
Exceptions”). Landlord agrees that it will furnish to Tenant, without cost, a
leasehold title insurance commitment issued by Chicago Title Insurance Company
evidencing that Landlord’s title is in accordance with the foregoing, together
with a copy of each requirement and exception shown therein, and a copy of
Landlord’s existing survey (if Landlord updates its survey, Landlord will
provide a copy of the update to Tenant, and Landlord will cause the updated
survey to be certified to Tenant and a title insurance company and agent
therefor as requested by Tenant). Tenant shall pay the premium and all other
costs incurred in connection with the title insurance policy issued pursuant to
such commitment, provided, however, that Tenant shall have the right to take
advantage of any “simultaneous issue” rate which may be available in connection
with the issuance of any title policies being issued to Landlord’s construction
lender and to Landlord (provided that Tenant acknowledges that a simultaneous
issue policy for Tenant’s leasehold cannot be issued for a de minimus amount).
Landlord shall provide (x) an affidavit reasonably requested by the Tenant’s
title company covering (i) Landlord’s possession of the Property, and (ii) the
absence of unrecorded easements affecting the Property, and (iii) the absence of
construction liens affecting the Property (other than relating to a Notice of
Commencement recorded subsequent to Tenant’s Memorandum of Lease and Landlord’s
construction financing, if any), and (y) documentation reasonably requested by
the Tenant’s title company regarding Landlord’s formation and authority.
     1.2 NO COMMON AREAS. There are no common areas being shared with other
occupants on the Premises, it being acknowledged and agreed that, subject to
Tenant’s non-exclusive rights to the Appurtenances, Tenant has the exclusive
right to use, occupy, and enjoy the Premises during the Term and any renewal or
extension thereof. However, the square footage of such areas such as atriums and
Building connectors are included in the determination of Rentable Square Feet
for purposes of this Lease as specifically provided in this Lease.
     1.3 LEASE TERM. The term of this Lease (the “Term”) shall commence on the
date that Landlord achieves Substantial Completion of the Base Building Work and
Substantial Completion of the Leasehold Improvement Work (as such terms are
defined in the Construction Addendum) (the “Term Commencement Date”), and shall
continue for a period of one hundred eighty (180) calendar months following the
Base Rent Commencement Date (as hereinafter defined), plus any partial days in
the month in which the Base Rent Commencement Date falls (if not on the first of
the month), so that the expiration date of the Term will be the last day of a
month. Notwithstanding the foregoing, Tenant shall have no right to possession
of the Premises until Tenant has provided Landlord with a certificate of
insurance evidencing the insurance coverages that Tenant is obligated to
maintain pursuant to this Lease. Landlord and Tenant shall execute a Memorandum
of Lease Commencement substantially in form and substance as Exhibit “C,”
attached hereto and made a part hereof establishing the Term Commencement Date

- 2 -



--------------------------------------------------------------------------------



 



and the Base Rent Commencement Date as soon as such dates have been determined
in accordance with this Lease. The period of time from the first (1st) day of
the first (1st) full month after the month in which the Term Commencement Date
occurs (or the Term Commencement Date itself, if it occurs on the first day of
the month) to the last day of the twelfth (12th) calendar month thereafter, and
each successive twelve (12) month period thereafter, is referred to herein as a
“Lease Year.”
2. RENT AND OTHER CHARGES.
     2.1 BASE RENT. For purposes of this Lease, the “Base Rent Commencement
Date” shall mean the later of (a) forty-five (45) days following Substantial
Completion of the Leasehold Improvement Work for the North Building (as defined
in the Construction Addendum), and (b) November 1, 2008; provided that
Substantial Completion of the Leasehold Improvement Work has been achieved.
Commencing on the Base Rent Commencement Date, Tenant hereby covenants and
agrees to pay “Base Rent” in accordance with the Base Rent schedule set forth in
Exhibit “D,” attached hereto and made a part hereof. Base Rent shall be paid
without demand, set off or deduction, except as otherwise expressly set forth in
this Lease, to Landlord at the address set forth in this Lease or such other
address as Landlord directs in writing, and shall be paid in advance in equal
monthly installments on the first day of each month in lawful United States
currency, together with any and all rental, sales or use taxes levied by any
governmental body having authority upon the use or occupancy of the Premises and
any rent or other charges payable hereunder. If the Base Rent Commencement Date
should be a date other than the first day of a calendar month, the monthly
rental applicable to the first full calendar month will also apply to the
initial partial calendar month and will be prorated to the end of the partial
calendar month. As provided in, and subject to the terms of, the Construction
Addendum, if any Tenant Delay delays Substantial Completion of the Leasehold
Improvement Work, then Substantial Completion of the Leasehold Improvement Work
shall be deemed to be the date that Substantial Completion of the Leasehold
Improvement Work would have been achieved, but for such Tenant Delay, as
reasonably determined by Landlord.
     2.2 LATE CHARGES. If any Base Rent or other payment due under this Lease is
not received by Landlord within ten (10) days after written notice to Tenant of
its failure to make such payment (provided, however that Landlord shall not be
obligated to provide such written notice to Tenant more than two (2) times in
any twelve (12) month period), Tenant shall pay, in addition to such payment a
late charge equal to five (5%) percent of the payment which is past due. If any
payment due from Tenant shall remain overdue for more than thirty (30) days
after written notice to Tenant of its failure to make such payment (provided,
however that Landlord shall not be obligated to provide such written notice to
Tenant more than two (2) times in any twelve (12) month period), interest shall
accrue daily on the past due amount from the date such amount was due until paid
or judgment is entered at a rate equivalent to the lesser of (a) the then “prime
rate” as published in The Wall Street Journal plus five (5%) percent per annum
or (b) the highest rate permitted by law (not to exceed 18% per annum) (such
rate being herein called the “Default Interest Rate”). Interest on the past due
amount shall be in addition to and not in lieu of the late charge or any other
remedy available to Landlord. The foregoing shall not be deemed to be a waiver
of any statutory notice requirements imposed upon Landlord in order to commence
any eviction proceedings under Florida Statutes.

- 3 -



--------------------------------------------------------------------------------



 



     2.3 ADDITIONAL RENT. All charges payable by Tenant to Landlord under the
terms of this Lease other than Base Rent shall be deemed to be “Additional Rent”
hereunder. Unless this Lease provides otherwise, all Additional Rent shall be
paid with the next monthly installment of Base Rent together with all applicable
sales or use taxes. The term “Rent” shall mean Base Rent and Additional Rent.
     2.4 TAXES.
     2.4.1 Personal Property Taxes. Commencing upon the Base Rent Commencement
Date, Tenant shall pay, as and when due, all taxes attributable to the personal
property, trade fixtures, business, occupancy, or sales of Tenant or any other
occupant of the Premises and to the use thereof by Tenant or such other
occupant.
     2.4.2 Real Estate Taxes. Commencing upon the Base Rent Commencement Date,
Tenant shall pay, as and when due, all real estate taxes, personal property
taxes and other ad valorem and non ad valorem taxes, and any other levies,
charges, local improvement rates, impositions and assessments whatsoever
assessed or charged against the Premises, the equipment and improvements therein
contained, and including any amounts assessed or charged in substitution for or
in lieu of any such taxes (collectively, “Real Estate Taxes”), levied or
assessed against the Premises by any lawful authority for each calendar year or
portion thereof during the period between the Base Rent Commencement Date and
the expiration of the Term. Landlord shall request the tax assessor to send all
bill(s) and any trim notice (i.e., notice of the assessed value of the Property
of which the Premises is a part) for Real Estate Taxes directly to Tenant and
Tenant agrees to be responsible to pay the Real Estate Taxes directly to the
taxing authorities prior to any delinquency. If any Real Estate Taxes may at the
option of the taxpayer be paid in installments (whether or not interest shall
accrue on the unpaid balance of such Real Estate Taxes), Tenant shall be
required to pay only such installments as shall become due during the Term of
this Lease. In the event that the tax bill(s) and/or trim notice are not sent by
the taxing authorities directly to Tenant, Landlord shall provide Tenant with
all such tax bill(s) and/or trim notice promptly upon Landlord’s receipt
thereof. Any rebates, refunds, or abatements of Real Estate Taxes received by
Landlord subsequent to payment of Real Estate Taxes by Tenant shall be refunded
to Tenant within thirty (30) days of receipt thereof by Landlord ((less, if
Landlord contested such Real Estate Taxes at Tenant’s request, Landlord’s
reasonable costs and expenses of procuring such rebate, refund, or abatement).
Tenant shall provide Landlord with paid tax receipts or, if not available, other
proof of payment reasonably acceptable to Landlord, on or before ten (10)
business days before the date that the Real Estate Taxes would be deemed to be
delinquent (i.e., the date that penalties would start to accrue). If Tenant does
not pay Real Estate Taxes and provide proof of payment by the aforesaid date,
Landlord, upon two (2) business days’ written notice, shall have the right to
pay the Real Estate Taxes and Tenant shall reimburse Landlord within thirty (30)
days of receipt of demand for payment by Landlord, with interest at the Default
Interest Rate. Said Real Estate Taxes are to be prorated for any partial Lease
Year occurring at the beginning or end of the Term during the period in which
the taxing authority assesses Real Estate Taxes.
     2.4.3 Contesting Taxes. If Tenant desires, as determined by Tenant in its
reasonable business judgment, to contest the validity or amount of any tax,
assessment, levy, or other governmental charge agreed to in this Lease to be
paid by Tenant, Tenant shall be permitted to

- 4 -



--------------------------------------------------------------------------------



 



do so, upon posting of adequate security or the payment of amounts, all as may
be required by Applicable Laws (as defined in Section 3.2 hereof), to prevent
loss of title to the Premises or the imposition of penalties on Landlord or the
Premises and after giving Landlord prior written notice of Tenant’s intent to
contest the taxes for the applicable year. So long as Tenant complies with the
foregoing, Landlord shall cooperate with Tenant (at no expense to Landlord) and
execute any document which may be reasonably necessary for any such contest
proceeding. Nothing herein shall be deemed to limit Landlord’s right (at
Landlord’s sole cost and expense) to contest any tax, assessment, levy or
government charge imposed against the Premises, which right, with respect to ad
valorem real property taxes, shall be exercised by Landlord in its reasonable
business judgment after giving Tenant prior written notice of Landlord’s intent
to contest the taxes and, further provided, that any contest by Landlord does
not unreasonably interfere with any contest by Tenant. The foregoing restriction
on Tenant’s ability to contest the validity or amount of any tax, assessment,
levy, or other governmental charge agreed to in this Lease to be paid by Tenant
shall only be deemed to apply to Real Estate Taxes and shall not be deemed to
apply to any personal property taxes, which are payable by Tenant on its
personalty in the Premises. Tenant shall be entitled to any refund of any Real
Estate Taxes or other charges or penalties or interest thereon which have been
paid by Tenant (less, if Landlord contested such taxes at Tenant’s request,
Landlord’s reasonable costs and expenses of procuring such refund).
     2.4.4 Receipts. Upon written request of Landlord, during the Term of this
Lease, Tenant shall obtain and deliver to Landlord paid receipts for all taxes,
assessments, and other items required under this Lease to be paid by Tenant.
     2.4.5 Exclusions. Real Estate Taxes shall not include any franchise,
estate, and income taxes imposed upon Landlord.
     2.4.6 Separate Parcel. If the Premises are not currently taxed by the
applicable governmental authorities as one or more parcels separate from the
other parcel(s) included in Landlord’s tax bills, then Landlord, at its sole
cost and expense, shall apply for and diligently follow such procedures as are
necessary to have the Premises taxed by the applicable governmental authorities
as one or more parcels separate from the other parcel(s) included in Landlord’s
tax bills, so that Tenant will be in a position to pay and/or contest Real
Estate Taxes on its own, subject to the terms of this Section. When the Premises
are taxed or assessed as one or more separate parcels, Landlord shall direct the
tax authority to send the tax bills (and any trim notices) for the Premises
directly to Tenant’s address during the Term hereof. If the Premises is taxed or
assessed together with other land owned by Landlord, then, for any parcel which
includes the Premises and other land owned by Landlord: (a) Tenant’s share of
Real Estate Taxes shall be determined by multiplying such taxes or assessments
in the entire tax bill by a fraction, the numerator of which is the total value
of the portion of the Premises included in the tax bill and the denominator of
which is the total value of all property included in the tax bill, and Landlord
shall provide such determination to Tenant in writing, together with a copy of
the applicable tax bill, no later than thirty (30) days prior to the due date of
such Real Estate Taxes for the applicable year; and (b) Landlord agrees to give
Tenant a copy of any trim notice (i.e., notice of the assessed value of the real
property of which the Premises is a part) within ten (10) business days after
Landlord’s receipt thereof.

- 5 -



--------------------------------------------------------------------------------



 



     2.5 ELECTRICITY. Commencing upon Substantial Completion of the Base
Building Work (as defined in the Construction Addendum), Tenant shall pay for
all costs and fees incurred in connection with the provision and use of
electricity at the Premises, including, without limitation, the parking areas
therefor, as separately metered in Tenant’s name.
     2.6 OPERATING EXPENSES.
     2.6.1 Tenant’s Responsibility. Subject to the terms of Section 7,
commencing upon the Term Commencement Date, Tenant shall be solely responsible,
at Tenant’s sole cost and expense, for the maintenance, operation, repair,
replacement (regardless of whether such replacement is required under any
Applicable Law that was not in effect or not applicable to the Premises on the
Term Commencement Date), and administration of the Premises, including, without
limitation: (i) maintenance of HVAC, electrical, mechanical, plumbing, fire,
life safety and elevator systems serving the Buildings (collectively,
the “Building Systems”); (ii) water, sewer, gas, and other utility charges
(including electricity charges, as provided above) for the Premises, all of
which shall be separately metered in Tenant’s name; (iii) landscaping, tree
trimming, and pest control for the Premises, and (iv) window washing, janitorial
services (to be provided in the manner that such services are customarily
furnished in comparable office buildings in the area), rest room supplies and
other maintenance expenses in connection with the Premises (collectively,
the “Tenant Operating Expenses”).
     2.6.2 Landlord Operating Expenses. In addition, commencing on the Base Rent
Commencement Date, Tenant shall be responsible to reimburse and/or pay Landlord
for the following expenses: (i) insurance that Landlord is obligated or
permitted to obtain under this Lease and any deductible amount applicable to any
claim made by Landlord under such insurance (“Insurance Expenses”), and (ii) the
dues and assessments due under the Declaration (as hereinafter defined) with
respect to the Premises (“Assessment Expenses”) (collectively, the “Landlord
Operating Expenses”).
     2.6.3 Payment of Landlord Operating Expenses. In addition to the payment of
Base Rent, commencing on the Base Rent Commencement Date, Tenant shall pay one
hundred percent (100%) of the Landlord Operating Expenses to Landlord. On or
before March 31 of each calendar year, Landlord shall provide a good faith
estimate of Landlord Operating Expenses for that calendar year (the “Estimate
Statement”). Tenant shall remit monthly one-twelfth (1/12th) of the amount set
forth in the Estimate Statement (the “Estimated Payment”) as Additional Rent
together with its payments of Base Rent; provided that Landlord may invoice
Tenant retroactively for the months of January through the month of issuance of
the Estimate Statement. On or before March 31st of each calendar year, Landlord
shall send a statement to Tenant detailing all actual Landlord Operating
Expenses for the prior calendar year (the “Landlord Operating Expense
Statement”). If the Landlord Operating Expense Statement indicates that the
total Estimated Payments made by Tenant during the preceding year exceeded the
actual Landlord Operating Expenses for such year, then, at Landlord’s option
(except upon the expiration of the Term, whereupon a refund shall automatically
be given, if applicable), Tenant shall be given either: (i) a credit against its
next due Estimated Payment, or (ii) a refund, in the amount of the difference
between the Estimated Payments made in the preceding year and the actual
Landlord Operating Expenses for such year (which shall be paid to Tenant within
thirty (30) days of issuance of the applicable Landlord Operating Expense
Statement or the end

- 6 -



--------------------------------------------------------------------------------



 



of the Term, whichever occurs sooner). If the Landlord Operating Expense
Statement indicates that the actual Landlord Operating Expenses exceeded the
Estimated Payments, then Tenant shall remit the difference to Landlord as
Additional Rent within thirty (30) days after Tenant’s receipt of the applicable
Landlord Operating Expense Statement. Landlord’s failure to provide a statement
shall not prejudice Landlord’s right to collect a shortfall or Tenant’s right to
receive a credit or refund for over payments. However, if Landlord fails to
provide a Landlord Operating Expense Statement (or corrected Landlord Operating
Expense Statement if the initial statement was incorrect) within
twenty-four (24) months after the end of the year for which Estimated Payments
were made, Landlord shall be deemed to have waived its right to collect a
shortfall for that year. Any obligation of Landlord or Tenant to remit any
overpayment or underpayment pursuant to this Section shall survive the
expiration of the Term or earlier termination of this Lease. Each payment of
Landlord Operating Expenses shall include applicable sales and use taxes.
     2.6.4 Audit. During the Term or any extension thereof, but not more than
one (1) time per year, Tenant shall have the right to cause Landlord’s books and
records with respect to Landlord Operating Expenses to be audited by a reputable
independent certified public accountant or a reputable lease auditing firm of
Tenant’s choosing; provided that: (i) Tenant shall notify Landlord, in writing,
that it has elected to perform such audit within one hundred eighty (180) days
after Tenant’s receipt of the applicable Landlord Operating Expense Statement
for the year to be audited (the “Election Notice”); (ii) such audit shall
commence within ninety (90) days after Tenant sends the Election Notice;
(iii) such audit shall be completed within sixty (60) days after the same is
commenced; and (iv) Tenant shall have a reasonable period of time to object to a
Landlord Operating Expense Statement based upon the results of such audit (which
shall in no event exceed sixty (60) days after the completion of such audit).
Tenant hereby agrees to keep the results of any such audit(s) confidential
(except for disclosures required by law) and any agreement that Tenant enters
into with an outside accounting firm shall provide that such firm shall also
keep such results confidential (except for disclosures required by law).
Landlord shall cause such books and records to be made available for such
inspection during normal business hours at Landlord’s option at a location
selected by Landlord in Palm Beach County, Florida, upon no less than ten (10)
business days’ prior written notification by Tenant to Landlord. Such audit
shall be done in accordance with generally accepted auditing principles,
consistently applied and Tenant shall provide Landlord a complete copy of such
audit results at the conclusion thereof. If, at the conclusion of such audit,
Tenant’s audit of such expenses for the preceding year indicates that Tenant
made an overpayment to Landlord for such preceding year, Landlord shall remit
the amount of such overpayment to Tenant within thirty (30) days after receipt
of notice from Tenant of the amount of such overpayment; if such audit indicates
that Tenant made an underpayment for such preceding year, Tenant shall remit the
difference to Landlord as Additional Rent within thirty (30) days of the
conclusion of such audit. Should Landlord disagree with the results of Tenant’s
audit, Landlord and Tenant shall refer the matter to a mutually acceptable
independent certified public accountant, who shall be hired on a non-contingent
fee basis and shall work in good faith with Landlord and Tenant to resolve the
discrepancy. The fees and costs of such independent accountant to which such
dispute is referred shall be borne by the unsuccessful party and shall be shared
pro rata to the extent each party is unsuccessful as determined by such
independent certified public account, whose decision shall be final and binding.
Landlord shall pay the cost of Tenant’s audit if the total amount of Landlord
Operating Expenses used for the calculation of pass-throughs for the

- 7 -



--------------------------------------------------------------------------------



 



year in question exceeded five (5%) percent of the total amount of Landlord
Operating Expenses that should properly have been used.
3. USE OF PROPERTY.
     3.1 PERMITTED USE. Tenant may use the Premises only for the following
Permitted Use: general office and business use, which includes, but is not
limited to, corporate headquarter facilities and uses ancillary and related
thereto, the supporting use of conference and computer facilities, employee
kitchen and related non-commercial facilities which provide incidental services
to employees only (e.g., day care facilities, gym facilities, convenience store,
banking facilities, and dry cleaning service (drop-off and pick-up only, with no
on-site dry cleaning), all for employees only) (the “Permitted Use”). Tenant
shall not allow smoking of any kind inside the Buildings; it being understood
and agreed that each of the Buildings shall be designated as a “non-smoking
facility.” In addition, Tenant shall not permit any activity which would exceed
the floor and/or elevator load capacity or which would otherwise damage the
Building Systems or structural components of a Building. Landlord represents and
warrants to Tenant that on the Term Commencement Date of this Lease, the
Premises (including, without limitation, the “Golf Course Parcel”, as described
in Exhibit “B”) and the Permitted Use thereof by Tenant will not be prohibited
by the Certificate of Occupancy issued for the Buildings, and that Landlord will
take no action so as to cause Tenant’s Permitted Use of the Premises to violate
in any material respect any restrictions imposed upon the Premises by deed, the
Declaration (as defined below), or otherwise. These representations and
warranties of Landlord shall survive Tenant’s acceptance of the Premises.
     3.2 COMPLIANCE WITH LAWS. During the Term, subject to Tenant’s compliance
at all times with the provisions of Section 4.2 hereof, Tenant shall be solely
responsible for making any structural modifications to the Premises or
alterations to the Building Systems as may be required pursuant to any federal,
state or local laws, ordinances, building codes, and rules and regulations of
governmental entities or quasi-governmental entities having jurisdiction over
the Premises, including but not limited to the Board of Fire Underwriters, the
South Florida Water Management District, and the Americans with Disabilities Act
(the “ADA”) and all regulations and orders promulgated pursuant to the ADA as
currently enacted or modified from time to time or enacted after the Effective
Date (collectively, “Applicable Laws”); provided, however, that Landlord
warrants that it shall be solely responsible, at Landlord’s sole cost and
expense, for promptly making any modifications to the Premises or alterations to
the Building Systems or other repairs required as a result of Landlord’s failure
to comply with Applicable Laws in connection with Landlord’s obligations under
the Construction Addendum as of the date of the Term Commencement Date. In
addition, Tenant shall comply with all Applicable Laws relating to its use and
occupancy of the Premises, and shall promptly comply with all governmental
orders and directives for the correction, prevention, and abatement of nuisances
in, upon, or connected with the Premises, all at Tenant’s sole expense. Except
as specifically provided in this Lease, Tenant will procure at its own expense
all permits and licenses required for the transaction of its business in the
Premises. Nothing contained in this Section is deemed to amend or modify
Landlord’s warranty of construction as set forth in the Construction Addendum.
          If Tenant fails to perform its obligations under this Section within
thirty (30) days after receipt of written notice thereof from Landlord, then in
addition to any other rights and

- 8 -



--------------------------------------------------------------------------------



 



remedies Landlord may have under Section 8.2 hereof, Landlord shall have the
right, but not the obligation, to perform the same, whereupon any and all of
Landlord’s costs and expenses incurred in connection therewith shall be promptly
reimbursed by Tenant within thirty (30) days after written demand by Landlord,
together with reasonable written supporting documentation therefor.
Notwithstanding the foregoing, if the performance of such obligation by Tenant
would reasonably require more than thirty (30) days to complete, Tenant shall
have a reasonable time to perform in order to cure such default (subject to
extension for Force Majeure) provided Tenant commences to cure within such
thirty (30) day period and thereafter diligently prosecutes such cure to
completion.
     3.3 HAZARDOUS MATERIALS.
     (a) Throughout the Term, Landlord and Tenant will prevent the presence,
use, generation, release, discharge, storage, disposal, or transportation of any
Hazardous Materials (as herein defined) on, under, in, above, to, or from the
Premises by such party or its respective agents, employees, or contractors
except that Hazardous Materials may be used in the Premises as necessary for the
customary maintenance or customary use of the Premises (and in Tenant’s case,
except as are normally used in connection with the Permitted Use) provided that
same are used, stored, and disposed of in compliance with any Applicable Laws
pertaining to protection of the environment, public health and safety, air
emissions, water discharges, hazardous or toxic substances, solid or hazardous
wastes or occupational health and safety, and common law pertaining to the
foregoing (collectively, the “Environmental Laws”). For purposes of this
provision, the term “Hazardous Materials” will mean and refer to any unlawful
levels of wastes, materials, or other substances of any kind or character that
are or become regulated as hazardous or toxic waste or substances, or which
require special handling or treatment, under any Environmental Laws.
     (b) If Tenant’s activities at the Premises or Tenant’s use of the Premises
(i) results in a release of Hazardous Materials by Tenant or its agents,
employees, or contractors that is not in compliance with Environmental Laws or
permits issued thereunder; (ii) gives rise to any claim or requires a response
under Environmental Laws or permits issued thereunder; or (iii) causes the
presence at the Premises of Hazardous Materials in levels that violate
Environmental Laws or permits issued thereunder, then Tenant shall, at its sole
cost and expense: (x) immediately provide verbal notice thereof to Landlord as
well as notice to Landlord in the manner required by this Lease, which notice
shall identify the Hazardous Materials involved and the emergency procedures
taken or to be taken; and (y) promptly take all action in response to such
situation required by Applicable Laws, provided that Tenant shall first obtain
Landlord’s approval of the non-emergency remediation plan to be undertaken
(which approval shall not be unreasonably withheld, conditioned, or delayed).
     (c) Tenant shall at all times indemnify and hold harmless Landlord against
and from any and all claims, suits, actions, debts, damages, costs, losses,
obligations, judgments, charges and expenses (including reasonable attorneys’
fees) of any nature whatsoever suffered or incurred by Landlord to the extent
they were caused by the following activities of Tenant on the Premises during
the Term of this Lease and arise from events or conditions which came into
existence after the Term Commencement Date: (i) any release, threatened release,
or disposal of any Hazardous Materials at the Premises by Tenant or its
employees, officers, agents, licensees,

- 9 -



--------------------------------------------------------------------------------



 



invitees, assignees, subtenants, contractors, or subcontractors, or (ii) the
violation of any Environmental Laws at the Premises by Tenant or its employees,
officers, agents, licensees, invitees, assignees, subtenants, contractors, or
subcontractors.
     (d) Tenant acknowledges that it has received and reviewed that certain
Phase I and Limited Phase II Environmental Site Assessment of 10 Vacant Arvida
Park of Commerce Parcels, dated November 2, 2004 (Revised) and prepared by Camp
Dresser & McKee Inc. (the “Environmental Report”). Landlord warrants and
represents that, as of the Effective Date, to the actual knowledge of Harry St.
Clair and Jose Hevia, and except as otherwise specified in the Environmental
Report, no use, storage, treatment, transportation, release, leak, discharge,
spill, disposal or emission of Hazardous Materials has occurred in, on or about
the Premises (excepting the Golf Course Parcel), and that the Premises
(excepting the Golf Course Parcel) are free of Hazardous Materials and in
compliance with all Environmental Laws as of the Effective Date, except as
otherwise specified in the Environmental Report.
     (e) Tenant acknowledges that it has received and reviewed that certain
Phase I Environmental Site Assessment and Phase II ESA of the Golf Course
Maintenance Area, dated April 2006 and prepared by Camp Dresser & McKee Inc. in
connection with the Golf Course Parcel, together with that certain Proposal for
Site Assessment Report, dated June 14, 2006 and prepared by Camp Dresser & McKee
Inc. in connection with the Golf Course Parcel (collectively, the “Golf Course
Parcel Environmental Report”). Landlord warrants and represents that, as of the
Effective Date, except as otherwise specified in the Golf Course Parcel
Environmental Report, Harry St. Clair and Jose Hevia have no actual knowledge of
(i) any use, storage, treatment, transportation, release, leak, discharge,
spill, disposal or emission of Hazardous Materials in, on or about or from the
Golf Course Parcel; (ii) the presence of any Hazardous Materials in, on or about
or from the Golf Course Parcel, or (iii) the violation of any Environmental Laws
in, on or about or from the Golf Course Parcel.
     (f) As necessary to comply with Applicable Laws in connection with
Landlord’s obligations under the Construction Addendum as of the date of the
Term Commencement Date, Landlord will be responsible, at its expense, to comply
with all reporting obligations applicable to the environmental condition of the
Premises (including the Golf Course Parcel), and to perform any environmental
investigation, remediation or monitoring required to be performed in connection
with the Premises (including the Golf Course Parcel). Any investigation,
remediation or monitoring required to be undertaken by the Landlord shall be
undertaken within the time period required by Environmental Laws and in a manner
so as not to unreasonably interfere with Tenant’s use and occupancy of the
Premises. Landlord shall indemnify and hold harmless Tenant against and from any
and all claims, suits, actions, debts, damages, costs, losses, obligations,
judgments, charges, fines, penalties and expenses (including reasonable
attorneys’ fees) of any nature whatsoever suffered or incurred by Tenant to the
extent resulting from the failure of Landlord to complete any investigation,
remediation or monitoring required to bring the Premises into compliance with
all applicable Environmental Laws or any permits issued under the Environmental
Laws, except, in each case, for any loss or damage actually caused by the
negligence or willful misconduct of Tenant or its agents, employees, or
contractors.
     (g) Landlord shall at all times indemnify and hold harmless Tenant against
and from any and all claims, suits, actions, debts, damages, costs, losses,
obligations, judgments, charges,

- 10 -



--------------------------------------------------------------------------------



 



fines, penalties and expenses (including reasonable attorneys’ fees) of any
nature whatsoever suffered or incurred by Tenant to the extent they were caused
by the following activities of Landlord: (i) any release, threatened release, or
disposal of any Hazardous Materials by Landlord or its agents, employees,
licensees, assignees, contractors or subcontractors or (ii) the violation of any
Environmental Laws or any permits issued under the Environmental Laws by
Landlord or its agents, employees, licensees, assignees, contractors or
subcontractors, except, in each case, for any loss or damage actually caused by
the negligence or willful misconduct of Tenant or its agents, employees, or
contractors.
     (h) The indemnification provisions of this Section shall survive the
expiration of the Term or earlier termination of this Lease.
     3.4 SIGNS. Tenant shall have the exclusive right to place signage on or in
any interior or exterior portion of each Building or the Property (which shall
include, without limitation, the right to install monument signs on the Property
at the entrance(s) of the Premises as may be permitted by Applicable Laws and
with the requirements of the Declaration); provided that: (a) Tenant shall
comply with all Applicable Laws and with the requirements of the Declaration;
and (b) with respect to any exterior signage or any signage within the interior
of the Building which is visible from the exterior of the Building, Tenant shall
obtain the prior written consent of Landlord, which shall not be unreasonably
withheld, delayed, or conditioned; provided, further, however, that so long as
Tenant’s signage complies with subparagraph (a), Landlord’s consent is not
required for any signage that reflects solely Tenant’s name and/or logo. Any and
all such approved signs shall be installed and shall be maintained by Tenant, in
good order, condition, and repair, at Tenant’s sole cost and expense, and shall
be at all times consistent with Applicable Laws and any sign criteria
established pursuant to the Declaration. Tenant shall be responsible to Landlord
for the installation, use, or maintenance of said signs and any damage caused
thereby. Tenant agrees to remove all of its signs prior to the expiration date
or earlier termination of this Lease, and upon such removal to repair all damage
incident to such removal, reasonable wear and tear and damage by casualty and
condemnation excepted. In connection with Landlord’s approval of signage to the
extent required above, Landlord shall respond to a request by Tenant within
ten (10) business days after receipt of Tenant’s written request for consent. If
Landlord fails to respond to Tenant’s initial written request, then Tenant shall
provide Landlord a written reminder notice with respect thereto. If Landlord
fails to respond within two (2) business days after receipt of such reminder
notice, then Landlord’s consent shall be deemed to be granted.
     3.5 LANDLORD’S ACCESS. Landlord shall be entitled at all reasonable times,
after prior reasonable notice to Tenant and subject to Tenant’s reasonable
security procedures, to enter the Premises to examine them and to make such
repairs, alterations, or improvements thereto as are expressly required under
this Lease. Landlord shall exercise its rights under this Section, to the extent
possible in the circumstances, in such manner so as to minimize interference
with Tenant’s use and enjoyment of the Premises. In addition, Landlord and its
agents have the right to enter the Premises at all reasonable times and upon
prior written notice to show the Premises to prospective purchasers, lenders, or
anyone having a prospective interest in the Premises, and, during the last
twelve (12) months of the Term or any renewal thereof, to show them to
prospective tenants. Within ten (10) days after Landlord’s written request,
Tenant shall provide the name of Tenant’s contact person for Landlord to provide
notice to and to coordinate the

- 11 -



--------------------------------------------------------------------------------



 



showings permitted herein. Landlord will have the right at all times to enter
the Premises without advance notice in the event of an emergency affecting the
Premises. Tenant shall have the right to have a representative of Tenant
accompany Landlord with respect to any entry onto the Premises, and in any event
during any entry onto the Premises Landlord shall: (i) comply with Tenant’s
reasonable security procedures, including, without limitation, that there may be
safes, vaults, and/or certain secured areas within the Premises that may not be
accessed by Landlord except in the event of an emergency posing an imminent
danger to persons or property, and (ii) minimize any interference with the
conduct of Tenant’s business, prevent breaches in security and avoid damages to
the Premises or the equipment, fixtures, or personal property of Tenant.
     3.6 QUIET POSSESSION. As long as Tenant is not in default of the terms and
conditions of this Lease beyond any applicable cure or grace period, Tenant
shall be entitled to peaceful and quiet enjoyment of the Premises for the full
Term without interruption or interference by Landlord or any person claiming
through or under Landlord.
     3.7 COVENANTS AND RESTRICTIONS. Tenant hereby acknowledges and agrees that
the Premises, and Tenant’s occupancy thereof, is subject to that certain
Declaration of Covenants and Restrictions recorded in Official Records Book
2873, Page 745 of the Public Records of Palm Beach County, Florida
(the “Declaration”), as the same has been and may be amended from time to time,
provided, however, that Landlord shall not agree to amend the Declaration or
record any other restrictions, agreements, or instruments in a manner which
would materially and adversely affect Tenant’s use and occupancy of the Premises
under this Lease. In connection with Landlord’s construction pursuant to the
Construction Addendum, Landlord, at its expense, is responsible to obtain any
approvals as may be required pursuant to the Declaration.
     3.8 PARKING. During the Term, Tenant shall have an exclusive right to use
all of the parking spaces associated with the Premises. All motor vehicles
(including all contents thereof) shall be parked in such spaces at the sole risk
of Tenant, its employees, agents, invitees, and licensees, it being expressly
agreed and understood that Landlord has no duty to insure any of said motor
vehicles (including the contents thereof), and that Landlord is not responsible
for the protection and security of such vehicles, or the contents thereof
(without limiting the generality of the foregoing, it being understood that this
shall not be deemed to relieve Landlord of any liability for any damage actually
caused by the negligence or willful misconduct of Landlord or its agents,
employees, or contractors, except if covered by Tenant’s insurance).
4. LEASEHOLD IMPROVEMENTS AND TENANT ALTERATIONS.
     4.1 LEASEHOLD IMPROVEMENTS. The Leasehold Improvements (as defined in the
Construction Addendum) are to be constructed by Landlord pursuant to the terms
and provisions of the Construction Addendum. The Leasehold Improvements shall be
owned by Tenant and shall become the property of Landlord at the end of the Term
(as may be extended) to the extent such Leasehold Improvements then exist.

- 12 -



--------------------------------------------------------------------------------



 



     4.2 TENANT ALTERATIONS.
     (a) Except for the Leasehold Improvements constructed in accordance with
the Construction Addendum, Tenant will not make or allow to be made any:
(i) structural alterations in or to the Premises without Tenant first obtaining
the written consent of Landlord, which consent may be granted or withheld in the
Landlord’s sole and absolute discretion (provided that if Landlord withholds its
consent to any alterations required by Applicable Laws, Tenant shall not be
deemed to be in breach of its obligations under Section 3.2 hereof); or (ii) any
other alterations to the Premises (i.e., other than those listed in clause
(i) above), including, without limitation, alterations to the Building Systems,
without Tenant first obtaining the written consent of Landlord, which consent
shall not be unreasonably withheld, conditioned, or delayed (provided, however,
that Landlord’s consent shall not be required for interior, nonstructural
alterations which do not affect the Building Systems and which cost less than
$250,000.00 per Building to perform each alteration project, but Tenant shall
notify Landlord of any such interior, nonstructural alterations). For
alterations that require Landlord’s consent, Landlord shall have ten
(10) business days within which to review any submission by Tenant to Landlord
of the plans and specifications therefor. If Landlord fails to respond within
such period, then Tenant shall notify Landlord in writing of its failure, and if
Landlord fails to respond to Tenant within two (2) business days after
Landlord’s receipt of such notice, then Landlord’s consent will be deemed to be
granted. All Tenant alterations (structural, and/or Building Systems and/or
exterior and/or interior, nonstructural alterations) will be accomplished in a
good and workmanlike manner, at Tenant’s sole expense, lien-free, in conformity
with all Applicable Laws, and by licensed contractor(s) carrying the insurance
required by this Lease (with certificates of insurance delivered to Landlord
upon written request during the course of the work; and if request is made for
insurance certificates following the end of the work, then such insurance
certificates will be delivered to the extent in Tenant’s possession). In
addition to the foregoing, with respect to any alterations to be performed by
Tenant requiring Landlord’s consent: (x) all such Tenant alterations will be
made in accordance with plans and specifications approved in advance by
Landlord, such approval of plans and specifications to be granted or deemed
granted as aforesaid in this Section; and (y) by a general contractor approved
by Landlord in accordance with subsection (b), below; and (z) upon completion of
any such work, Tenant shall provide Landlord with “as built” plans, copies of
all construction contracts directly between Tenant and such contractor(s), and
proof of payment for all labor and materials. Any Tenant alterations to the
Premises made by or installed by either party hereto will remain upon and be
surrendered with the Premises and become the property of Landlord upon the
expiration or earlier termination of this Lease without credit to Tenant;
provided, however, Landlord, at its option, may require Tenant to remove any
additions and/or alterations in order to restore the Premises to the condition
existing at the time Landlord completed the Leasehold Improvements (reasonable
wear and tear and tear and damage by casualty and condemnation excepted), with
all costs of removal, repair, restoration, or alterations to be borne by Tenant,
except for Leasehold Improvements (which Tenant shall have no obligation to
remove) or if at the time of granting Landlord’s consent to such alterations,
Landlord specifically acknowledged in writing that Tenant would not be
responsible for removing such alterations. This clause will not apply to
moveable equipment, furniture, or moveable trade fixtures owned by Tenant, which
shall be removed by Tenant at the end of the Term.

- 13 -



--------------------------------------------------------------------------------



 



     (b) Without limiting the general requirements as to Tenant’s contractors as
set forth in subsection (a), above, with respect to Tenant alterations requiring
Landlord’s consent, Landlord shall have the right to approve Tenant’s general
contractor, and subcontractors relating to alterations affecting the structure
and/or Building Systems, which approval shall not be unreasonably withheld,
conditioned, or delayed; provided however that Landlord may disapprove Tenant’s
general contractor or applicable subcontractors only if Landlord has reason to
believe that such general contractor is not qualified to do the applicable scope
of work for the proposed alteration.
     (c) If any alterations are to be performed by a subtenant that is not an
Affiliate of Tenant, Landlord reserves the right to require additional
reasonable requirements in connection therewith, such as additional information
necessary to evaluate proposed contractors.
     4.3 CONSTRUCTION LIENS. Tenant will have no authority or power, express or
implied, to create or cause any construction lien or claim of any kind against
the Premises or any portion thereof. Tenant will promptly cause any such liens
or claims to be released by payment, bonding or otherwise within thirty
(30) days after request by Landlord, and will indemnify Landlord against losses
arising out of any such claim including, without limitation, legal fees and
court costs. NOTICE IS HEREBY GIVEN THAT LANDLORD WILL NOT BE LIABLE FOR ANY
LABOR, SERVICES, OR MATERIAL FURNISHED OR TO BE FURNISHED TO TENANT, OR TO
ANYONE HOLDING THE PREMISES THROUGH OR UNDER TENANT, AND THAT NO CONSTRUCTION OR
OTHER LIENS FOR ANY SUCH LABOR, SERVICES, OR MATERIALS WILL ATTACH TO OR AFFECT
THE INTEREST OF LANDLORD IN THE PREMISES. TENANT WILL DISCLOSE THE FOREGOING
PROVISIONS TO ANY CONTRACTOR ENGAGED BY TENANT PROVIDING LABOR, SERVICES, OR
MATERIAL TO THE PREMISES.
5. INSURANCE AND INDEMNITY.
     5.1 TENANT’S INSURANCE. Tenant will throughout the Term (and any other
period when Tenant is in possession of the Premises) carry and maintain, at its
sole cost and expense, the following types of insurance, which shall provide
coverage on an occurrence basis, with respect to the Premises, in the amounts
specified and with such reasonable deductibles as would be carried by a prudent
tenant of a similar building, having regard to size, age, and location and in
the form hereinafter provided for:
     5.1.1 Commercial General Liability Insurance. Commercial general liability
insurance covering claims arising from bodily injury and property damage with a
minimum limits of $2,000,000.00 per occurrence and $5,000,000.00 general
aggregate and insuring against legal liability of the insured with respect to
the Premises or arising out of the maintenance, use, or occupancy thereof. The
commercial general liability insurance policy shall include coverage of
contractual liabilities arising under this Lease pursuant to customary
contractual liability endorsements.
     5.1.2 Property Insurance. Special form property insurance on the Leasehold
Improvements, all for full replacement cost thereof, adjusted annually.

- 14 -



--------------------------------------------------------------------------------



 



     5.1.3 Automobile Liability Insurance. If Tenant owns or leases vehicles for
use in connection with the Premises, comprehensive automobile liability
insurance with limits of not less than $1,000,000.00 per occurrence for bodily
injury, $500,000.00 per person and $100,000.00 property damage or a combined
single limit of $1,000,000.00 covering vehicles owned or leased by Tenant.
     5.1.4 Excess Liability Insurance. Umbrella liability insurance with a limit
of not less than $20,000,000.00 per occurrence.
     5.1.5 Business Interruption Insurance. Business interruption/extra expense
coverage in sufficient amounts to cover twelve (12) months of Base Rent.
     5.1.6 Workers’ Compensation and Employees’ Liability Insurance. Workers’
Compensation Insurance covering all employees of Tenant, as required by the laws
of the State of Florida and Employers’ Liability coverage subject to a limit of
no less than $100,000.00 each employee, $100,000.00 each accident, and
$1,000,000.00 policy limit.
     If (a) Tenant fails to take out or to keep in force any insurance referred
to in this Section, and (b) Tenant does not commence and continue to diligently
cure such default within ten (10) business days after written notice by Landlord
to Tenant specifying the nature of such default, then Landlord has the right,
without assuming any obligation in connection therewith, to procure such
insurance at the sole cost of Tenant, and all outlays by Landlord shall be paid
by Tenant to Landlord without prejudice to any other rights or remedies of
Landlord under this Lease. Tenant shall not keep or use in the Premises any
article which may be customarily prohibited by any fire or casualty insurance
policy in force from time to time covering the Premises.
     With respect to the insurance coverages required of Tenant under this
Lease, Tenant shall have the right to utilize a “blanket” or “umbrella” policy
of insurance, provided that Tenant provides Landlord with satisfactory evidence
that (i) Landlord and its managing agent are an additional insured under such
blanket or umbrella policy, (ii) such blanket or umbrella policy expressly
references the Premises, and (iii) such blanket or umbrella policy contains a
guaranteed amount of insurance for the Premises, which guaranteed amount shall
equal the amounts of coverage required under this Lease.
     Tenant shall have the right to self insure any or all of its liabilities
with respect to the Premises so long as Tenant’s net worth exceeds
$150,000,000.00. As used in this Lease, “self insurance” shall mean that Tenant
is itself acting as if though it were the insurance company providing the
insurance required under the provisions of this Lease, and Tenant shall pay any
amounts due in lieu of insurance proceeds which would have been payable if the
insurance policies had been carried, which amounts shall be treated as insurance
proceeds for all purposes under this Lease.
     5.2 LANDLORD’S INSURANCE. During the Term, Landlord will, at Tenant’s sole
cost and expense, carry and maintain the following types of insurance with
respect to the Premises in such amount or percentage of replacement value as
required below or if not specified then as Landlord or its insurance advisor
deems reasonable in relation to the age, location, type of construction and
physical conditions of the Building and the availability of such insurance at

- 15 -



--------------------------------------------------------------------------------



 



reasonable rates: (i) special form property insurance on the Base Building, for
full replacement cost thereof, adjusted annually (excluding the Leasehold
Improvements and any personal property of Tenant); and (ii) commercial general
public liability and property damage insurance with respect to Landlord’s
operations in or on the Premises, in at least the same limits and coverages as
required of Tenant above. Such insurance shall be in such reasonable amounts and
with such reasonable deductibles as would be carried by a prudent owner of a
similar building, having regard to size, age, and location (which deductibles
shall be approved by Tenant, which approval shall not be unreasonably withheld).
Tenant shall be named as an additional insured under Landlord’s liability
policies. Landlord shall have the right to self insure any or all of its
liabilities with respect to the Premises so long as Landlord’s net worth exceeds
$150,000,000.00.
     With respect to the insurance coverages required of Landlord under this
Lease, Landlord shall have the right to utilize a “blanket” or “umbrella” policy
of insurance, provided that Landlord provides Tenant with satisfactory evidence
that (i) Tenant is an additional insured under such blanket or umbrella policy,
(ii) such blanket or umbrella policy expressly references the Premises, and
(iii) such blanket or umbrella policy contains a guaranteed amount of insurance
for the Premises, which guaranteed amount shall equal the amounts of coverage
required under this Lease.
     5.3 TENANT’S CONTRACTORS’ INSURANCE. Tenant will cause all contractors
performing alterations to carry and maintain the following types of insurance,
which shall provide coverage on an occurrence basis, with respect to the
Premises, in the amounts specified and with commercially reasonable deductibles
and in the form hereinafter provided for:
     5.3.1 Commercial General Liability Insurance. Commercial general liability
insurance covering claims arising from bodily injury and property damage with a
minimum limits of $1,000,000.00 per occurrence and $2,000,000.00 general
aggregate.
     5.3.2 Automobile Liability Insurance. Comprehensive automobile liability
insurance with limits of not less than $1,000,000.00 per occurrence for bodily
injury, $500,000.00 per person and $100,000.00 property damage or a combined
single limit of $1,000,000.00 covering vehicles owned or leased by the
contractor.
     5.3.3 Excess Liability Insurance. Solely as to Tenant’s general contractor
in connection with alterations affecting the structure and/or the Building
Systems, umbrella liability insurance with a limit of not less than
$5,000,000.00 per occurrence.
     5.3.4 Workers’ Compensation and Employees’ Liability Insurance. Workers’
Compensation Insurance covering all employees of the contractor, as required by
the laws of the State of Florida and Employers’ Liability coverage subject to a
limit of no less than $100,000.00 each employee, $100,000.00 each accident, and
$1,000,000.00 policy limit.
     5.4 POLICY FORM. All policies referred to in this Section 5, above shall:
(i) be taken out with insurers licensed to do business in Florida having an A.M.
Best’s rating of A-, Class 8, or otherwise approved in advance by Landlord (in
the case of insurance required to be carried by Tenant or its contractors) or by
Tenant (in the case of insurance required to be carried by Landlord), which
shall not be unreasonably withheld, delayed, or conditioned; (ii) name

- 16 -



--------------------------------------------------------------------------------



 



Landlord and Landlord’s property manager (if any) (in the case of insurance
required to be carried by Tenant or its contractors) or Tenant (in the case of
insurance required to be carried by Landlord) as additional insureds in
connection with the general and excess liability policy only plus the property
insurance policy as to the Leasehold Improvements; and (iii) be
non-contributing. Insurance carried by Tenant and its contractors shall apply
only as primary and not as excess to any other insurance available to Landlord
or any mortgagee of Landlord, and shall contain an obligation of the insurers to
notify the additional insureds by certified mail not less than thirty (30) days
prior to any material change, cancellation, or termination of any such policy.
Certificates of insurance on Acord Form 25-S (or equivalent form) on or before
the Term Commencement Date and thereafter at times of renewal or changes in
coverage or insurer shall be delivered to Landlord promptly upon request.
     5.5 RELEASE AND WAIVER OF SUBROGATION RIGHTS. The parties hereto, for
themselves and anyone claiming through or under them, hereby release and waive
any and all rights of recovery, claim, action, or cause of action, against each
other, their respective agents, directors, officers, and employees, for any
property loss or property damage that may occur to the Premises or the
Buildings, and to all property, whether real, personal or mixed, located in the
Premises or the Buildings, by reason of any cause against which the releasing
party is actually insured or, regardless of the releasing party’s actual
insurance coverage, against which the releasing party is required to be insured
pursuant to the provisions of Sections 5.1 or 5.2. This mutual release and
waiver shall apply regardless of the cause or origin of the property loss or
damage, including negligence of the parties hereto, their respective agents and
employees. Each party agrees to provide the other with reasonable evidence of
its insurance carrier’s consent to such waiver of subrogation upon request. This
Section 5.5 supersedes any provision to the contrary which may be contained in
this Lease, including, without limitation, Section 5.6.
     5.6 INDEMNIFICATION OF THE PARTIES.
     (a) Tenant hereby agrees to indemnify, defend, and hold harmless Landlord
from and against any and all liability for any loss, injury or damage (excluding
consequential damage), which shall include, without limitation, all costs,
expenses, court costs, and reasonable attorneys’ fees imposed on Landlord by any
person whomsoever that occurs in or at or about the Premises, except to the
extent any such loss, injury, or damage is (i) caused by or results from the
negligence or willful misconduct of Landlord, its employees, agents, or
contractors, or (ii) expressly Landlord’s responsibility pursuant to
Section 3.3, above, or (iii) a loss, injury or damage that is included in or
covered by Tenant’s indemnification obligations as set forth in Section 3.3(c),
above. The commercial liability insurance that Tenant is required to carry
pursuant to Section 5.1 of this Lease shall include coverage of the foregoing
contractual indemnity, pursuant to customary contractual liability endorsements.
     (b) Landlord hereby agrees to indemnify, defend, and hold harmless Tenant
from and against any and all liability for any loss, injury or damage (excluding
consequential damage), which shall include, without limitation, all costs,
expenses, court costs, and reasonable attorneys’ fees imposed on Tenant by any
person whomsoever that occurs in or at or about the Premises, to the extent
caused by or resulting from the negligence or willful misconduct of Landlord,
its employees, agents, or contractors. The commercial liability insurance that
Landlord is required

- 17 -



--------------------------------------------------------------------------------



 



to carry pursuant to Section 5.2 of this Lease shall include coverage of the
foregoing contractual indemnity, pursuant to customary contractual liability
endorsements.
     (c) The provisions of this Section shall survive the expiration of the Term
or earlier termination of this Lease.
6. DAMAGE AND DESTRUCTION; CONDEMNATION.
     6.1 DESTRUCTION OR DAMAGE TO PREMISES.
     6.1.1 If the Premises are at any time damaged or destroyed in whole or in
part by fire, casualty, or other causes and if this Lease is not terminated
pursuant to Section 6.1.2, Landlord shall have thirty (30) days (the “Notice
Period”) from such damage or destruction to cause the Base Building Architect to
determine and inform Tenant of the estimated time for repair and restoration and
notify Tenant whether Landlord will restore the Base Building to substantially
the condition which existed immediately prior to the occurrence of the casualty
to the extent of Landlord’s obligations under the Construction Addendum with
respect to the Base Building. If the time estimated to restore does not exceed
one (1) year from the end of the Notice Period, Landlord shall complete such
repairs to the extent of insurance proceeds (but recognizing that Landlord is
obligated to maintain full replacement cost coverage as to the Base Building)
within one (1) year from the end of the Notice Period, subject to Excusable
Delay (the “Repair Period”). If such repairs have not been completed within the
Repair Period to the extent of Landlord’s obligations under the Construction
Addendum with respect to the Base Building, and Tenant desires to terminate this
Lease as a result thereof, then Tenant must notify Landlord prior to Landlord’s
completion of the repairs of Tenant’s intention to terminate this Lease.
Landlord shall then have thirty (30) days after Landlord’s receipt of written
notice of Tenant’s election to terminate to complete such repairs (as evidenced
by a certificate of completion and Landlord otherwise achieving Substantial
Completion of the Base Building). If Landlord does complete such repairs prior
to the expiration of such thirty (30) day cure period, Tenant shall have no such
right to terminate this Lease; provided, however this Lease shall be deemed
terminated upon Landlord’s failure to complete such repairs prior to expiration
of the thirty (30) day period, whereupon the parties shall have no further
obligations under this Lease (except that Tenant shall, within sixty (60) days
from the date of termination, remove its personal property). In the event this
Lease is not terminated, Tenant shall, upon Substantial Completion of the Base
Building by Landlord, promptly and diligently, and at its sole cost and expense,
repair and restore the Leasehold Improvements, and any improvements to the
Premises made by Tenant, to the condition which existed immediately prior to the
occurrence of the casualty to the extent of insurance proceeds (but recognizing
that Tenant is obligated to maintain full replacement cost coverage as to the
Leasehold Improvements). If, in the reasonable estimation of Base Building
Architect as provided above, the Base Building cannot be restored within one
(1) year of such damage or destruction and if this Lease is not terminated
pursuant to Section 6.1.2, then either Landlord or Tenant may terminate this
Lease as of a date specified in such notice, which date shall not be less than
thirty (30) nor more than ninety (90) days after the date such notice is given.
Until the restoration of the Base Building is complete, there shall be an
abatement or reduction of Base Rent in the same proportion that the square
footage of the Premises so damaged or destroyed and not reasonably capable of
being used and occupied for the Permitted Use, bears to the total square footage
of the Premises, unless the damaging event was caused by

- 18 -



--------------------------------------------------------------------------------



 



the negligence (to the extent sufficient insurance proceeds are not received by
Landlord in connection therewith) or willful misconduct of Tenant, its
employees, officers, agents, licensees, invitees, assignees, subtenants,
contractors or subcontractors, in which event there shall be no such abatement
and Tenant shall restore such damage at Tenant’s sole cost and expense.
     6.1.2 If the Premises are destroyed or damaged during the last two
(2) years of the Term, then in addition to the determination to be made by the
Base Building Architect pursuant to Section 6.1.1, Landlord shall also cause the
Base Building Architect to determine and inform Tenant within the Notice Period
of the estimated cost of repair. If the estimated cost of repair of the Base
Building exceeds ten (10%) percent of the annual Base Rent then remaining to be
paid by Tenant for the balance of the Term, Landlord or Tenant may at its option
terminate this Lease by giving written notice to the other party of its election
to do so within thirty (30) days after receipt of the Base Building Architect’s
determination, whereupon the parties shall have no further obligations under
this Lease (except that Tenant shall, within sixty (60) days from the date of
termination, remove its personal property). If neither party shall so elect to
terminate this Lease, the repair of such damage shall be governed by other
provisions of this Section. However, if Landlord shall exercise its right of
termination pursuant to this Section 6.1.2 and at that time Tenant shall have a
remaining Renewal Option pursuant to Rider Number 1 hereto, then Tenant may
render Landlord’s notice of termination null, void, and of no further force or
effect, provided that Tenant, within twenty (20) days of receipt of the notice,
shall exercise such Renewal Option.
     6.2 CONDEMNATION.
     6.2.1 Total or Partial Taking. If (i) the whole of the Premises or such
portion thereof which would materially and adversely affect the continued
operations of Tenant at the Premises; or (ii) any material portion of the
parking area (including, without limitation, any material portion of a parking
structure or facility) on the Property (provided Landlord does not make
reasonable alternate parking arrangements for Tenant in lieu thereof), in
Landlord’s and/or Tenant’s reasonable business judgment, shall be taken by any
public authority under the power of eminent domain or sold to public authority
under threat or in lieu of such taking, then either party may terminate this
Lease and the Term shall cease as of the day possession or title shall be taken
by such public authority, whichever is earlier (“Taking Date”), whereupon the
Rent shall be paid up to the Taking Date with a refund by Landlord of any Rent
paid for any period subsequent to the Taking Date. If less than the whole of the
Premises, or less than such portion thereof as will make the Premises unusable
as of the Taking Date (as set forth in subsections (i) and (ii) above), is
taken, Base Rent and other charges payable to Landlord shall be reduced (x) in
proportion to the amount of the Premises taken, if square footage of a Building
is taken, or (y) in the proportion that the fair market value of the Premises
taken bears to the total fair market value of the Premises prior to the Taking,
as equitably determined by Landlord. If this Lease is not terminated, Landlord
shall repair any damage to the Premises caused by the taking to the extent
necessary to make the Premises reasonably tenantable within the limitations of
the available compensation awarded for the taking (exclusive of any amount
awarded for land) to the extent of Landlord’s obligations under the Construction
Addendum.
     6.2.2 Award. All compensation awarded or paid upon a total or partial
taking of the Premises or Buildings including the value of the leasehold estate
created hereby shall belong to

- 19 -



--------------------------------------------------------------------------------



 



and be the property of Landlord without any participation by Tenant; Tenant
shall have no claim to any such award based on Tenant’s leasehold interest.
However, nothing contained herein shall be construed to preclude Tenant, at its
cost, from independently prosecuting any claim directly against the condemning
authority in such condemnation proceeding for damage to, or cost of removal of,
stock, trade fixtures, furniture, and other personal property belonging to
Tenant, Tenant’s moving expenses and other relocation damages, and the
unamortized cost of any improvements paid for by Tenant, including the Leasehold
Improvements; provided, however, that no such claim shall diminish or otherwise
adversely affect Landlord’s award or the award of any mortgagee.
7. MAINTENANCE AND REPAIRS; SERVICES.
     7.1 LANDLORD’S OBLIGATIONS. Landlord at its sole expense shall keep the
foundation, roof, floor slabs, exterior walls and ceiling slabs and other
structural portions of the Buildings in good order, condition, and repair and
the cost of such maintenance and repairs shall not be charged to Tenant as
Additional Rent (except for (a) the cost of maintenance and repair of any
structural alterations which were requested by Tenant in accordance with
Section 4.2 (excluding any “Leasehold Improvements” (as defined in the
Construction Addendum) made by or on behalf of Tenant, the maintenance and
repair of which shall be performed and paid by Tenant), and (b) general
maintenance and repairs to the roof (as opposed to replacement), which may be
passed-through to Tenant as Additional Rent). Landlord shall not be obligated to
make any repairs under this Section 7.1 until a reasonable time after receipt of
a written notice (or, in the event of an emergency, telephonic or other
reasonable notice) from Tenant specifying the need for such repairs although
Landlord will use all diligent efforts to complete any such repairs within ten
(10) business days after such notice. In addition, but subject nevertheless to
any applicable waiver of subrogation and except to the extent paid for by
insurance, Landlord shall, at Tenant’s expense, repair any damage to the roof,
foundation, or structural portions or walls of the Premises and Buildings caused
by the negligence or willful misconduct of Tenant or its employees, officers,
agents, licensees, invitees, assignees, subtenants, contractors, or
subcontractors. Tenant shall pay Landlord a fee equal to five (5%) percent of
the cost of such work to compensate Landlord for coordination and supervision of
the integration of such work.
     7.2 TENANT’S OBLIGATIONS. Subject to Tenant’s obligation to comply with
Section 4.2 hereof and subject to Landlord’s warranty and other obligations set
forth in the Construction Addendum, Tenant at its sole cost and expense shall
keep the Building Systems, interior walls and ceilings, electric light fixtures,
bulbs, tubes and tube casings, doors, finished floors and floor coverings,
windows, floor and wall coverings, dock doors, loading ramps, levelers, plumbing
fixtures, entrances, sidewalks, corridors, landscaping, parking areas and other
facilities from time to time comprising the Premises (as well as Tenant’s
furniture, fixtures, equipment, and other personal property in or at the
Premises), in good order, condition, and repair as befitting a comparable office
building in Boca Raton. With respect to Building Systems other than plumbing and
other de minimus services provided directly by Tenant and/or its facility
manager, Tenant, at its expense, shall maintain in effect industry-standard
maintenance agreements with licensed and insured companies. Landlord shall
extend and assign (after the expiration of the Warranty Period (as defined in
the Construction Addendum)) to Tenant the benefit from warranties on such items,
if any, that have been made by Landlord’s contractors or the manufacturer of
such items. To the extent such warranties are not assignable, Landlord shall

- 20 -



--------------------------------------------------------------------------------



 



upon request of Tenant use reasonable efforts to enforce same for the benefit of
Tenant. Landlord shall obtain and assign to Tenant on the Term Commencement Date
a manufacturer’s warranty covering the HVAC equipment for at least one (1) year
with respect to parts and labor and for at least five (5) years with respect to
the compressor units. Tenant acknowledges and agrees that Landlord shall have no
obligation to perform any maintenance, repair, replacement, or other structural
or non-structural alterations in or to the Buildings or the Premises except as
expressly set forth in Section 7.1 and in Sections 3.2, 6, and 11.5.
Notwithstanding the foregoing, Landlord shall be responsible for the cost of any
damage to the Premises caused by the negligence or willful misconduct of
Landlord, its employees, agents, or contractors, but subject nevertheless to any
applicable waiver of subrogation and except to the extent paid for by insurance.
     Notwithstanding anything to the contrary contained herein, if Tenant fails
to comply with its obligations under this Section 7.2 and such failure continues
for a period of thirty (30) days after Tenant’s receipt of written notice from
Landlord, then in addition to Landlord’s rights and remedies under Section 8.2
hereof, Landlord shall have the right, but not the obligation, to perform such
maintenance, repair, and/or replacement, as may be necessary or required, as
determined by Landlord in its sole but reasonable discretion, and Tenant shall
reimburse to Landlord the costs and expenses incurred by Landlord in connection
therewith within thirty (30) days after written demand by Landlord, together
with reasonable supporting documentation therefor. Notwithstanding the
foregoing, if the performance of such obligation by Tenant would reasonably
require more than thirty (30) days to complete, Tenant shall have a reasonable
time to perform in order to cure such default provided Tenant commences to cure
within such thirty (30) day period and thereafter diligently prosecutes such
cure to completion.
     7.3 CONDITION UPON TERMINATION. Upon the termination of this Lease, Tenant
shall surrender the Premises to Landlord, broom clean and in the same condition
as received except for reasonable wear and tear, casualty damage which Tenant is
not required to repair, condemnation, Leasehold Improvements and alterations not
required to be removed as specifically permitted hereunder, and conditions
caused by Landlord’s failure to repair as expressly required hereunder. Tenant
shall repair, at Tenant’s expense, any damage to the Premises or Buildings
caused by Tenant’s removal of any of Tenant’s personal property, including but
not limited to furniture, machinery, equipment and signage. In no event,
however, shall Tenant remove any of the following materials or equipment without
Landlord’s prior written consent: any power wiring or power panels; lighting or
lighting fixtures; millwork and cabinetry; wall coverings; drapes, blinds, or
other window coverings; carpets or other floor coverings; base building heaters,
air conditioners, or any other heating or air conditioning equipment (not to
include supplemental hvac units installed by or for Tenant); fencing or security
gates; plumbing fixtures, water fountains; or other similar building operating
equipment.
8. DEFAULT AND REMEDIES.
     8.1 DEFAULT BY TENANT. Each of the following will be an “Event of Default”
by Tenant under this Lease:
     (a) Failure to pay when due any installment of Rent or any other payment
required pursuant to this Lease. Notwithstanding the foregoing, prior to such
failure being deemed an

- 21 -



--------------------------------------------------------------------------------



 



Event of Default, Landlord will provide Tenant with ten (10) days’ written
notice and opportunity to cure such failure; provided, however, that in no event
shall Landlord be obligated to provide such written notice more than two
(2) times in any twelve (12) month period (the foregoing shall not be deemed to
be a waiver of any statutory notice requirements imposed upon Landlord in order
to commence any eviction proceedings under Florida Statutes);
     (b) The filing by or against Tenant of a petition for bankruptcy or
insolvency under any applicable federal or state bankruptcy or insolvency law
(unless, in the case of a petition filed against Tenant, such petition is not
dismissed within seventy-five (75) days from the filing thereof); an
adjudication of bankruptcy or insolvency or an admission that it cannot meet its
financial obligations as they become due; or the appointment or a receiver or
trustee for all or substantially all of the assets of Tenant;
     (c) A transfer by Tenant in fraud of creditors or an assignment for the
benefit of creditors;
     (d) Any act which results in a lien being filed against the Premises and is
not discharged as provided in Section 4.3;
     (e) The liquidation, termination, or dissolution of Tenant, or if Tenant is
a natural person, the death of Tenant; and;
     (f) Failure to cure a breach of any non-monetary provision of this Lease
within thirty (30) days after written notice thereof to Tenant; provided,
however, that if such default reasonably requires more than thirty (30) days to
cure, Tenant shall have a reasonable time to cure the default provided Tenant
commences to cure within such thirty (30) day period and thereafter diligently
prosecutes such cure to completion.
     8.2 REMEDIES. Upon the occurrence of any Event of Default by Tenant,
Landlord shall be entitled to the following remedies to the extent permitted by
Applicable Laws:
     (a) Landlord may terminate this Lease and dispossess Tenant;
     (b) Landlord may, without terminating or canceling this Lease, declare all
Rent to be paid pursuant to this Lease for the remainder of the Term to be
immediately due and payable, provided, however, that Landlord shall only have
the right to accelerate the Rent due under this Lease if Tenant has failed to
make at least two (2) month’s consecutive Base Rent payments and Tenant fails to
bring its account payment status current on or before the due date of its next
Base Rent payment, and Landlord may only collect from Tenant an amount of
accelerated Rent equal to the amount of Rent due for the lesser of: (i) the
remainder of the Term; or (ii) a period of four (4) years following the date
which Landlord makes its claim for accelerated Rent (it being understood that,
if, following such four (4) year period (provided the Term has not so expired),
Landlord shall have the continuing right to so accelerate for the foregoing time
period(s) until the Term has so expired). Any claim by Landlord for accelerated
Rent shall be in addition to, not in substitution for, any other claim for Rent
which has accrued as of the date Landlord makes the claim for accelerated Rent
and shall be discounted to present value as of the time of such acceleration on
the basis of a four (4%) percent per annum discount from the respective dates
that such amount should have been paid hereunder. Upon Landlord’s acceleration
of the Rent as

- 22 -



--------------------------------------------------------------------------------



 



provided herein, and if Landlord shall have repossessed the Premises for the
account of Tenant, Landlord shall thereafter use reasonable efforts to mitigate
Landlord’s damages hereunder with respect to the Premises. Notwithstanding
anything contained herein to the contrary, in the event that Landlord re-lets
the Premises for the remainder of the Term, then Landlord’s damages shall be
deemed to be the difference between the rent payable under the new lease for the
remainder of the Term (after the deduction of all reletting expenses, including,
without limitation, brokerage fees, free rental periods, attorneys’ and
paralegals’ fees, build-out allowances, and all other reasonable costs of
reletting) and the entire accelerated Rent due for the remainder of the Term,
discounted to present value as provided above, which amount shall be immediately
due and payable by Tenant as and for liquidated damages hereunder, whereupon,
after the payment by Tenant to Landlord of such amount and all other amounts due
under this Lease, then Tenant shall thereafter be released of all liability
hereunder;
     (c) Landlord may elect to repossess the Premises and to relet the Premises
for Tenant’s account, holding Tenant liable in damages for all expenses incurred
in any such reletting and for any difference between the amount of Rent received
from such reletting and the amount due and payable under the terms of this
Lease; and
     (d) Landlord may enter the Premises and take any actions required of Tenant
under the terms of this Lease, and Tenant shall reimburse Landlord on demand for
any reasonable expenses that Landlord may incur in effecting compliance with
Tenant’s obligations under this Lease, and Landlord shall not be liable for any
damages resulting to Tenant from such action, so long as Landlord acts
reasonably.
     The above remedies shall be cumulative and shall not preclude Landlord from
pursuing any other remedies permitted by law or in equity. Landlord’s election
not to enforce one or more of the remedies upon an Event of Default shall not
constitute a waiver.
     8.3 COSTS.
     (a) Tenant shall pay to Landlord on demand all reasonable costs incurred by
Landlord, including reasonable attorneys’ fees and costs (whether or not suit is
actually brought or whether incurred in preparation for or at trial, on appeal,
or in bankruptcy), incurred by Landlord in enforcing any of the obligations of
Tenant under this Lease. In addition, upon any Event of Default by Tenant,
Tenant shall also be liable to Landlord for the expenses to which Landlord may
be put in re-entering the Premises, reletting the Premises, and putting the
Premises into the condition necessary for such reletting (including reasonable
attorneys’ fees and disbursements, marshall’s fees, and brokerage fees, in so
doing), and any other expenses reasonably incurred by Landlord.
     (b) Landlord shall pay to Tenant on demand all reasonable costs incurred by
Tenant, including reasonable attorneys’ fees and costs (whether or not suit is
actually brought or whether incurred in preparation for or at trial, on appeal,
or in bankruptcy), incurred by Tenant in enforcing any of the obligations of
Landlord under this Lease.
     (c) Notwithstanding the foregoing or anything to the contrary contained in
this Lease, in the event of any litigation between Landlord and Tenant arising
out of this Lease or Tenant’s

- 23 -



--------------------------------------------------------------------------------



 



use and occupancy of the Premises, the prevailing party shall be entitled to
recover its costs and expenses incurred in such litigation, including reasonable
attorneys’ fees (whether or not suit is actually brought or whether incurred in
preparation for or at trial, on appeal, or in bankruptcy).
     8.4 WAIVER. No delay or omission by Landlord or Tenant in exercising a
right or remedy shall exhaust or impair the same or constitute a waiver of, or
acquiescence to, a default.
     8.5 DEFAULT BY LANDLORD. In the event of any default by Landlord, Tenant
shall have all remedies available at law or in equity, but prior to any exercise
of any remedy, Tenant will give Landlord written notice specifying such default
with particularity, and Landlord shall have a period of thirty (30) days
following the date of such notice in which to cure such default; provided,
however, that if such default reasonably requires more than thirty (30) days to
cure, Landlord shall have a reasonable time to cure the default provided
Landlord commences to cure within such thirty (30) day period and thereafter
diligently prosecutes such cure to completion. Unless and until Landlord fails
to cure such default in accordance with the foregoing sentence, Tenant shall not
have any remedy or cause of action by reason thereof. Notwithstanding anything
contained herein to the contrary, Tenant’s remedies hereunder shall not include
termination unless Landlord’s default (after the expiration of the foregoing
notice and cure period) results in a construction eviction pursuant to and in
accordance with the requirements of Florida law.
     In addition, if there is an interruption in an essential Building service
(such as elevators, electricity, or HVAC), and such interruption (i) is caused
by the negligence or willful misconduct of Landlord, its agents, employees, or
contractors, and (ii) renders all or any portion of the Premises untenantable,
and (iii) continues for a period of seven (7) consecutive days after Landlord’s
receipt of written notice from Tenant, then so long as the correction of the
problem is within Landlord’s reasonable control, Tenant shall be entitled to an
abatement of Base Rent for each day that the Premises are untenantable with
respect to the portion of the Premises that is untenantable (provided, however
that so long as one (1) passenger or freight elevator servicing each Building is
in working condition, then the Premises shall not be deemed to be untenantable
as regarding access in connection herewith).
     8.6 NO PERSONAL LIABILITY OF LANDLORD. Notwithstanding any provision of
this Lease, Landlord shall not at any time have any personal liability under
this Lease. In the event of any breach or default by Landlord of any term or
provision of this Lease, Tenant agrees to look solely to the equity or interest
then-owned by Landlord in the Premises, and in no event shall any deficiency
judgment be sought or obtained against Landlord. Notwithstanding the foregoing,
if Tenant has received a final, non-appealable judgment for damages against
Landlord as a result of an uncured default by Landlord under this Lease, and,
despite Tenant’s use of all reasonable efforts to levy against Landlord’s
interest in the Premises, such judgment has nonetheless not been satisfied
within sixty (60) days after the date that the judgment became final and
non-appealable, then Tenant shall have the right to deduct the unpaid amount of
such judgment against the Base Rent to become due under this Lease (plus
interest as set forth in the judgment), until fully credited.
     8.7 TENANT’S RIGHT TO CURE. Notwithstanding anything to the contrary
contained in this Section, if Landlord is in default of the terms and conditions
of this Lease

- 24 -



--------------------------------------------------------------------------------



 



(including a breach of a representation) beyond any applicable cure or grace
period (except that, in the event of a bona fide emergency, Tenant is only
required to give Landlord reasonable notice under the circumstances), Tenant may
cure such default and thereafter Landlord shall reimburse Tenant for all
reasonable costs and expenses incurred by Tenant which shall be payable as a
cash payment within thirty (30) days after written demand by Tenant. If Landlord
fails to pay such costs and expenses within such thirty (30) day period, Tenant
may send a reminder notice to Landlord, and if Landlord fails to pay within five
(5) business days after receipt of the reminder notice, then Tenant may deduct
such costs and expenses from the installment(s) of Base Rent next coming due
(plus interest at the Default Interest Rate), until fully credited.
     8.8 CONSEQUENTIAL DAMAGES. Under no circumstances will either party to this
Lease be entitled to seek or recover special, indirect, consequential, or
punitive damages, or lost profits, on account of default or breach hereunder.
9. PROTECTION OF LENDERS.
     9.1 SUBORDINATION AND ATTORNMENT. Provided that the holder of any mortgage
encumbering the Premises or any ground or underlying lease delivers to Tenant a
Subordination, Non-Disturbance, and Attornment Agreement (“SNDA”) as described
below, this Lease shall be subject and subordinate at all times to the terms of
such ground or underlying lease which now exists or may hereafter be executed
affecting the Premises under which Landlord shall claim, and to the liens of
such mortgage in any amount or amounts whatsoever now or hereafter existing
encumbering the Premises, and to all modifications, renewals, and replacements
thereto. If Landlord’s interest in the Premises is acquired by any ground
lessor, mortgagee, or purchaser at a foreclosure sale or transfer in lieu
thereof, Tenant shall attorn to the transferee of or successor to Landlord’s
interest in the Premises and recognize such transferee or successor as Landlord
under this Lease in accordance with the applicable SNDA. Notwithstanding the
foregoing, any mortgagee under any mortgage shall have the right at any time to
subordinate any such mortgage to this Lease on such terms and subject to such
conditions as the mortgagee in its discretion may consider appropriate.
     Landlord represents and warrants to Tenant that, as of the Effective Date
of this Lease, no mortgages or ground leases encumber Landlord’s title to the
Property.
     Any subordination of this Lease to a mortgage or any ground lease shall be
conditioned on Tenant obtaining a SNDA from each and every mortgagee and ground
lessor, such SNDA to be in form and content reasonably acceptable to Tenant and
the applicable mortgagee and ground lessor. Tenant agrees that an acceptable
form of SNDA is attached hereto and made a part hereof as Exhibit “G.” Such form
is not intended to be the only form that would be acceptable to Tenant and/or
deemed to be reasonable. Any such SNDA will include a provision to the effect
that casualty and condemnation proceeds will be utilized to the extent required
in this Lease and not to pay down the applicable loan to Landlord or for any
other purpose, provided that (i) at the time that Landlord delivers the
applicable SNDA to Tenant: (x) Tenant’s net worth exceeds $150,000,000.00; and
(y) no Event of Default is then-continuing, and (ii) at the time of the casualty
or condemnation, no Event of Default is then-continuing.

- 25 -



--------------------------------------------------------------------------------



 



     9.2 ESTOPPEL CERTIFICATES. Within fifteen (15) days of receipt of a written
request from Landlord, any lender or prospective lender of the Premises, Tenant
shall deliver an estoppel certificate, attaching a true and complete copy of
this Lease, including all amendments relative thereto, and certifying with
particularity, among other things, (i) a description of any renewal or expansion
options, if any; (ii) the amount of Rent currently and actually paid by Tenant
under this Lease; (iii) that this Lease is in full force and effect as modified;
(iv) whether Tenant is in possession of the Premises; (v) stating whether Tenant
or, to the best of Tenant’s actual knowledge as of the date of execution of the
estoppel certificate, Landlord, is in default under this Lease and, if so,
summarizing such default(s); and (vi) stating whether Tenant or, to the best of
Tenant’s actual knowledge as of the date of execution of the estoppel
certificate, Tenant has any offsets or claims against Landlord and, if so,
specifying with particularity the nature and amount of such offset or claim.
Landlord shall deliver a similar estoppel certificate within fifteen (15) days
of receipt of a written request from Tenant, any lender or prospective lender of
Tenant or any permitted assignee or permitted subtenant of Tenant.
     9.3 TENANT’S FINANCIAL CONDITION.
     (a) Within sixty (60) days after the end of each fiscal year, Tenant shall
deliver to Landlord a copy of Tenant’s audited financial statements for Tenant’s
most recently completed fiscal year, prepared by independent certified public
accountants in accordance with generally accepted accounting principles. The
foregoing financial statements may also be required by Landlord from any
proposed assignee of Tenant, or from any proposed subtenant which will occupy
more than 25,000 square feet of the Premises. Tenant represents and warrants to
Landlord that each such financial statement is a true and accurate statement in
all material respects as of the date of such statement and the same shall be
similarly certified by the proposed assignee or subtenant, as applicable. All
financial statements shall be confidential and shall be used only for the
purposes set forth herein. Tenant or a proposed assignee of Tenant, or subtenant
which will occupy more than 25,000 square feet of the Premises shall not have
any obligation to furnish the financial statements set forth above in the event
that the applicable party that would otherwise be required to furnish such
financial statements is a publicly traded company on a stock exchange which is
subject to regulation by the Securities and Exchange Commission and is current
in all required filings. If the financial statements to be provided herein are
from a subsidiary, having a parent as a publicly traded entity, then the
financial statements that are delivered hereunder may be prepared on a
consolidated basis with the parent entity, so long as financial statements from
the subsidiary are not otherwise available and are prepared on a consolidating
basis.
     (b) If at any time during the Term Tenant does not have a long-term credit
rating of both (i) Baa3 or higher by Moody’s Investors Service (“Moody’s”) (or
its equivalent, if Moody’s revises its credit ratings), and (ii) BBB- or higher
by Standard & Poor’s Rating Group (“Standard & Poor’s”) (or its equivalent, if
Standard & Poor’s revises its credit ratings), then Tenant shall deliver, or
cause to be delivered to Landlord, a security deposit in the amount of four
(4) months of Base Rent at the monthly Base Rent payable for the first year of
the Term. The security deposit shall, at Tenant’s sole option, either be (i) a
cash deposit to be held in escrow by a third party escrow agent pursuant to an
escrow agreement reasonably acceptable to the parties, or (ii) in the form of a
Letter of Credit, which Letter of Credit shall be in a form reasonably
acceptable to Landlord.

- 26 -



--------------------------------------------------------------------------------



 



     10. TELECOMMUNICATIONS.
     (a) Tenant acknowledges and agrees that all telephone and
telecommunications services desired by Tenant shall be ordered and utilized at
the sole expense and discretion of Tenant. Tenant’s telecommunications
equipment, wires, conduit, and cabling (collectively, “Tenant’s
Telecommunications Equipment”) shall be installed and operated in accordance
with Applicable Laws (including, without limitation, those of the Federal
Communications Commission (“FCC”), the Occupational Safety and Health
Administration (“OSHA”), and the Federal Aviation Administration (“FAA”)), and
Tenant, at its expense, shall obtain all permits, licenses, variances,
authorizations, and approvals that may be required in order to install and
operate Tenant’s Telecommunications Equipment. Landlord shall have no
responsibility for the maintenance of Tenant’s Telecommunications Equipment or
for any infrastructure to which Tenant’s Telecommunications Equipment may be
connected. Tenant agrees that, to the extent any such service is interrupted,
curtailed, or discontinued from any cause whatsoever, except to the extent
caused by the negligence or willful misconduct of Landlord or its agents,
employees, or contractors, Landlord shall have no obligation or liability with
respect thereto and it shall be the sole obligation of Tenant at its expense to
obtain substitute service.
     (b) Any and all Tenant’s Telecommunications Equipment installed in the
Buildings by or on behalf of Tenant shall be removed prior to the expiration or
earlier termination of the Term, by Tenant at its sole cost. Landlord and Tenant
shall have the right to agree, however, prior to the expiration or earlier
termination of the Term, for Tenant to abandon and leave in place, without
additional payment to Tenant or credit against Base Rent or Additional Rent, any
and all Tenant’s Telecommunications Equipment and related infrastructure, or
selected components thereof.
     (c) Notwithstanding anything contained in this Lease to the contrary,
Tenant shall have the exclusive right to install, maintain, and remove on the
roofs of the Buildings satellite dishes or other similar devices, such as
antennae, for the purpose of receiving and sending radio, television, computer,
telephone, or other communication signals (and including the installation of all
necessary cables, wires, and transformers), together with the right to the use
of the conduits, pipes, risers, and shafts within the Buildings for the
installation of cables, wiring, and other equipment therein in connection with
the operation of all such devices (the foregoing facilities that are installed
by or on behalf of Tenant are hereby called the “Tenant’s Rooftop Communications
Equipment,” which shall be deemed to include such similar equipment to be
installed by any sublessee, provided, however, that, in no event may Landlord or
Tenant allow any third parties (e.g., subtenants and licensees) to utilize the
roof of the Buildings for the installation, maintenance, and operation of
Tenant’s Rooftop Communication Equipment or other similar equipment, other than
bona fide subtenants not primarily engaged in the business of telecommunications
and occupying all or a portion of the interior of the Premises pursuant to a
permitted sublease or a sublease which has been approved by Landlord (and which
sublease shall expressly include the right to install Tenant’s Rooftop
Communication Equipment or similar equipment), subject to Tenant’s obligation to
comply with all Applicable Laws and the Declaration with respect to the
installation, maintenance, and operation of Tenant’s Rooftop Communication
Equipment or such other similar equipment. Tenant shall advise Landlord at least
ten (10) business days in advance of the planned installation of Tenant’s
Rooftop

- 27 -



--------------------------------------------------------------------------------



 



Communications Equipment, and if required by Landlord, such installation shall
be done by the roofing company which provides the roof warranty for the
Buildings and in such a manner so as to not invalidate such warranty. Except to
the extent caused by (i) the roofing company installing Tenant’s Rooftop
Communications Equipment if required by Landlord, and/or (ii) Landlord, it’s
agents, or employees, Tenant shall be responsible for any damage to the
Buildings caused by installing or maintaining Tenant’s Rooftop Communications
Equipment. At the expiration or earlier termination of this Lease, Tenant, at
its expense, shall remove Tenant’s Rooftop Communications Equipment; provided,
however, Landlord and Tenant shall have the right to agree, prior to the
expiration or earlier termination of the Term, for Tenant to abandon and leave
in place, without additional payment to Tenant or credit against Base Rent or
Additional Rent, any and all Tenant’s Rooftop Communications Equipment and
related components thereof. Any work required to restore the roof or any other
part of the Buildings or Property from any damage occasioned by the
installation, maintenance, or removal of Tenant’s Rooftop Communications
Equipment shall be borne by Tenant. The installation, maintenance, and removal
of Tenant’s Communications Equipment shall be subject to the obligations imposed
upon Tenant in this Lease with respect to Tenant’s use and occupancy of the
Premises; provided, however, that there shall be no additional consideration due
from Tenant with respect to the rights granted to Tenant pursuant to this
Section.
     (d) Notwithstanding anything herein to the contrary, Landlord shall have no
right to install, maintain, and operate telecommunications equipment in the
Buildings (including the rooftops thereof), without Tenant’s prior written
consent, which consent may be withheld in Tenant’s sole and absolute discretion.
     11. MISCELLANEOUS PROVISIONS.
     11.1 LANDLORD’S LIABILITY; CERTAIN DUTIES. As used in this Lease, the term
“Landlord” means only the current owner or owners of the fee title to the
Premises or the leasehold estate under a ground lease of the Premises at the
time in question. Each landlord is obligated to perform the obligations of
Landlord under this Lease only during the time such landlord owns such interest
or title. Any landlord who transfers its title or interest is relieved of all
liability with respect to the obligations of Landlord under this Lease to be
performed on or after the date of transfer, provided that the transferee
expressly assumes, in writing, all obligations of Landlord arising from and
after the date of transfer. However, each landlord shall deliver to its
transferee all funds previously paid by Tenant, if such funds have not yet been
applied under the terms of this Lease.
     11.2 INTERPRETATION. The captions of the Articles or Sections of this Lease
are to assist the parties in reading this Lease and are not a part of the terms
or provisions of this Lease. Whenever required by the context of this Lease, the
singular shall include the plural and the plural shall include the singular. The
masculine, feminine, and neuter genders shall each include the other. This Lease
will not be construed more or less favorably with respect to either party as a
consequence of this Lease or various provisions hereof having been drafted by
one of the parties hereto.
     11.3 INCORPORATION OF PRIOR AGREEMENTS; MODIFICATIONS. This Lease is the
only agreement between the parties pertaining to the lease of the Premises and
no

- 28 -



--------------------------------------------------------------------------------



 



other agreements either oral or otherwise (including, without limitation, all
prior agreements, proposals, letters of intent and understandings), are
effective and all are merged into the terms and provisions of this Lease, unless
otherwise expressly set forth herein. Without limiting the generality of the
foregoing, that certain Development Agreement dated October 30, 2006 between
Tenant and Boca 11 B LLC, Boca 11 C & D, and Boca 11 E & F LLC (affiliates of
Landlord) is terminated and of no further force or effect. All amendments to
this Lease shall be in writing and signed by all parties. Any other attempted
amendment shall be void.
     11.4 NOTICES. Any payment, notice, or document required or permitted to be
delivered by the terms of this Lease shall be delivered by overnight delivery
service or sent by certified mail, return receipt requested, addressed as
follows:

     
     Landlord’s address
     for notices:
  Boca 54 North LLC
 
  c/o Codina Development Corporation
 
  355 Alhambra Circle, Suite 900
 
  Coral Gables, Florida 33134
 
  Attention: Jose Hevia, President
 
   
     with copies to:
  Codina Group, Inc.
 
  355 Alhambra Circle, Suite 900
 
  Coral Gables, Florida 33134
 
  Attention: Kolleen O.P. Cobb, General Counsel
 
   
 
  and
 
  Boca 54 North LLC
 
  c/o Teachers Insurance and Annuity
 
       Association of America
 
  730 Third Avenue
 
  New York, NY 10017
 
  Attention: Harry St. Clair, Director
 
   
 
  and
 
  Boca 54 North LLC
 
  c/o Teachers Insurance and Annuity
 
       Association of America
 
  8500 Andrew Carnegie Boulevard
 
  Charlotte, North Carolina 28262
 
  Mail Stop: C3-08
 
  Attention: Suman Gera
 
   
 
  and
 
   
 
  Akerman Senterfitt
 
  One Southeast Third Avenue, 28th Floor
 
  Miami, Florida 33131
 
  Attention: Ronald A. Kriss, Esq.

- 29 -



--------------------------------------------------------------------------------



 



     
Landlord’s address
   
for Rent payments:
  c/o Codina Development Corporation
 
  355 Alhambra Circle, Suite 900
 
  Coral Gables, Florida 33134
 
  Attention: Accounting (Boca 54/Office Depot)
 
   
Tenant’s address
   
for notices prior
   
to occupancy:
  Office Depot, Inc.
 
  2200 Old Germantown Road
 
  Delray Beach, Florida 33445
 
  Attention: David C. Fannin, Executive Vice
 
                         President and General Counsel
 
   
with copies to:
  Office Depot, Inc.
 
  2200 Old Germantown Road
 
  Delray Beach, Florida 33445
 
  Attention: Stephen R. Calkins, Senior Managing Counsel
 
   
 
  and
 
   
 
  Proskauer Rose LLP
 
  2255 Glades Road, Suite 340 West
 
  Boca Raton, Florida 33431
 
  Attention: Christopher C. Wheeler, Esq.

     Notices to Tenant shall be delivered to the address above until Tenant
occupies the Premises for the conduct of business operations, after which the
address of the Premises shall be Tenant’s address for notice purposes. All
notices shall be effective upon delivery or refusal of delivery. Either party
may change its notice address upon written notice to the other party, given in
accordance herewith by an authorized officer, partner, or principal.
     11.5 STATUTORY RADON GAS NOTICE; INDOOR AIR QUALITY.
     11.5.1 Radon Gas Notice. Section 404.056, Florida Statutes, requires the
following notice to be provided with respect to the contract for sale and
purchase of any building, or a rental agreement for any building: Radon is a
naturally occurring radioactive gas that, when it has accumulated in a building
in sufficient quantities, may present health risks to persons who are exposed to
it over time. Levels of radon that exceed federal and state guidelines have been
found in buildings in Florida. Additional information regarding radon and radon
testing may be obtained from your county health department.
     11.5.2 Indoor Air Quality.
     (a) Except for conditions resulting from Landlord’s defective construction
(which for purposes of this Section is deemed to include Landlord’s failure to
construct the Base Building in accordance with the Base Building Plans or the
Leasehold Improvements in accordance with the Leasehold Improvement Plans (as
such terms are defined in the Construction Addendum),

- 30 -



--------------------------------------------------------------------------------



 



including performance criteria for Building Systems as expressly set forth in
the Base Building Plans), Tenant shall be solely responsible to ensure that the
air quality of the interior of the Buildings will be suitable for the safe and
healthy occupancy of Tenant, its employees, agents, contractors, invitees, and
visitors. Tenant shall have the right to perform its own air quality testing in
the interior of each Building.
     (b) Except for conditions resulting from Landlord’s defective construction,
Tenant, at its sole cost and expense, shall: (i) maintain, operate, and repair
the heating, ventilating, and air conditioning system(s) serving each Building
in accordance with the manufacturer’s specifications and recognized industry
standards for such equipment; and (ii) maintain the humidity level and the air
exchange rate within the interior of the Buildings at a level recommended by
Applicable Laws and recognized industry standards.
     (c) If all or any part of the Premises requires repairs or replacements as
a result of Tenant’s failure to maintain indoor air quality as provided in
subsection (b) above, then the work required to remedy the situation will be
performed by Tenant, at its sole cost and expense (except if resulting from
Landlord’s defective construction). Landlord shall have no liability to Tenant
or any of its employees, officers, agents, licensees, invitees, assignees,
subtenants, contractors, or subcontractors or any other occupant of any of the
Buildings with respect to any air quality issues and/or related claims (except
if resulting from Landlord’s defective construction).
     (d) Notwithstanding anything to the contrary contained herein, if Tenant
fails to comply with its obligations under this Section 11.5 and such failure
continues for a period of thirty (30) days after Tenant’s receipt of written
notice from Landlord, then in addition to Landlord’s rights and remedies under
Section 8.2 hereof, Landlord shall have the right, but not the obligation, to
perform such remedial actions as may be necessary or required, as determined by
Landlord in its sole but reasonable discretion, and Tenant shall reimburse to
Landlord the costs and expenses incurred by Landlord in connection therewith
within thirty (30) days after written demand by Landlord, together with
reasonable supporting documentation therefor. Notwithstanding the foregoing, if
the performance of such obligation by Tenant would reasonably require more than
thirty (30) days to complete, Tenant shall have a reasonable time to perform in
order to cure such default provided Tenant commences to cure within such thirty
(30) day period and thereafter diligently prosecutes such cure to completion.
     11.6 WAIVERS. All waivers must be in writing and signed by the waiving
party. Landlord’s or Tenant’s failure to enforce any provision of this Lease, or
Landlord’s acceptance of Rent, shall not be a waiver and shall not prevent
Landlord or Tenant, as applicable, from enforcing that provision or any other
provision of this Lease in the future. No statement on a payment check from
Tenant or in a letter accompanying a payment check shall be binding on Landlord
unless otherwise agreed to in writing by Landlord. Landlord may, with or without
notice to Tenant, negotiate such check without being bound to the conditions of
such statement unless otherwise agreed to in writing by Landlord.
     11.7 NO RECORDATION. Neither party shall record this Lease. However,
simultaneously with the execution of this Lease, the parties shall execute in
recordable form a Memorandum of Lease in the form attached hereto and made a
part hereof as Exhibit “E” and Landlord shall, at its expense, record such
Memorandum in the Public Records of Palm Beach

- 31 -



--------------------------------------------------------------------------------



 



County, Florida. The Memorandum of Lease will not include a legal description of
the Golf Course Parcel. Upon Landlord’s acquisition of the Golf Course Parcel,
the parties shall execute an amendment to the Memorandum of Lease in recordable
form and Landlord shall, at its expense, record such amendment in the Public
Records of Palm Beach County, Florida. If Contingency Plan No. 2 (as such term
is defined in Section 11.33) is implemented, then as part of the amendment to
this Lease in connection therewith as described in Section 11.33, the parties
shall execute a termination of the recorded Memorandum of Lease and execute a
new Memorandum of Lease, and Landlord shall, at its expense, promptly record
such termination and new Memorandum in the Public Records of Palm Beach County,
Florida. Because Tenant has the right to terminate this Lease pursuant to
Section 11.33, simultaneously with the execution of this Lease, the parties
shall execute in recordable form a Termination of Memorandum of Lease and
deliver the original thereof in escrow to Akerman Senterfitt (Landlord’s
attorneys). If Tenant elects to terminate this Lease pursuant to Section 11.33,
then upon Landlord’s receipt of Tenant’s termination notice, Landlord is
authorized (without further agreement or instrument or instruction) to cause the
escrow agent to record such Termination of Memorandum of Lease in the Public
Records of Palm Beach County, Florida. Upon the recordation of the amendment to
the Memorandum of Lease following Landlord’s acquisition of the Golf Course
Parcel, or upon the recordation of a termination of the recorded Memorandum of
Lease and recording of a new Memorandum of Lease in connection with Contingency
Plan No. 2, then unless otherwise instructed in writing jointly by the parties,
escrow agent shall destroy the Termination of Memorandum of Lease being held in
escrow. The escrow agent’s duties are purely ministerial, and escrow agent shall
not be liable to the parties hereto for any matter or thing arising out of the
performance by escrow agent of its obligations hereunder, except for gross
negligence or willful misfeasance. Escrow agent has served as counsel to
Landlord in connection with the Lease, and in the event of any dispute between
the parties, escrow agent may continue to act as counsel to Landlord.
     11.8 PARTIAL INVALIDITY. If any provision of this Lease is held or rendered
illegal or unenforceable, it shall be considered separate and severable from
this Lease and the remaining provisions of this Lease shall remain in force and
bind the parties as though the illegal or unenforceable provision had never been
included in this Lease.
     11.9 FORCE MAJEURE. The performance by either party to this Lease of its
obligations (except the payment of Rent or other sums of money) shall be excused
by delays attributable to events beyond that party’s reasonable control for a
period of time that is sufficient for the party to perform its obligations after
the cessation of the Force Majeure event acting in a diligent, commercially
reasonable manner. Events beyond a party’s control include, but are not limited
to, acts of the other party, acts of nature, war, terrorism, government
regulation or restriction in the nature of a moratorium, act of the public
enemy, industry-wide inability to secure materials through ordinary sources by
reason of unforeseeable shortages or governmental order, earthquake, tropical
storm, hurricane, tornado, civil commotion, labor disputes, strikes, fire, flood
or other casualty, failure of power, shortages of labor or material, government
regulation or restriction (including extraordinary delay in the issuance of any
permit), and inclement weather conditions (such events shall individually and
collectively be referred to herein as “Force Majeure”). Events beyond a party’s
control shall not include changes in economic or market conditions, or financial
or internal problems of the non-performing party, or ordinary weather
conditions. For purposes of this Section, “inclement weather conditions” shall

- 32 -



--------------------------------------------------------------------------------



 



mean and refer to inclement weather that exceeds the normally expected inclement
weather in the area of the Premises based on a 15-year moving average of climate
data maintained by the National Atmospheric and Oceanic Administration. A day
shall only be considered lost due to inclement weather if (a) precipitation
exceeds 1/10th inch in any 24-hour period, or (b) the high temperature for the
day is less than 30 degrees F, or (c) the high temperature for the day exceeds
100 degrees F, or (c) the area in which the Premises is located is under a
tropical storm or hurricane warning or has been affected by a tropical storm or
hurricane warning (regardless of the actual amount of rainfall). Should a party
encounter more lost days in a month due to inclement weather than predicted by
the monthly moving average, the party shall promptly prepare and submit to the
other party a notice of extension of the time to complete its obligations under
this Lease after the cessation of the inclement weather conditions. Such party’s
notice shall include reasonable documentation (i) supporting such party’s
position that it encountered greater than average inclement weather for the
month, and (ii) that the inclement weather affected such party’s ability to
complete its obligations to perform in accordance with the terms of this Lease.
This Section 11.9 shall not apply to the Construction Addendum.
     11.10 EFFECTIVENESS. Submission or preparation of this Lease by Landlord
shall not constitute an offer by Landlord or option for the Premises, and this
Lease shall constitute an offer, acceptance, or contract only as expressly
specified by the terms of this Section. If Tenant executes this Lease first,
such action shall constitute an offer to Landlord, which may be accepted by
Landlord by executing this Lease within ten (10) business days after Landlord’s
receipt, and once this Lease is so executed by Landlord and an original is
received by Tenant, such offer may not be revoked by Tenant and this Lease is
then a binding contract. If Landlord executes this Lease first, such action
shall constitute an offer to Tenant, which may be accepted by Tenant only by
delivery to Landlord of a fully executed original of this Lease within ten
(10) business days after receipt thereof, provided that if any party makes any
material or minor alteration of any nature whatsoever to any of said documents,
then such action shall merely constitute a counteroffer, which the other party
may, at its election, accept or reject. Notwithstanding that the Term
Commencement Date may occur and the Term and Rent payments may commence after
the date of execution of this Lease, upon delivery and acceptance of this Lease
in accordance with the terms of this Lease, this Lease shall be fully effective,
and in full force and effect and valid and binding against the parties in
accordance with, but on and subject to, the terms and conditions of this Lease.
Terms used throughout this Lease referring to the date that this Lease has been
executed or computing a date after or otherwise referring to the execution of
this Lease, shall be deemed to mean a date that this Lease becomes effective
pursuant to the provisions of this Section.
     11.11 AUTHORITY.
     (a) As a material inducement to Landlord to enter into this Lease, Tenant
(and, individually each party executing this Lease on behalf of Tenant),
intending that Landlord rely thereon, represents and warrants to Landlord that:
          (i) Tenant and the party or parties executing on behalf of Tenant are
fully and properly authorized to execute and enter into this Lease on behalf of
Tenant and to deliver this Lease to Landlord;

- 33 -



--------------------------------------------------------------------------------



 



          (ii) This Lease constitutes a valid and binding obligation of Tenant,
enforceable against Tenant in accordance with the terms of this Lease;
          (iii) Tenant is duly organized, validly existing and in good standing
under the laws of the state of Tenant’s organization and has full power and
authority to enter into this Lease, to perform Tenant’s obligations under this
Lease in accordance with the terms of this Lease, and to transact business in
the state in which the Premises are located; and
          (iv) The execution of this Lease by the individual or individuals
executing this Lease on behalf of Tenant, and the performance by Tenant of
Tenant’s obligation under this Lease, have been duly authorized and approved by
all necessary corporate action, and the execution, delivery, and performance of
this Lease by Tenant is not in conflict with Tenant’s bylaws or articles of
incorporation, and other charters, agreements, rules or regulations governing
Tenant’s business as any of the foregoing may have been supplemented or amended
in any manner.
     In connection with the foregoing, simultaneously upon execution of this
Lease, Tenant shall deliver to Landlord a Certificate executed by the secretary
or assistant secretary of Tenant which certifies that Tenant has received all
necessary corporate approvals to enter into and perform this Lease and to
perform Tenant’s obligations hereunder and contains an incumbency certificate
for the person authorized to sign on behalf of Tenant.
     (b) As a material inducement to Tenant to enter into this Lease, Landlord
(and, individually each party executing this Lease on behalf of Landlord),
intending that Tenant rely thereon, represents and warrants to Tenant that:
          (i) Landlord and the party or parties executing on behalf of Landlord
are fully and properly authorized to execute and enter into this Lease on behalf
of Landlord and to deliver this Lease to Tenant;
          (ii) This Lease constitutes a valid and binding obligation of
Landlord, enforceable against Landlord in accordance with the terms of this
Lease;
          (iii) Landlord is duly organized, validly existing and in good
standing under the laws of the state of Landlord’s organization and has full
power and authority to enter into this Lease, to perform Landlord’s obligations
under this Lease in accordance with the terms of this Lease, and to transact
business in the state in which the Premises are located; and
          (iv) The execution of this Lease by the individual or individuals
executing this Lease on behalf of Landlord, and the performance by Landlord of
Landlord’s obligation under this Lease, have been duly authorized and approved
by all necessary company action, and the execution, delivery, and performance of
this Lease by Landlord is not in conflict with Landlord’s bylaws or articles of
organization, and other charters, agreements, rules or regulations governing
Landlord’s business as any of the foregoing may have been supplemented or
amended in any manner.
     In connection with the foregoing, simultaneously upon execution of this
Lease, Landlord shall deliver to Tenant a Certificate executed by the secretary
or assistant secretary of Landlord

- 34 -



--------------------------------------------------------------------------------



 



which certifies that Landlord has received all necessary company approvals to
enter into and perform this Lease and to perform Landlord’s obligations
hereunder and contains an incumbency certificate for the person authorized to
sign on behalf of Landlord.
     11.12 FLORIDA LAW; DISPUTES.
     (a) This Lease shall be governed by the laws of the State of Florida,
without regard to conflict of laws principles. In the event the parties are
unable to resolve any dispute or claim to a satisfactory resolution as provided
in subparagraph (b), below, the parties agree that the exclusive jurisdiction to
hear and determine any claims or disputes between the parties arising out of or
related to this Lease shall be in a state or federal court located in Palm Beach
County, Florida. The parties expressly submit and consent in advance to such
jurisdiction in any action or suit commenced in such courts, and each party
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens. In any such proceedings,
trial by jury is waived as provided in Section 11.32, below.
     (b) Each party commits that in the event a dispute should arise under this
Lease or relating in any manner hereto (including, without limitation, a dispute
under the Construction Addendum), the parties shall first endeavor to resolve
their dispute by good faith negotiations between or among the parties. If the
parties are unable to resolve their dispute within ten (10) business days (the
“Dispute Negotiation Period”), then the matter shall be reviewed by a senior
level executive of each party (in the case of Tenant, by a Vice President or
higher). If these senior officers are unable to resolve the matter within ten
(10) business days after the Dispute Negotiation Period (the “Senior Level
Review Period”), then, prior to any litigation being filed, the parties agree to
attempt to mediate their dispute for a period of thirty (30) days following the
end of the Senior Level Review Period (the “Mediation Period”), using a third
party mediator who is neutral and independent of the parties to this Lease (the
“Mediator”), such Mediator to be jointly selected by Landlord and Tenant within
seven (7) business days after the end of the Senior Level Review Period. If the
parties cannot agree on the Mediator within such time period, then within five
(5) days thereafter, each party shall select an independent mediator, and those
two mediators shall (within five (5) days) select the Mediator. Such mediation
shall be conducted in Palm Beach County, Florida. All mediation proceedings
shall be confidential, and no information exchanged in such mediation shall be
discoverable or admissible in any litigation involving the parties.
     (c) If a party determines that a dispute presents such party with an
extraordinary situation that requires it to seek emergency equitable relief
prior to the end of the Mediation Period, it may seek emergency relief through
formal legal proceedings.
     11.13 COUNTERPARTS. This Lease may be executed in multiple counterparts,
each counterpart of which shall be deemed an original and all of which together
shall constitute one and the same instrument. If requested, the parties agree to
follow-up counterpart execution with signature pages signed by both parties.
     11.14 HOLDING OVER. If Tenant remains in possession after the end of the
Term without Landlord’s consent and without having executed and delivered a new
lease or an agreement extending the Term, there shall be no tacit renewal of
this Lease or the Term, and

- 35 -



--------------------------------------------------------------------------------



 



Tenant shall be deemed to be occupying the Premises from month to month at a
monthly Rent payable in advance on the first day of each month equal to 150%
(for the first sixty (60) days) and 200% (for each month thereafter) of the
monthly amount of Rent payable during the last month of the Term, and otherwise
upon the same terms as set forth in this Lease, so far as they are applicable to
a monthly tenancy. The provisions of this Section shall survive the expiration
of the Term or earlier termination of this Lease.
     11.15 TIME IS OF THE ESSENCE. Time is of the essence of this Lease and all
provisions contained herein.
     11.16 APPROVAL OF PLANS AND SPECIFICATIONS. Except as otherwise expressly
set forth in this Lease or in the Construction Addendum, neither review nor
approval by or on behalf of Landlord of any Tenant’s plans for Leasehold
Improvements nor any plans and specifications for any Tenant alterations or any
other work shall constitute a representation or warranty by Landlord, any of
Landlord’s members, the managing agent of the Premises, or any of their
respective agents, partners, or employees that such plans and specifications
either (i) are complete or suitable for their intended purpose, or (ii) comply
with Applicable Laws, it being expressly agreed by Tenant that neither Landlord,
nor any of Landlord’s members, nor the managing agent of the Premises, nor any
of their respective agents, partners, or employees assume any responsibility or
liability whatsoever to Tenant or to any other person or entity for such
completeness, suitability, or compliance.
     11.17 RELATIONSHIP. Landlord and Tenant disclaim any intention to create a
joint venture, partnership, or agency relationship.
     11.18 BROKER’S FEE. Each of Landlord and Tenant covenants, represents, and
warrants that each had no dealings or negotiations with any broker or agent
other than Codina Realty Services, Inc.· •ONCOR (“Landlord’s Broker”). Landlord
shall pay any commission due to Landlord’s Broker pursuant to a separate
agreement between Landlord and Landlord’s Broker. Landlord agrees to indemnify
and hold harmless Tenant against any loss, liability, or expense (including
reasonable attorneys’ fees and costs) arising out of claims for fees or
commissions from anyone claiming through or under Landlord in connection with
the lease of the Premises, including, without limitation, Landlord’s Broker.
Tenant agrees to indemnify Landlord against any loss, liability, or expense
(including reasonable attorneys’ fees and costs) arising out of claims for fees
or commissions from anyone claiming through or under Tenant in connection with
the lease of the Premises (and without limiting the generality of the foregoing,
Tenant is responsible to pay (and to indemnify and hold harmless Landlord as set
forth herein from and against) any fees or commissions payable to Cushman &
Wakefield of Florida, Inc. or its affiliates).
     11.19 RIDERS AND EXHIBITS. All Riders, Addenda, and Exhibits attached
hereto and referenced herein shall be deemed to be a part hereof and are hereby
incorporated.
     11.20 TENANT ASSIGNMENT.
     (a) Tenant will not assign this Lease, in whole or in part, or sublease the
Premises, in whole or in part, without the prior written consent of Landlord,
which consent will not be unreasonably withheld, delayed, or conditioned, and in
no event will Tenant be released from

- 36 -



--------------------------------------------------------------------------------



 



any obligation or liability under this Lease following any such assignment or
sublease. No sublessee of the Premises or any portion thereof, may further
assign or sublease its interest in the Premises or any portion thereof, without
Landlord’s consent as provided above (if required). All reasonable legal fees
and expenses incurred by Landlord in connection with the review by Landlord of
Tenant’s requested assignment or sublease pursuant to this Section (including,
without limitation, the preparation and/or review of any documentation) will be
paid by Tenant within thirty (30) days of invoice for payment thereof, as
Additional Rent. Landlord shall either approve or disapprove of a proposed
assignment or sublease requiring Landlord’s consent within ten (10) business
days after receipt of Tenant’s written request for consent, together with
sufficient written evidence of the financial condition and creditworthiness of
such proposed assignee or sublessee. If Landlord fails to respond to Tenant’s
initial written request, then Tenant shall provide Landlord a written reminder
notice with respect thereto. If Landlord fails to respond within two
(2) business days after receipt of such reminder notice (and provided that
Tenant has provided to Landlord all information reasonably requested by Landlord
in connection therewith), then Landlord’s consent shall be deemed to be granted.
     (b) Landlord shall be entitled to receive fifty (50%) percent of the net
profits arising out of an assignment or sublease (other than an Exempt
Transfer), such net profits to be determined by subtracting all Base Rent and
Additional Rent due from Tenant with respect to the time period and square
footage applicable to the assignment or sublease, plus the reasonable and
customary brokerage fees, reasonable attorneys’ fees, reasonable and customary
costs of alterations, and all other reasonable costs and expenses incurred by
Tenant pursuant to such assignment or sublease, from the total consideration to
be paid by the transferee. Bona fide consideration relating to non-rental items
such as goodwill will not be considered part of the consideration paid by the
transferee in determining whether there are net profits.
     (c) Notwithstanding anything to the contrary contained in this Lease,
Tenant may assign this Lease or sublet all or any portion of the Premises from
time to time, without Landlord’s consent (an “Exempt Transfer”), to any
Affiliate of Tenant or successor of Tenant resulting from a merger or
consolidation of Tenant, or as a result of a sale by Tenant of all or
substantially all of its assets or stock, provided that no such transfer shall
relieve Tenant from any liability under this Lease, whether accrued to the date
of such transfer or thereafter accruing. In addition, any change in the
controlling interest in the stock of Tenant as a result of any transfer of the
capital stock of Tenant by persons or parties through the “over-the-counter
market” or through any recognized stock exchange or through a tender offer,
shall not be deemed to be a transfer requiring Landlord’s consent. Landlord
shall not be entitled to receive any portion of the excess rent as described
above arising out of an assignment or sublease not requiring Landlord’s consent.
     (d) Except with regard to Exempt Transfers, Landlord shall have the right
to recapture any space proposed by Tenant to be assigned or sublet once Tenant
has transferred an aggregate total of 180,000 Rentable Square Feet of the
Premises (excluding square footage that that has been transferred pursuant to
(x) an Exempt Transfer and (y) a sublease with a term of three (3) years or less
including renewal options) (the “Recapture Threshold”). Once Tenant has entered
into assignment and/or sublease transactions for square footage meeting the
Recapture Threshold, then for any such transaction thereafter (other than (i) an
Exempt Transfer or (ii) a sublease with a term of three (3) years or less
including renewal options), Tenant shall give

- 37 -



--------------------------------------------------------------------------------



 



Landlord thirty (30) days’ prior written notice of the proposed transaction, and
within such thirty (30) day period, Landlord shall have the right to recapture
the space that is the subject of the proposed transaction by giving Tenant
written notice thereof; provided, however, if Landlord notifies Tenant that
Landlord elects to exercise this recapture right, Tenant may, within ten
(10) business days of its receipt of Landlord’s recapture notice, notify
Landlord that Tenant is rescinding the proposed assignment or sublease, in which
case Landlord’s recapture notice shall be void. If Landlord recaptures any
portion of the Premises, then Tenant acknowledges and agrees that any tenants
which lease any such recaptured space from Landlord shall have the right: to
utilize the parking areas; to access their leased premises through the other
portions of the applicable Building such as lobbies and elevators (subject to
Tenant’s security procedures and protocols); for tenants leasing more than
90,000 Rentable Square Feet, to maintain exterior signage; for tenants leasing
more than 10,000 Rentable Square Feet, to utilize a portion of the roof of the
Buildings in which their space is located for communications equipment so long
as such use does not interfere with Tenant’s use of Tenant’s Rooftop
Communications Equipment; and to have such other rights as are customarily
granted to major tenants renting comparably sized premises. Such use and access
shall not constitute an actual or constructive eviction of Tenant, in whole or
in part, nor shall it entitle Tenant to any abatement or diminution of Rent or
relieve Tenant from any obligation under this Lease. If Landlord recaptures any
portion of the Premises, the Lease will terminate solely with respect to the
portion of the Premises so recaptured, and there shall be a proportionate refund
from Landlord of any Base Rent and Additional Rent paid for the recaptured
portion for a period subsequent to the effective date of the recapture.
     11.21 LANDLORD ASSIGNMENT. Landlord will have the right to sell, transfer,
or assign, in whole or in part, its rights and obligations under this Lease and
in the Premises. Any such sale, transfer, or assignment will operate to release
the transferor Landlord from any and all liability under this Lease arising
after the date of such sale, assignment or transfer, so long as the transferee
expressly assumes, in writing, all obligations of Landlord arising from and
after the date of transfer.
     Notwithstanding the foregoing or anything to the contrary contained in this
Lease, prior to the Base Rent Commencement Date, Landlord may not transfer this
Lease or sell the Premises or cause a change of control, without the prior
written consent of Tenant, which shall not be unreasonably withheld, delayed, or
conditioned; provided, however, so long as Codina Development Corporation
remains as the developer for Landlord’s development of the Premises, Tenant’s
consent is not required for any assignment of Landlord’s interest in this Lease
and the Premises or a change of control to (i) an Affiliate, or (ii) a lender
(or its nominee, or a purchaser at a foreclosure sale) as a result the
enforcement of remedies in a financing by Landlord for which Tenant is getting
an SNDA, or (iii) a Qualified Transferee, as defined in Exhibit “H,” attached
hereto and made a part hereof.
     11.22 AFFILIATE. For purposes of this Lease, “Affiliate” means a person or
entity which controls, is in common control with, or is controlled by, another
person or entity. For the purposes of this definition, the term “control” means
(a) legal or beneficial ownership of fifty-one (51%) percent or more of the
voting interests of an entity, or (b) the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
person or entity, whether through the ownership of voting securities, by
contract, or otherwise.

- 38 -



--------------------------------------------------------------------------------



 



     11.23 ACCESS. Access to the Premises shall be available to Tenant 24 hours
per day, 7 days per week, 365 days per year, subject to Force Majeure.
     11.24 REASONABLENESS. Wherever in this Lease the consent or approval of
either Landlord or Tenant is required, such consent or approval shall not be
unreasonably withheld, delayed, or conditioned, unless this Lease expressly
provides that such consent shall be in such party’s sole discretion. Whenever
the provisions of this Lease allow Landlord or Tenant to perform or not perform
some act at their option or in their judgment, the decision of Landlord and
Tenant to perform or not perform such act must be reasonable.
     11.25 SUCCESSORS. The terms, provisions, covenants, and conditions
contained in this Lease shall apply to, inure to the benefit of and be binding
upon the parties hereto, and their respective permitted successors and assigns.
     11.26 REPRESENTATIONS OF LANDLORD.
     Landlord represents and warrants to Tenant, as of the Effective Date, as
follows:
     (a) Subject to completion of the acquisition of the Golf Course Parcel,
Landlord possesses full power and authority to deal with the Property in all
respects and no other party has any right or option thereto or in connection
therewith.
     (b) There are no pending or, to the actual knowledge of Landlord,
threatened condemnation or annexation proceedings or actions affecting the
Property.
     (c) There are no pending or, to the actual knowledge of Landlord,
threatened actions or legal proceedings affecting the Property or Landlord’s
interest therein which would have a material adverse effect on Landlord’s
ability to perform its obligations hereunder.
     (d) Landlord has not received written notice of any unpaid special
assessments for sidewalk, water, paving, electrical or power improvements or
other capital expenditures or improvements, matured or unmatured, with respect
to the Property.
     (e) Landlord has not received any written notice of any violations of
Applicable Laws or the Declaration with respect to the Property which remains
uncured and which would have a material adverse effect on Landlord’s ability to
perform its obligations hereunder.
     (f) Except as may be set forth in the Permitted Exceptions, to the
Landlord’s actual knowledge there is not any survey or title matter which
prohibits or restricts the Permitted Use.
     (g) The zoning of the Property (except for the Golf Course Parcel) is LIRP
under the City of Boca Raton zoning code; and the zoning of the Golf Course
Parcel is LIRP under the City of Boca Raton zoning code.
     11.27 OFAC/PATRIOT ACT. Tenant represents and warrants that (a) neither
Tenant nor any person or entity that directly owns a 10% or greater equity
interest in it nor any of its officers, directors, or managing members is a
person or entity (each, a “Prohibited Person”) with whom U.S. persons or
entities are restricted from doing business under regulations of the Office

- 39 -



--------------------------------------------------------------------------------



 



of Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including Executive Order 13224 (the “Executive
Order”) signed on September 24, 2001 and entitled “Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism”), or other governmental action, (b) Tenant’s activities do not
violate the International Money Laundering Abatement and Financial
Anti-Terrorism Act of 2001 or the regulations or orders promulgated thereunder
(as amended from time to time, the “Money Laundering Act”) (i.e., Title III of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (the “Patriot Act”), and
(c) throughout the Term of this Lease, Tenant shall comply with the Executive
Order, the Money Laundering Act, and the Patriot Act.
          In addition, unless readily available from a public source, upon
Landlord’s request from time to time, Tenant will provide Landlord with the
names and addresses of all (i) shareholders holding a 10% interest or greater
interest in Tenant, and (ii) officers, directors, and managing members.
     11.28 WAIVER OF LIENS. Landlord hereby waives any statutory and common law
liens for rent (other than judgment liens) and/or with respect to Tenant’s
property located at the Premises from time to time. Although such waiver is
hereby deemed to be automatic and self-executing, Landlord agrees to execute
such instruments as may be reasonably required from time to time in order to
confirm such waiver, including, without limitation, such instruments required to
subordinate its statutory and common law lien to the lien of any institutional
equipment lender or lessor of Tenant.
     11.29 RIGHT OF FIRST OFFER TO PURCHASE THE PREMISES.
     (a) Landlord hereby grants to Tenant a right of first offer to purchase the
entire Premises in accordance with the terms set forth herein (the “Right of
First Offer”), exercisable by Tenant as follows: Landlord shall notify Tenant in
writing if Landlord intends to place the Premises on the market for sale to an
unaffiliated third party (whether by sale of assets and/or sale of the equity
interests in the entity constituting Landlord) (“Landlord’s Right of First Offer
Activation Notice”). Landlord’s Right of First Offer Activation Notice will
include the proposed purchase price (provided that, if Landlord intends to place
the Premises on the market for sale without a specified asking price, then
Landlord is not required to provide a proposed purchase price). In any event, by
written notice delivered to Landlord within twenty (20) days after receipt of
Landlord’s Right of First Offer Activation Notice (“Tenant’s Right of First
Offer Exercise Deadline”), Tenant may elect to pursue negotiations for the
purchase of the Premises (“Tenant’s Right of First Offer Exercise Notice”).
     (b) If Tenant fails to deliver Tenant’s Right of First Offer Exercise
Notice by the expiration of Tenant’s Right of First Offer Exercise Deadline,
then Landlord shall provide Tenant a written reminder notice with respect
thereto. If Tenant fails to respond within two (2) business days after receipt
of such reminder notice, then the Right of First Offer shall be deemed to be
waived by Tenant and of no further force or effect, except as otherwise
expressly set forth below.

- 40 -



--------------------------------------------------------------------------------



 



     (c) If Tenant timely delivers the Tenant’s Right of First Offer Exercise
Notice, then Landlord and Tenant shall, within five (5) business days, enter
into good faith negotiations for the purchase of the Premises by Tenant, on
terms and conditions satisfactory to the parties in their sole good faith
discretion (provided, however, that (i) Tenant shall not be entitled to any
inspection period or other so-called “free-look”; instead, Tenant shall conduct
any desired due diligence within the Negotiation Period (as hereinafter
defined), Tenant shall be responsible to repair any damage caused by any
inspection of the Premises, and the indemnification provisions of this Lease
shall apply to any such due diligence inspections, and (ii) the closing shall
take place within forty-five (45) days after the date of the purchase agreement,
and (iii) the purchase and sale agreement will contain then-customary provisions
for title and survey review, casualty and condemnation, and seller
representations, but taking into account that the Premises would be sold to the
occupant of the entire Premises).
     (d) If, despite such good faith negotiations, the parties are unable to
execute an agreement for the sale and purchase of the Premises within
thirty-five (35) days after the date of Tenant’s Right of First Offer Exercise
Notice (the “Negotiation Period”), for any reason whatsoever, except as set
forth in subsection (e)(ii), then Landlord shall have the right to sell the
Premises to any entity at any price. In addition, Tenant shall execute, within
ten (10) days after the expiration of the Negotiation Period, an instrument in
recordable form in order to evidence that Landlord and Tenant were unable to
reach an agreement. During the Negotiation Period, Landlord will not solicit any
offers or proposals, or enter into negotiations, letters of intent, or sales
contracts with any third party with respect to the sale of the Premises. In
addition, if the parties do not reach an agreement and Landlord then places the
Premises on the market for sale, nothing shall be deemed to prohibit Tenant from
submitting an offer in accordance with the procedures as may be applicable to
Landlord’s offering, which Landlord will evaluate together with any other offers
that Landlord may receive for the purchase of the Premises.
     (e) The Right of First Offer shall not commence until the Base Rent
Commencement Date (the “ROFO Commencement Date”). To avoid ambiguity, if
Landlord enters into a sale agreement in accordance with Section 11.21, above
prior to the ROFO Commencement Date, but the closing thereunder does not take
place until after the ROFO Commencement Date, such closing may proceed and
Landlord is not required to activate the Right of First Offer for such
transaction. Following the ROFO Commencement Date, the Right of First Offer
shall continue to apply to Landlord and its successors until the fifth (5th)
anniversary of the ROFO Commencement Date. After the fifth (5th) anniversary of
the ROFO Commencement Date, Landlord shall have the absolute and unfettered
right to sell the Premises free of the Right of First Offer, subject to the
notice provisions provided herein.
     (f) Notwithstanding anything contained herein to the contrary, Tenant shall
not be permitted to exercise the Right of First Offer while in default of this
Lease beyond any applicable cure or grace period.
     (g) Notwithstanding anything contained herein to the contrary, the Right of
First Offer shall not be applicable to any direct or indirect transfers (i) by
Landlord to a mortgagee or its nominee in connection with a transfer of
Landlord’s interest pursuant to a foreclosure or transfer in lieu thereof or a
purchaser at a foreclosure sale, and/or (ii) to or among any legal entity that
is an affiliate, subsidiary, or parent of Landlord or Landlord’s partners,
members, or

- 41 -



--------------------------------------------------------------------------------



 



shareholders, or a legal entity controlled by Landlord into or with which
Landlord may be merged or consolidated (except if the primary purpose of the
merger or consolidation is to circumvent Tenant’s right of first offer and
transfer the Premises to an unaffiliated third party), and/or (iii) to any
entity controlled by (A) TIAA-CREF, its successors or assigns or (B) any other
pension fund or investment fund managed or advised by TIAA-CREF (or any
successor thereto by merger or acquisition).
     (h) From and after such time as Tenant’s Right of First Offer is of no
further force or effect (through waiver or otherwise), then Landlord hereby
agrees to use reasonable efforts to notify Tenant if Landlord elects to market
the Premises for sale to an unrelated third party, and Tenant may elect to
submit an offer in accordance with the procedures as may be applicable to
Landlord’s offering, which Landlord will evaluate together with any other offers
that Landlord may receive for the purchase of the Premises. The provisions of
this subparagraph are solely for notification purposes only and shall not be
deemed to impose any obligation upon Landlord to negotiate with or otherwise
sell the Premises to Tenant nor shall this subparagraph impose upon Landlord any
obligation to wait any period of time after giving such notice to Tenant before
entering into negotiations with another party for the sale of the Premises or
the actual conveyance thereof. The notice obligation set forth herein shall not
be applicable to any transfers contemplated in subparagraph (g), above. Landlord
shall have no liability as a result of Landlord’s failure to provide the
notification to Tenant that is contemplated herein.
     (i) The Right of First Offer is personal to the original Tenant executing
this Lease (i.e., Office Depot, Inc.) (the “Original Tenant”), and not to any
successors or assigns of the Original Tenant; provided, however, any the Right
of First Offer shall be applicable to any assignee of Tenant pursuant to an
Exempt Transfer.
     11.30 PRESS RELEASES. Any media publication regarding this Lease or the
transactions contemplated hereby shall be subject to the joint approval of
Landlord and Tenant. Except as required by Applicable Laws and as specifically
provided for in this Lease, Landlord and Tenant agree that neither Landlord nor
Tenant shall disclose the Rent amounts of this Lease to any person other than
their respective Affiliates, employees, members, partners, agents, attorneys,
brokers, or other consultants, or any current or prospective holder of any
mortgage or voluntary lien on any portion of the Premises or current or
prospective ground lessor, or to a prospective purchaser, and to the respective
Affiliates, employees, partners, agents, attorneys, brokers, or other
consultants or the foregoing. Notwithstanding anything to the contrary contained
in this Lease, any breach by Landlord or Tenant of the provisions of this
Section 11.30 shall not be a default under the terms of this Lease but the
non-defaulting party’s sole remedy shall be to commence actions at law or in
equity for an injunction or to recover damages suffered by such party on account
of the breach. The foregoing does not restrict Landlord and Tenant from making
such disclosures as may be required under securities laws.
     11.31 RENTS FROM REAL PROPERTY. Landlord and Tenant agree that all Rent
payable by Tenant to Landlord shall qualify as rents from real property within
the meaning of both Sections 512(b)(3) and 856(d) of the Internal Revenue Code
of 1986, as amended (the “Code”) and the U.S. Department of Treasury Regulations
promulgated thereunder (the “Regulations”). If Landlord determines that there is
any risk that all or part of any Rent shall not qualify as rents from real
property for the purposes of the Code and the Regulations, Tenant

- 42 -



--------------------------------------------------------------------------------



 



agrees to cooperate with Landlord (at Landlord’s expense) by entering into such
amendment or amendments as Landlord deems necessary to qualify all Rent as rents
from real property, in form and content reasonably acceptable to Tenant;
provided, however, that any adjustments required pursuant to this paragraph
shall be made so as to produce the equivalent Rent (in economic terms) payable
prior to such adjustment.
     11.32 WAIVER OF TRIAL BY JURY. LANDLORD AND TENANT EACH HEREBY KNOWINGLY,
INTENTIONALLY, AND VOLUNTARILY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER ON ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE.
     11.33 Golf Course Parcel. Notwithstanding anything to the contrary
contained in this Lease, the parties acknowledge and agree that as of the
Effective Date the Golf Course Parcel, being a portion of the Property
consisting of approximately 1.5 acres (adjacent to Lot B described in Exhibit
“B” hereto), is not owned by Landlord, but is instead owned by an unrelated
third party as part of a golf course. To facilitate construction of the
Premises, Landlord and Tenant agree that Landlord must seek to acquire the Golf
Course Parcel. From and after the Effective Date, Landlord will continue to
pursue the acquisition of the Golf Course Parcel from the title holder thereof,
and, upon request, shall provide Tenant with written progress reports with
respect thereto. Landlord makes no guaranty that the Golf Course Parcel can or
will be acquired. Notwithstanding the foregoing, if Landlord fails to acquire
title to the Golf Course Parcel (together with (x) the release of that certain
use restriction set forth in paragraph 1 of Exhibit A-1 contained in that
certain Special Warranty Deed recorded in Official Records Book 5161, Page 168
of the Public Records of Palm Beach County, Florida (the “Arvida Deed”) and
(y) either (A) the release of the architectural approval requirements set forth
in paragraph 2 of Exhibit A-1 to the Arvida Deed or (B) the architectural
approval in accordance with such paragraph 2 of the plans for the garage to be
constructed by Landlord on the Golf Course Parcel as depicted in the Issued for
Permit Plans (provided, however, that provisions (x) and (y), above, shall only
be operative so long as Landlord has first made its best commercially reasonable
efforts in good faith to obtain a release and termination of all covenants and
restrictions in the Arvida Deed)) on or before December 15, 2006 (the
“Acquisition Deadline”), then Tenant shall, in Tenant’s sole and absolute
discretion, have the right to elect any of the following options upon written
notice to Landlord delivered within five (5) business days after the expiration
of the Acquisition Deadline (the “Contingency Plan No. 1 Deadline”): (i) to
terminate this Lease, whereupon Tenant shall pay Landlord fifty (50%) percent of
all costs incurred by Landlord in connection with the Lease and the transaction
contemplated hereby, including without limitation, design and development costs,
but not to exceed a total payment from Tenant in the sum of $2.5 million, as
liquidated damages and not as a penalty (it being agreed that Landlord’s actual
damages for such termination are difficult and impractical to ascertain, and the
not-to-exceed $2.5 million sum is intended to be a reasonable estimate for the
amounts of damages that Landlord will suffer by reason of Tenant’s termination
of this Lease) and the parties shall be relieved of all further obligations
hereunder (except as specifically provided herein to survive the termination of
this Lease); or (ii) to agree to an alternate site plan (“Contingency Plan
No. 1”), whereupon this Lease shall be based upon Landlord constructing the
Premises in accordance with the Contingency Plan No. 1, all of which is to be
set forth in an amendment to this Lease.

- 43 -



--------------------------------------------------------------------------------



 



Landlord and Tenant agree that they shall act in good faith from the Effective
Date until the Acquisition Deadline to develop a mutually acceptable alternate
site plan which shall serve as Contingency Plan No. 1, together with Base
Building Plans and a Base Rent based on Contingency Plan No. 1. In the event
Landlord and Tenant have not agreed on an acceptable alternative site plan by
the Contingency Plan No. 1 Deadline, then, within ten (10) business days after
the Contingency Plan No. 1 Deadline (the “Contingency Plan No. 2 Deadline”),
Tenant shall, in Tenant’s sole and absolute discretion, have the right to
relocate the Premises (“Contingency Plan No. 2”) to the property located
directly south of the Property and identified on Exhibit “I” attached hereto and
made a part hereof (the “Relocation Property”), whereupon this Lease shall be
based upon the owners of the Relocation Property (collectively, the “Relocation
Property Landlords”) constructing the Premises on the Relocation Property. In
such event, the Construction Schedule, this Lease and the Base Rent shall be
modified to reflect appropriate delays in development of the Premises
attributable to the re-submission of the site plan and other applicable matters
due to the relocation of the Premises to the Relocation Property, all of which
is to be set forth in an amendment to this Lease. In connection with Contingency
Plan No. 2, Landlord agrees to grant Tenant an access easement over the south
portion of the Property for ingress and egress between Military Trail and the
Relocation Property, in a location and upon terms to be mutually agreed upon
(all of which is to be set forth in the amendment to this Lease as executed by
the Contingency Plan No. 2 Deadline). In addition, the Relocation Property
Landlords join in this Lease to agree and confirm to Contingency Plan No. 2 (if
exercised by Tenant as set forth above), and any provisions in this Lease which
may apply in order for this Lease to apply to the Relocation Property Landlords,
the Relocation Property and Contingency Plan No. 2, as well as to agree that
from and after the Effective Date of this Lease they will not solicit any offers
or proposals, or enter into negotiations, letters of intent, or leases or sales
contracts with any third party with respect to the leasing or sale of the
Relocation Property (unless the transaction in question would relate to a ground
lease or sale as part of a headquarters lease for Tenant as contemplated by this
Lease). Notwithstanding the foregoing, this Section 11.33 shall terminate, and
be null and void and of no further force or effect, in the event that
(a) Landlord acquires fee simple title to the Golf Course Parcel (subject only
to the Permitted Exceptions, as modified by paragraph 12 therein) and provides
evidence of such acquisition to Tenant, prior to the Acquisition Deadline or
termination of this Lease by Tenant as provided above, or (b) the parties enter
into an amendment to this Lease as provided above for either Contingency Plan
No. 1 or Contingency Plan No. 2 (and upon such termination of this
Section 11.33, the parties shall enter into amendment to this Lease reflecting
the termination of this Section 11.33).
[signatures on next page]

- 44 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of
the date first above written.

                  WITNESSES:   LANDLORD:        
 
                    BOCA 54 NORTH LLC, a Delaware limited liability company
 
                    By:   Boca 54 Land Associates LLC, a Delaware
limited liability company, its Sole Member
 
                        By:   Flagler Boca 54, LLC, a Florida
limited liability company, its
Managing Member

                     
 
          By:   /s/ Jose Hevia                        
Name:
              Jose Hevia, Vice President    
 
 
 
                 
 
                                       
Name:
                   
 
 
 
                 

[signatures continued on next page]

- 45 -



--------------------------------------------------------------------------------



 



                                  TENANT:    
 
                                OFFICE DEPOT, INC., a Delaware corporation    
 
                   
 
          By:   /s/ David C. Fannin                        
Name:
              David C. Fannin,    
 
 
 
            Executive Vice President and General Counsel    
 
                                       
Name:
                   
 
 
 
                 

EXHIBITS:

     
“A”
  Construction Addendum
“B”
  Legal Description of Property
“C”
  Memorandum of Lease Commencement
“D”
  Base Rent
“E”
  Memorandum of Lease
“F”
  Permitted Exceptions
“G”
  Subordination, Non-Disturbance and Attornment Agreement
“H”
  Qualified Transferees
“I”
  Legal Description of Relocation Property

RIDER:
Rider Number 1 — Renewal Options

- 46 -



--------------------------------------------------------------------------------



 



JOINDER OF OWNERS OF RELOCATION PROPERTY
Agreed as to Section 11.33 of the Agreement:
BOCA 10 A & B LLC, a Delaware limited liability company
BOCA 10 C & D, a Delaware limited liability company
BOCA 11 A LLC, a Delaware limited liability company

                          By:   BOCA 54 LAND ASSOCIATES LLC, a
Delaware limited liability company, Sole    
 
      Member            
 
                            By:   Flagler Boca 54, LLC, a Florida
limited liability company, Managing
Member    
 
                   
 
          By:   /s/ Jose Hevia
 
   
 
              Jose Hevia, Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
CONSTRUCTION ADDENDUM

CONSTRUCTION ADDENDUM FOR BASE BUILDING SHELL IMPROVEMENTS
AND LEASEHOLD IMPROVEMENTS
ATTACHED TO AND MADE A PART OF THE
LEASE BETWEEN BOCA 54 NORTH LLC,
AS LANDLORD, AND OFFICE DEPOT, INC., AS TENANT
ARTICLE I
CERTAIN DEFINITIONS
     For the purposes of this Construction Addendum (the “Addendum”), unless the
context otherwise requires, the following terms will have the respective
meanings assigned to them in this Article I or the section or article referred
to below:
     1.1 “Base Building” or “Base Buildings” means a total of three (3) office
buildings and various special purpose facilities comprising a total square
footage of approximately 624,000 square feet (such square footage to be
finalized as part of the Base Building Plans processes described below, and will
be determined in accordance with the Standard Method for Measuring Floor Area in
Buildings published by the Building Owners and Managers Association (ANSI/BOMA
Z65.1-1996), together with the Base Building Systems, grading, drainage, site
work, parking structure, parking and landscaped areas, restrooms, lobbies,
equipment rooms, atriums, Building connectors, and related improvements to the
foregoing to be built on the Property in accordance with the Base Building
Plans, all Legal Requirements, and the provisions of this Addendum, and together
with off-site improvements required for the Base Building by Governmental
Authority during the site plan approval process described in the Construction
Schedule (as hereinafter defined).
     1.2 “Base Building Architect” means RLC Architects P.A., or such other firm
(and their consultants) which may hereafter be designated by Landlord and
approved in writing by Tenant, which approval shall not be unreasonably
withheld, delayed, or conditioned, that are providing design or consulting
services required incident to the design and construction of the Base Building
by the Landlord. Landlord will provide a copy of the contract or other written
agreement between Landlord and the Base Building Architect promptly upon written
request of Tenant.
     1.3 “Base Building Plans” means the final, detailed working plans,
specifications, drawings, and construction documents (including, without
limitation, mutually agreed-on performance criteria) for the Base Building to be
prepared and sealed by the Base Building Architect in accordance with applicable
Legal Requirements, and to be approved in writing by Landlord and Tenant
pursuant to this Addendum (and subject to approval by appropriate Governmental
Authority to the extent necessary to obtain all requisite building and other
permits), and as such Base Building Plans may be modified in accordance with
this Addendum. Except as otherwise provided in this Addendum, the Base Building
Plans shall be based on the

 



--------------------------------------------------------------------------------



 



Issued for Permit Plans, and the only permissible changes shall be those
necessary to reflect the three letters referred to in the definition of “Issued
for Permit Plans” set forth below and any changes requested by Governmental
Authorities.
     1.4 “Base Building Systems” means with respect to the Base Building:
(a) the stairs and elevators; (b) the HVAC, plumbing, and mechanical system;
(c) the electrical, telephone, telecommunication conduit, water, storm sewer and
sanitary sewer utility systems and connections; (d) the sprinkler and fire
protection systems, life safety systems and lightning protection system; and
(e) the paving and other improvements for pedestrian and vehicular access and
vehicular parking (including, without limitation, structured parking if shown on
Schedule 1), together with all equipment, machinery, shafts, risers, flues,
piping, wiring, ducts, ductwork, panels and instrumentation, and other
appurtenances relating to any or all of the foregoing, all as more specifically
set forth in the Base Building Plans.
     1.5 “Base Building Work” means all construction work, services performed,
or materials provided to the Premises in connection with the construction of the
Base Building pursuant to the Base Building Plans.
     1.6 “City” means the City of Boca Raton, Florida.
     1.7 “Construction Contract” means any construction contract and/or
construction management agreement to be entered into by Landlord, as owner, for
the construction and/or management of construction of all or any part of the
Base Building and any other improvements expressly called for in the Base
Building Plans. Landlord promptly shall provide Tenant complete copies of all
Construction Contracts upon written request of Tenant.
     1.8 “Construction Schedule” means the design and construction schedule
attached to and made a part of this Addendum as Schedule 2, as may be updated by
Landlord from time to time upon written notice to Tenant, and the schedule of
milestone dates attached to and made a part of this Addendum as Schedule 2-A, as
may be updated by Landlord from time to time upon written approval by Tenant,
which approval shall not be unreasonably withheld, conditioned or delayed. Any
delay in the deliveries required from the Leasehold Improvement Architect may be
the basis for a Tenant Delay.
     1.9 “Issued for Permit Plans” means the plans and specifications listed in
Schedule 1, attached to and made a part of this Addendum, together with Tenant’s
comments, requirements and conditions relative to such plans as set forth in
those certain letters dated August, 1, 2006, October 4, 2006 and October 30,
2006, copies of the letters are also attached as part of Schedule 1, and as such
Issued for Permit Plans may be modified in accordance with this Addendum. In the
event of any conflict between the Base Building Plans and the Issued for Permit
Plans, the terms of the Base Building Plans shall control.
     1.10 “Excusable Delay” means any actual delay in Substantial Completion of
the Work due to strikes, lockouts, or other labor or industrial disturbance
(other than on the part of employees of Landlord), terrorism, government
regulation or restriction in the nature of a moratorium, act of the public
enemy, war, industry-wide inability to secure materials through ordinary sources
by reason of unforeseeable shortages or governmental order, earthquake, fire,

- 2 -



--------------------------------------------------------------------------------



 



tropical storm, hurricane, tornado, flood, or unusually inclement weather;
provided, however, that for purposes of this definition increased costs in
building materials and/or Landlord’s or any other person’s lack of funds will
not be deemed to be an Excusable Delay. Landlord shall use commercially
reasonable efforts to mitigate circumstances that could lead to Excusable Delay.
For purposes of this Section, “unusually inclement weather” shall mean and refer
to inclement weather that exceeds the normally expected inclement weather in the
area of the Premises based on a 15-year moving average of climate data
maintained by the National Atmospheric and Oceanic Administration. A day shall
only be considered lost due to unusually inclement weather if the area in which
the Premises is located is under a tropical storm or hurricane warning or has
been affected by a tropical storm or hurricane warning (regardless of the actual
amount of rainfall). Should Landlord encounter more lost days in a month due to
unusually inclement weather than predicted by the monthly moving average,
Landlord shall promptly give notice to Tenant of extension of the time to
complete its obligations under this Addendum after the cessation of the
unusually inclement weather. Landlord’s notice shall include reasonable
documentation (i) supporting Landlord’s position that it encountered unusually
inclement weather for the month, and (ii) that the unusually inclement weather
affected Landlord’s ability to complete its obligations to perform in accordance
with the terms of this Addendum.
Should Landlord encounter what it considers an Excusable Delay, it shall be
included in the Construction Meeting Report as required in Section 4.3 hereof.
     1.11 “Final Completion of the Base Building” means the completion of all
Base Building Work. “Final Completion of the Base Building Work” will be deemed
to have occurred when all of the following conditions have been satisfied (or
waived in writing by Tenant): (a) completion of all Punchlist Items for the Base
Building Work (as hereinafter defined), (b) receipt by Tenant of as-built plans
for the Base Building pursuant to Article XI, (c) receipt by Tenant of all
available operations and maintenance manuals for the Base Building Work,
(d) receipt by Tenant of all available warranty documentation for the Base
Building Work compiled in a commercially reasonable manner, (e) completion of
all Tenant training on the operation and maintenance of Base Building Systems
(and Tenant shall make its personnel available for such training at mutually
convenient times), and (f) receipt by Tenant of a copy of all final releases of
lien from the General Contractor. Landlord shall use commercially reasonable
efforts to achieve Final Completion of the Base Building Work not later than 90
calendar days following Substantial Completion of the Base Building Work.
     1.12 “Final Completion of the Leasehold Improvement Work” means the
completion of all Leasehold Improvement Work. “Final Completion of the Leasehold
Improvement Work” will be deemed to have occurred when all of the following
conditions have been satisfied (or waived in writing by Tenant): (a) completion
of all Punchlist Items for the Leasehold Improvement Work (as hereinafter
defined), (b) receipt by Tenant of all available operations and maintenance
manuals for the Leasehold Improvements, (d) receipt by Tenant of all available
warranty documentation for the Leasehold Improvement Work compiled in a
commercially reasonable manner, (e) completion of all Tenant training on the
operation and maintenance of the Leasehold Improvements (and Tenant shall make
its personnel available for such training at mutually convenient times), and
(f) receipt by Tenant of a copy of all final releases of lien from the Leasehold
Improvement Contractor. Landlord shall use commercially reasonable efforts to

- 3 -



--------------------------------------------------------------------------------



 



achieve Final Completion of the Leasehold Improvement Work not later than ninety
(90) calendar days following Substantial Completion of the Leasehold Improvement
Work.
     1.13 “General Contractor” means Centex Construction, LLC, or another
general contractor or construction manager selected by Landlord for the
construction of the Base Building and approved in writing by Tenant, which
approval shall not be unreasonably withheld, delayed, or conditioned.
     1.14 “Governmental Authority” means any and all courts, boards, agencies,
commissions, offices, or authorities of any nature whatsoever of any
governmental unit (federal, state, county, district, municipal, city, or
otherwise) whether now or hereafter in existence, which have jurisdiction over
the Base Building, the Premises and the Leasehold Improvements.
     1.15 “Late Date” will have the meaning set forth in Section 6.1.
     1.16 “Late Period” will have the meaning set forth in Section 6.1.


     1.17 “Lease” means the Lease Agreement to which this Addendum is attached.
     1.18 “Leasehold Improvement Costs” means the actual cost for permitting,
constructing and installing the Leasehold Improvements.
     1.19 “Leasehold Improvement Contractor” means Centex Construction, LLC, or
another general contractor or construction manager selected by Landlord for the
construction of the Leasehold Improvements and approved in writing by Tenant,
which shall not be unreasonably withheld, delayed, or conditioned.
     1.20 “Leasehold Improvement Architect” means Hellmunth Obata + Kassabaum,
Inc., or such other firm which may hereafter be designated by Tenant and
approved in writing by Landlord, which approval shall not be unreasonably
withheld, delayed, or conditioned. During the progress of the Work until
Substantial Completion of the Base Building Work, Landlord agrees, at no cost to
Tenant, to provide the Leasehold Improvement Architect suitable temporary office
space on site to enable the Leasehold Improvement Architect to monitor the
installation of the Leasehold Improvements, which space shall be comparable to
the space provided to the Base Building Architect. Thereafter, space will be
available, but as part of the Leasehold Improvement Costs.
     1.21 “Leasehold Improvement Construction Contract” means any construction
contract and/or construction management agreement to be entered into by
Landlord, as owner, for the construction and/or management of construction of
all or any part of the Leasehold Improvements and any other improvements
expressly called for in the Leasehold Improvement Plans. Landlord will provide a
copy of the Leasehold Improvement Construction Contract promptly upon written
request of Tenant. So long as Tenant has approved the Leasehold Improvement
Construction Contract (which approval shall not be unreasonably withheld,
delayed, or conditioned), the Leasehold Improvement Construction Contract shall
provide that the Leasehold Improvement Contractor shall look only to Tenant for
payment of all amounts due thereunder, except to the extent such amounts have
been paid to Landlord.

- 4 -



--------------------------------------------------------------------------------



 



     1.22 “Leasehold Improvement Plans” means the final, detailed working plans,
specifications, drawings, and construction documents for the Leasehold
Improvements to be prepared and sealed by the Leasehold Improvement Architect
and approved, pursuant to the terms of this Addendum, in writing by Landlord,
Tenant and (only to the extent necessary to obtain all requisite building and
other permits) the appropriate Governmental Authority, as such Leasehold
Improvement Plans may be modified in accordance with this Addendum.
     1.23 “Leasehold Improvements” means all leasehold improvements to be
constructed and/or installed in the Premises by Landlord as expressly set forth
in the Leasehold Improvement Plans.
     1.24 “Leasehold Improvement Work” means all construction work, services
performed, or materials provided to the Premises in connection with the
construction of the Leasehold Improvements.
     1.25 “Legal Requirements” means any and all judicial decisions, orders,
injunctions, writs, statutes, rulings, rules, regulations, permits,
certificates, or ordinances of any Governmental Authority in any way applicable
to Landlord, Tenant, and/or the Premises, including, but not limited to, any of
the aforesaid dealing with the design, construction, ownership, use, leasing,
maintenance, service, operation, sale, exchange, or condition of real property,
or zoning or environmental or Americans with Disabilities Act matters in effect
as of the date of final approval of the Base Building Plans and the Leasehold
Improvement Plans by the appropriate Governmental Authority and continuing
through Substantial Completion of the Work.
     1.26 “Premises” will have the meaning set forth in the Lease.
     1.27 “Prime Rate” the rate charged by banks in the United States as the
“prime rate” as published in the Wall Street Journal on the first working day of
the month that any such payment becomes due and unpaid.
     1.28 “Projected Completion Date of the Base Building Work” means the
projected date of Substantial Completion of the Base Building Work which is
August 28, 2008, subject to extension for Excusable Delays, Tenant Delays, and
agreed-on Tenant’s Building Changes.
     1.29 “Projected Completion Date of the Leasehold Improvement Work” means
the projected date of Substantial Completion of the Leasehold Improvement Work
which is October 20, 2008, subject to extension for Excusable Delays, Tenant
Delays, and agreed-on Tenant’s Leasehold Improvement Changes. Upon Substantial
Completion of the Base Building Work, the parties contemplate Substantial
Completion of the Leasehold Improvement Work to occur in three (3) phases on or
before the following dates: (i) for the northern most building (the “North
Building”), September 15, 2008, (ii) for the building (the “Center Building”)
located between the North Building and the South Building (as hereinafter
defined), October 1, 2008, and (iii) for the southern most building (the “South
Building”), October 20, 2008. Prior to Substantial Completion of the Leasehold
Improvement Work as specifically pertaining to the Center Building and the South
Building, as applicable, in contemplation of Tenant’s phased move-in by
building, (i) Tenant shall not unreasonably interfere with Landlord’s work
relative to achieving

- 5 -



--------------------------------------------------------------------------------



 



said Substantial Completion of the Leasehold Improvement Work, and (ii) Landlord
shall not unreasonably interfere with Tenant’s use of the Premises other than
the Center Building and the South Building, as applicable.
     1.30 “Projected Completion Date” means the Projected Completion Date of
either the Base Building Work and/or the Leasehold Improvement Work, as
applicable.
     1.31 “Punchlist Items” for the Base Building Work means those elements of
the Base Building Work: (a) which are not complete at the time of Substantial
Completion of the Base Building Work, along with a schedule for the completion
of each item, and (b) for which it may be reasonably anticipated that the
completion will occur within forty-five (45) days after Substantial Completion
of the Base Building Work, subject to extension for Excusable Delay. The Base
Building Architect will prepare a schedule of Punchlist Items for the Base
Building Work upon Substantial Completion of the Base Building Work, which
schedule shall be reviewed and approved in writing by Tenant and Landlord, which
approval shall not be unreasonably withheld, delayed, or conditioned.
     1.32 “Punchlist Items” for the Leasehold Improvement Work means those
elements of the Leasehold Improvement Work: (a) which are not complete at the
time of Substantial Completion of the Leasehold Improvement Work, along with a
schedule for the completion of each item, (b) which individually or in the
aggregate, do not materially interfere with Tenant’s ability to take occupancy
of the Premises and to operate its business at the Premises without unreasonable
impediment or interference by reason of continuing of the Leasehold Improvement
Work, and (c) for which it may be reasonably anticipated that the completion
will occur within thirty (30) days after Substantial Completion of the Leasehold
Improvement Work, subject to extension for Excusable Delay. The Leasehold
Improvement Architect will prepare a schedule of Punchlist Items for the
Leasehold Improvement Work upon Substantial Completion of the Leasehold
Improvement Work, which schedule shall be reasonably approved by Tenant and
Landlord, which approval shall not be unreasonably withheld, delayed, or
conditioned.
     1.33 “Substantial Completion of the Base Building Work” means the
substantial completion by Landlord of the construction of the Base Building
Work, all as more specifically set forth in the Base Building Plans, including,
but not limited to, the construction and installation of the Base Building
Systems, in accordance with the Base Building Plans, all applicable Legal
Requirements, the Declaration, and this Addendum, in a good and workmanlike
manner, and in accordance with good construction and engineering practices, free
from known material defects (structural, mechanical, or otherwise), other than
defects reflected in the schedule of Punchlist Items for the Base Building Work.
Without limiting the foregoing, “Substantial Completion of the Base Building
Work” will not be deemed to have occurred until all of the following conditions
have been satisfied (or waived in writing by Tenant): (a) receipt of a
Certificate of Substantial Completion of the Base Building Work by Base Building
Architect, on AIA Form G704 (or a substantially similar form) relating to the
construction of the Base Building in accordance with the Base Building Plans;
and (b) the City or other Governmental Authority has conducted all inspections,
and issued a certificate of completion evidencing Landlord’s completion of the
Base Building Work (or similar documentation evidencing the same).

- 6 -



--------------------------------------------------------------------------------



 



     1.34 “Substantial Completion of the Leasehold Improvement Work” means the
substantial completion by Landlord of the construction of the Leasehold
Improvement Work, all as more specifically set forth in the Leasehold
Improvement Plans, including, but not limited to, the construction and
installation of the Leasehold Improvements, in accordance with the Leasehold
Improvement Plans, all applicable Legal Requirements and this Addendum, in a
good and workmanlike manner, and in accordance with good construction and
engineering practices, free from known material defects (structural, mechanical,
or otherwise), other than defects reflected in the schedule of Punchlist Items
for the Leasehold Improvements. Without limiting the foregoing, “Substantial
Completion of the Leasehold Improvement Work” will not be deemed to have
occurred until all of the following conditions have been satisfied (or waived in
writing by Tenant): (a) receipt of a Certificate of Substantial Completion of
the Leasehold Improvement Work by Leasehold Improvement Architect, on AIA
Form G704 (or a substantially similar form) relating to the construction of the
Leasehold Improvements in accordance with the Leasehold Improvement Plans; and
(b) the City or other Governmental Authority has conducted all inspections, and
issued a temporary or permanent certificate of occupancy evidencing Landlord’s
completion of the Leasehold Improvement Work (or similar documentation
evidencing the same) allowing Tenant or its employees, agents, contractors, or
subcontractors to operate the Leasehold Improvements and the Premises without
unreasonable impediment or interference by reason of continuing Leasehold
Improvement Work; and (c) Landlord has achieved Substantial Completion of the
Base Building Work.
     1.35 “Substantial Completion of the Work” or “Substantially Complete the
Work” means that Landlord has achieved Substantial Completion of the Base
Building Work and Substantial Completion of the Leasehold Improvement Work.
     1.36 “Tenant Delay” means:

  1.36.1   any actual delay, not an Excusable Delay, in Substantial Completion
of the Base Building Work, Substantial Completion of the Leasehold Improvement
Work, the Final Completion of the Base Building Work and/or the Final Completion
of the Leasehold Improvement Work which is due to any act or omission of Tenant,
its employees, agents, contractors, subcontractors, or any other person or
entity acting by, through, or under Tenant (including, but not limited to,
Tenant’s Consultants, Tenant’s Leasehold Improvement Architects and any other
architects and interior designers); any changes to the Base Building Plans, the
Leasehold Improvement Plans or in the Work made by or at the request of Tenant
pursuant to Section 3.2 and Section 3.4; any delay by Tenant in making payments
to the Landlord as required pursuant to Section 2.5(i) hereof, except if such
payments are disputed and deposited in escrow in accordance with Section 2.5(i);
any failure by Tenant to maintain the milestone dates in the Construction
Schedule, other than due to a non-Excusable Delay on the part of Landlord; and
any delay by Tenant in the submission of plans as required by this Addendum. The
foregoing shall be deemed to include the failure of Tenant, its employees,
agents, contractors, subcontractors, or any other person or entity by, through,
or under Tenant to comply with the Construction Schedule, as may be

- 7 -



--------------------------------------------------------------------------------



 



      updated by Landlord, from time to time, provided, however, that any such
update shall not be deemed to be a waiver of Landlord’s rights and remedies as a
result of any Tenant Delays that may cause the Construction Schedule to be
updated. No Tenant Delay will be deemed to have occurred under this Addendum
unless Landlord has notified Tenant in writing within seven (7) business days
after the occurrence of a Tenant Delay (but, in the event of a continuing Tenant
Delay, it is waived only for the period of time preceding seven (7) business
days before Tenant’s receipt of Landlord’s notice), provided, however, that if
the Tenant Delay relates to the specific time frames set forth in this Addendum
and/or the Construction Schedule for Tenant to perform its obligations
hereunder, then no notice is required from Landlord for such delay to constitute
a Tenant Delay. For instances of Tenant Delay for which Landlord is required to
provide notice, Tenant shall have a period of two (2) business days within which
to cure or dispute the event causing the Tenant Delay before being charged with
Tenant Delay for purposes hereof. Tenant’s failure to notify Landlord within two
(2) business days after Landlord’s notice of a Tenant Delay shall constitute a
waiver by Tenant of the right to dispute the existence of the applicable Tenant
Delay (but shall not limit Tenant’s right to dispute the length of the
applicable Tenant Delay). There will be excluded from the number of days of
Tenant Delays any days of delay which are caused by any act or omission of
Landlord, its employees, agents, contractors, subcontractors or any other person
or entity by, through, or under Landlord (including, but not limited to, the
Base Building Architect) and any Excusable Delays. Landlord will have no
obligation to attempt to mitigate, through expediting the prosecution of any
Work or changing the scope of the Work or otherwise, the actual or presumed
effects of a Tenant Delay on Landlord’s ability to achieve Substantial
Completion of the Work; provided, however, that at Tenant’s request and with a
written agreement by Tenant to pay any additional costs incurred by Landlord
resulting therefrom, Landlord will use all reasonable efforts to accelerate the
performance of the Work to mitigate the effects of any Tenant Delay.     1.36.2
  If any Tenant Delay delays the Substantial Completion of the Base Building
Work, Substantial Completion of the Leasehold Improvement Work, Final Completion
of the Base Building Work or Final Completion of the Leasehold Improvement Work,
then Substantial Completion of the Base Building Work, Substantial Completion of
the Leasehold Improvement Work, Final Completion of the Base Building Work or
Final Completion of the Leasehold Improvement Work, as applicable, shall be
deemed to be the date that Substantial Completion of the Base Building Work,
Substantial Completion of the Leasehold Improvement Work, Final Completion of
the Base Building Work or Final Completion of the Leasehold Improvement Work
would have been achieved, as applicable, but for such Tenant Delay, as
reasonably determined by Landlord.



- 8 -



--------------------------------------------------------------------------------



 



  1.36.3   Except as expressly provided herein, wherever in this Addendum the
consent or approval of Tenant is required, such consent or approval shall not be
unreasonably withheld, delayed, or conditioned and any delay on Tenant’s part in
granting such consent or approval (or declining such consent or approval, based
on specific grounds from Tenant) beyond five (5) business days from Tenant’s
receipt of the item requiring approval and written notification that Tenant’s
failure to timely respond may be the basis for a Tenant Delay, may be the basis
of a Tenant Delay.     1.36.4   Except as expressly provided herein, wherever in
this Addendum the consent or approval of Tenant’s Leasehold Improvement
Architect is required, such consent or approval shall not be unreasonably
withheld, delayed, or conditioned and any delay on Tenant’s Leasehold
Improvement Architect’s part in granting such consent or approval (or declining
such consent or approval, based on detailed grounds specified in writing by
Tenant’s Leasehold Improvement Architect) beyond five (5) business days from
Tenant’s Leasehold Improvement Architect’s receipt of the item requiring
approval and written notification that Tenant’s Leasehold Improvement
Architect’s failure to timely respond may be the basis for a Tenant Delay (and
provided that a copy of such notice has been delivered simultaneously to
Tenant), may be the basis of a Tenant Delay. Notwithstanding the foregoing,
Tenant’s failure to use its best efforts to cause Tenant’s Leasehold Improvement
Architect to respond to Landlord’s good faith written requests within (a) five
(5) business days of receipt of submittals marked conspicuously with “PRIORITY”
in bold, capitalized lettering, (b) fifteen (15) business days of receipt of
submittals marked conspicuously with “NON-PRIORITY” in bold, capitalized
lettering, (c) three (3) business days of receipt of requests for information
marked conspicuously with “PRIORITY” in bold, capitalized lettering, and (d) ten
(10) business days of receipt of requests for information marked conspicuously
with “NON-PRIORITY” in bold, capitalized lettering, may be the basis of a Tenant
Delay; provided that (i) a copy of Landlord’s request has been delivered
simultaneously to Tenant, (ii) any such request provides that Tenant’s Leasehold
Improvement Architect’s response is required to be delivered within the
applicable time period and written notification that Tenant’s Leasehold
Improvement Architect’s failure to timely respond may be the basis for a Tenant
Delay, and (iii) any such request pursuant to (a) or (b) above is made in
accordance with the reasonable schedule for same prepared by Landlord and
provided to Tenant and Tenant’s Leasehold Improvement Architect prior to the
commencement of the Leasehold Improvement Work, which schedule may be reasonably
updated by Landlord during progress of the Work with written notice to Tenant.  
  1.36.5   Wherever in this Addendum a Certificate of Final or Substantial
Completion from Tenant’s Leasehold Improvement Architect is required, such
Certificate shall not be unreasonably withheld, delayed, or

- 9 -



--------------------------------------------------------------------------------



 



      conditioned and any delay on Tenant’s Leasehold Improvement Architect’s
part in issuing such Certificate (or declining such consent or approval, based
on specific grounds from Tenant’s Leasehold Improvement Architect) beyond five
(5) business days from Tenant’s Leasehold Improvement Architect’s receipt of
written request from Landlord (and provided that a copy of such notice has been
delivered simultaneously to Tenant), may be the basis of a Tenant Delay. If
Tenant’s Leasehold Improvement Architect fails to respond within the applicable
time period, then Landlord may provide Tenant’s Leasehold Improvement Architect
a written reminder notice (with a copy to Tenant simultaneously) with respect
thereto. If Tenant’s Leasehold Improvement Architect fails to respond within
three (3) business days after receipt of such reminder notice, then Tenant’s
Leasehold Improvement Architect shall be deemed to have issued the applicable
Certificate.     1.36.6   Tenant shall also be responsible for any increase in
Base Building Costs and Leasehold Improvement Costs resulting from Tenant Delay.

     1.37 “Tenant’s Consultant” means such individual or firm (if any) as is so
designated by Tenant from time to time. If more than one Tenant’s Consultant is
engaged for the various disciplines regarding the Work, then “Tenant’s
Consultant” shall mean the Tenant’s Consultant appointed by Tenant by written
notice to Landlord for the discipline in question. Initially, Tenant’s
Consultant is David Stoutamire of the Atlanta office of Cushman & Wakefield of
Georgia, Inc.
     1.38 “Tenant’s Building Changes” will have the meaning set forth in
Section 3.2.
     1.39 “Tenant’s Leasehold Improvement Changes” will have the meaning set
forth in Section 3.4.
     1.40 “Tenant’s Delay Damages” will have the meaning set forth in
Section 6.1.
     1.41 “Work” means collectively the Base Building Work and the Leasehold
Improvement Work.
     Additional defined terms may appear in other provisions of this Addendum
and, if so, will have the respective meanings assigned to them. Capitalized
terms not specifically defined in this Addendum will have the same meanings as
ascribed thereto in the Lease. The definition of a term or phrase in the
singular will include and allow for a reference to such term or phrase in the
plural or vice versa.

- 10 -



--------------------------------------------------------------------------------



 



ARTICLE II
SQUARE FOOTAGE; APPROVAL OF PLANS; CONSTRUCTION CONTRACTS;
LEASEHOLD IMPROVEMENT PLANS
     2.1 Square Footage.
     (a) At least ninety days prior to the Projected Completion Date of the
Leasehold Improvement Work, and as a condition to Substantial Completion of the
Leasehold Improvement Work, Landlord shall direct the Base Building Architect to
determine the gross square footage of the Base Building as actually constructed
and certify as to same to both Landlord and Tenant. If the gross square footage
of the Premises as determined by the Base Building Architect is greater or less
than the amount specified in the final approved Base Building Plans, then the
gross square footage of the Base Building shall be adjusted to equal the amount
as so determined (but the Base Rent shall not be adjusted). Landlord will not
construct the Base Building with less gross square footage than the amount
specified in the final approved Base Building Plans (other than a de minimus
amount, meaning 5,000 gross square feet or less for the Base Buildings, in the
aggregate, or otherwise upon the written consent of Tenant) unless required by
(i) the City’s Fire Department/fire marshal (including field changes
necessitated by requirements thereof) and (ii) Tenant’s Building Changes or
Tenant’s Leasehold Improvement Changes.
     (b) Tenant shall have the right to verify and dispute the gross square
footage of the Premises (based upon a written certification to Landlord and
Tenant from Leasehold Improvement Architect). If the parties do not resolve any
such dispute as to the square footage of the Premises within ninety (90) days
after Tenant notifies Landlord of such dispute, then Landlord and Tenant shall
jointly appoint an independent disinterested architect, and such architect shall
determine the gross square footage of the Base Building based on the measurement
standard described above within thirty (30) days thereafter, whose decision
shall be final and binding. Landlord and Tenant shall each pay one-half (1/2) of
the fees and costs of such third architect. At a minimum, the third architect
shall be a disinterested architect, with substantial experience in the Palm
Beach County commercial real estate office market and shall have experience in
and shall be familiar with using BOMA Standards in the measurement of office
buildings.
     2.2 Effect of Approval of Issued for Permit and Base Building Plans. The
parties acknowledge that Tenant’s approval of the Issued for Permit Plans prior
to the date hereof and subsequent approval of the Base Building Plans in
accordance with this Addendum: (a) is deemed to mean non-technical approval of
design, materials, and equipment, (b) is not deemed to mean approval of
structural capacity of the Base Building or the Base Building Systems, size of
ducts and piping, adequacy of electrical wiring, system/equipment capacities
and, without limitation, other technical matters, (c) does not relieve Landlord
of responsibility for proper and adequate design of the Base Building or
construction of the Base Building in order to achieve Substantial Completion of
the Base Building Work, Final Completion of the Base Building Work or a
correction of any Base Building Work due to a Base Building Design Defect (as
defined in Section 10.2) in accordance with this Addendum, and (d) is not deemed
to mean approval by Tenant of any extension of the period in which Landlord is
to achieve Substantial Completion of the Base Building as provided in this
Addendum, except as otherwise expressly approved by

- 11 -



--------------------------------------------------------------------------------



 



Tenant in writing or as otherwise requested by Tenant pursuant to a Tenant’s
Building Change. Provided however, Tenant will promptly notify Landlord of any
defects or problems in the Issued for Permit and Base Building Plans and the
construction of the Base Building to the extent that Tenant has actual knowledge
thereof. In addition, where Tenant contemplates that the Leasehold Improvements
will require structural, electrical, or mechanical capacity in excess of such
capacity as shown in the Issued for Permit and Base Building Plans, Tenant will
be obligated to advise Landlord of such requirements and request appropriate
modification to the Issued for Permit and Base Building Plans, and any revisions
to the Issued for Permit and Base Building Plans necessary to accommodate the
same shall be a Tenant Delay. Landlord will ensure that the structure and detail
of the utilities and the mechanical, electrical, and other Base Building Systems
meet all applicable Legal Requirements and that all of the Work satisfies all
Legal Requirements. Landlord will be solely responsible for the effects,
impacts, compliance with Legal Requirements, and consequences of the design and
construction of the Base Building, including any structural failure or failure
of materials or damages to property or injury to persons relating to any defect
or shortcoming in such design. To the extent that Tenant reviews any design for
the Base Building, such review will in no manner or respect constitute a
verification, confirmation, or validation of the propriety, compliance with
Legal Requirements, safety or design or construction criteria, which will be the
sole responsibility of Landlord.
     2.3 Preparation of Building Plans.
     (a) Landlord will cause the Base Building Architect to prepare (and, as
appropriate, revise) the Base Building Plans in accordance with the relevant
time frames set forth on the Construction Schedule and in accordance with
applicable Legal Requirements.
     (b) The Base Building Plans and any other construction documents will be
consistent in all material respects with the scope, design, or general quality
of the Base Building as reflected in the Issued for Permit Plans and agreed-on
performance criteria. In accordance with the Construction Schedule, the proposed
Base Building Plans (full size sheets and in PDF format) will be submitted to
Tenant and Tenant’s Consultant (if any), for Tenant to approve, which approval
shall not be unreasonably withheld, delayed, or conditioned, provided that the
same are consistent in all material respects with the scope, design, or general
quality of the Base Building as reflected in the Issued for Permit Plans and
Tenant may, by appropriate marking, provide specific indications of any
non-compliance with the Issued for Permit Plans (in which event the Base
Building Plans will be revised by the Base Building Architect and resubmitted to
Tenant and Tenant’s Consultant (if any), and the process repeated, until finally
approved in full). In no event will Tenant’s requested revisions require or
result in a material change in the scope, design, or general quality of the Base
Building as reflected in the Issued for Permit Plans, including, without
limitation, any change in the square footage of the Base Building. Tenant will
provide specific indications of any non-compliance of the Base Building Plans as
compared to the Issued for Permit Plans no later than ten (10) business days
after initial receipt thereof by Tenant and Tenant’s Consultant (if any), and no
later than five (5) business days upon any subsequent review thereafter, until
the Base Building Plans are approved by Tenant. If Tenant fails to respond
within the applicable time period, then Landlord may provide Tenant a written
reminder notice with respect thereto. If Tenant fails to respond within three
(3) business days after receipt of such reminder notice, then Tenant shall be
deemed to have approved the applicable submission. Except as provided in
Sections 2.3(c), (d) and (e) to the contrary, no

- 12 -



--------------------------------------------------------------------------------



 



changes in the Base Building Plans may be made other than to correct
non-compliance of the Base Building Plans as compared to the Issued for Permit
Plans.
     (c) If a change to the Issued for Permit Plans or proposed Base Building
Plans is mandated by Governmental Authority during the approval process for the
Base Building Plans, the parties shall work together in good faith to attempt to
work out an alternative that would be acceptable to the Governmental Authority
and to Landlord and Tenant. Landlord will be solely liable and obligated to pay
all costs, expenses, and charges relating to or resulting from any such change
to the Issued for Permit Plans or proposed Base Building Plans (but may be paid
out of the Base Building Contingency, as defined below). No such change (whether
or not approved by Tenant) will be the basis of any Tenant Delay.
     (d) After approval of the Base Building Plans by Tenant, Landlord shall not
make any material changes to the Base Building Plans without written approval by
Tenant in accordance with Section 3.1, which approval shall not be unreasonably
withheld, delayed, or conditioned; provided, however, that Landlord shall
deliver or cause Tenant to receive copies of any and all requests for
information and the Base Building Architect’s supplemental instructions and the
responses thereto, contemporaneously with the delivery of such documentation to
or from the Base Building Architect.
     (e) To the extent that any selections are to be made for the fit and finish
of the Base Building or Leasehold Improvements, either during or after the
approval process for the Base Building or Leasehold Improvement Plans, the
parties will reasonably cooperate to finalize such selections, provided,
however, that Tenant shall be required to respond, in writing, to any request by
Landlord for a decision on such selection within five (5) business days after
request therefor (unless such request is part of the initial submission of the
Base Building or Leasehold Improvement Plans to Tenant for review, in which
event the ten (10) business day period set forth above shall apply), otherwise,
if Tenant does not timely respond to such selection request by Landlord, Tenant
shall be deemed to have waived its right to make such selection(s) and Landlord
shall then have the right to make the same.
     (f) Nothing herein shall be deemed to limit Tenant’s right to request
changes to the Base Building Plans or the Leasehold Improvement Plans pursuant
to the provisions of Sections 3.2 and 3.4 hereof.
     2.4 Construction Contract for Base Building. Landlord shall enter into
Construction Contract for the construction of the Base Building based on the
Issued for Permit Plans. Prior to the date hereof, Landlord and Tenant have
agreed upon a budget for the construction of the Base Building, which budget is
attached hereto as Schedule 4 (the “Base Building Budget”). The Base Building
Budget includes line items for contingency purposes related to the hard and soft
costs of the Base Building Work (the “Base Building Contingency”).
Notwithstanding anything to the contrary in the Lease or this Addendum, the
parties acknowledge and agree that the Base Rent set forth in the Lease is based
on the Issued for Permit Plans and not the Base Building Plans. Landlord
acknowledges and agrees that the Issued for Permit Plans are adequate and
sufficient to provide for the determination of the Base Rent and that the Base
Building Budget includes contingencies sufficient to permit Landlord to obtain
the building permit to construct the Base Building in accordance with the Issued
for Permit Plans.

- 13 -



--------------------------------------------------------------------------------



 



     2.5 Leasehold Improvement Plans.
     (a) Tenant, at Tenant’s expense, will cause the Leasehold Improvement
Architect to prepare and provide to Landlord and the Base Building Architect
(and, as appropriate, revise) the Leasehold Improvement Plans (full size sheets
and in PDF format) in accordance with the relevant time frames set forth in the
Construction Schedule and in accordance with all Legal Requirements.
     (b) In order to maintain the milestone dates in the Construction Schedule
on a timely basis in accordance with this Addendum, in no event will the
Leasehold Improvement Plans require or result in a change in the scope, design,
or general quality of the Base Building as reflected in the Issued for Permit
Plans. All such Leasehold Improvement Plans that are prepared by the Leasehold
Improvement Architect will be submitted to Landlord and Landlord will, by
appropriate marking, either approve the same or provide specific reasonable
indications of rejections and requested revisions (in which event the relevant
plans, drawings, specifications or other construction documents will be revised
by the Leasehold Improvement Architect and resubmitted to Landlord, and the
process repeated, until finally approved in full), and any approval of Landlord
will not be unreasonably withheld, delayed, or conditioned. Notwithstanding the
generality of the foregoing, in no event will Landlord have any right to reject
or request any revision to any Leasehold Improvement Plans unless the same would
(i) require or result in a change in the scope, design, or general quality of
the Base Building as reflected in the Issued for Permit Plans, (ii) have an
adverse impact on the Base Building Systems, or (iii) have an adverse impact on
the exterior appearance of the Base Building. Landlord will approve or provide
specific reasonable indications of rejections and requested revisions to any
items submitted (or resubmitted) pursuant to this Section no later than ten
(10) business days after initial receipt thereof by Landlord, and no later than
five (5) business days upon any subsequent review thereafter, until the
Leasehold Improvement Plans are approved by Landlord. If Landlord fails to
respond within the applicable time period, then Tenant may provide Landlord a
written reminder notice with respect thereto. If Landlord fails to respond
within three (3) business days after receipt of such reminder notice, then
Landlord shall be deemed to have approved the applicable submission. To the
extent any delay in the completion of the Leasehold Improvement Plans is caused
by any delay in the review of the Leasehold Improvement Plans by Landlord, such
delay will not constitute a Tenant Delay.
     (c) Nothing in this Section shall be deemed to limit Tenant’s right to
request changes to the Base Building Plans or the Leasehold Improvement Plans
pursuant to the provisions of Sections 3.2 and 3.4 hereof.
     (d) Upon completion of the 35% completed Leasehold Improvement Plans
(herein known as the “Leasehold Design Development Plans”), Tenant shall submit
such plans to Landlord. Landlord shall cause the Leasehold Improvement
Contractor to prepare and present to the Tenant an estimate (herein known as the
“Leasehold Design Development Estimate”) of the costs to construct the work
shown in the Leasehold Design Development Plans. Tenant reserves the right to
engage separate cost estimating consultants to prepare an independent estimate
of the cost of the work shown in the Leasehold Design Development Plans. Should
the Tenant’s estimate differ materially from the Leasehold Design Development
Estimate, the Tenant and Landlord agree to meet in good faith to reconcile the
differences. Landlord hereby agrees to

- 14 -



--------------------------------------------------------------------------------



 



provide Tenant reasonable backup documentation to support the costs presented in
the Leasehold Design Development Estimate.
     (e) Upon completion of 90% completed Leasehold Improvement Plans (herein
known as “Leasehold Issued for Permit Plans”), Landlord will solicit
subcontractor bids through the Leasehold Improvement Contractor for the
construction of the Leasehold Improvements, and any changes thereto. Except for
the Major Leasehold Improvement Subcontractor Categories (as hereinafter
defined), Landlord shall use commercially reasonable efforts to solicit such
subcontractor bids from at least three (3) subcontractors for each subcontract
having an aggregate value of $100,000.00 or more. Landlord shall use
commercially reasonable efforts to solicit no less than one (1) subcontractor
for each of the following components of the Leasehold Improvements (the “Major
Leasehold Improvement Subcontractor Categories”): HVAC; electrical; life safety;
and plumbing/mechanical. (Although the parties may attempt to identify other
potential bidders, the parties acknowledge that obtaining three (3) bids for the
subcontracts having an aggregate value of $100,000.00 or more and the Major
Leasehold Improvement Subcontractor Categories may not be practical.) Within
five (5) business days after Landlord’s receipt of all of the bids for each of
the Major Leasehold Improvement Subcontractor Categories or for the subcontracts
having an aggregate value of $100,000.00 or more, if more than one (1) bidder
was used for any Major Leasehold Improvement Subcontractor Category or the
subcontracts having an aggregate value of $100,000.00 or more, the lowest
qualified, responsive bid for each such Major Leasehold Improvement
Subcontractor Category or for the subcontracts having an aggregate value of
$100,000.00 or more, will be utilized by Landlord to prepare and present to
Tenant, in accordance with the Construction Schedule, a proposed budget for the
Leasehold Improvement Costs (the “Proposed Leasehold Improvement Budget”). In
any event, promptly after receipt of the bids, Landlord and Tenant will
establish the Landlord’s hard costs related to the Leasehold Improvement Costs,
which will be equal to the sum of the following: (a) the lump sum price or
guaranteed maximum price set forth in each bid actually selected for purposes
hereof after adjustment through the value engineering process; (b) the costs to
be incurred by the Leasehold Improvement Contractor in performing the Leasehold
Improvement Work; (c) a fixed fee to the Leasehold Improvement Contractor of no
more than five (5%) percent of the total cost of the Leasehold Improvement Work;
(d) a contingency of not more that two (2%) of the total cost of the Leasehold
Improvement Work (the “Hard-Costs Leasehold Improvement Contingency”); and
(e) General Conditions including a fee to the Leasehold Improvement Contractor
for pre-construction services. Landlord will give to Tenant, the Leasehold
Improvement Architect and Tenant’s Consultant five (5) calendar days’ prior
written notice of any pre-bid and post-bid conferences with the Leasehold
Improvement Contractor and will permit Tenant, the Leasehold Improvement
Architect and Tenant’s Consultant to attend such meetings. The bidding process
for the Major Leasehold Improvement Subcontractor Categories and the
calculations and determinations for the Proposed Leasehold Improvement Budget
shall be conducted on an “open book” basis, with Tenant having access to all
pertinent materials in connection therewith and the ability to participate in
the entire process. Landlord shall not unreasonably withhold or delay providing
to Tenant’s Consultant such line item information, including backup data, as may
be requested by Tenant’s Consultant. Tenant shall notify Landlord, in writing,
of any delay by Landlord in providing to Tenant’s Consultant such line item
information.

- 15 -



--------------------------------------------------------------------------------



 



     (f) Upon Landlord presenting the Proposed Leasehold Improvement Budget to
Tenant pursuant to subsection (e) above, Landlord and Tenant shall use good
faith efforts to mutually agree upon a final, approved budget for the Leasehold
Improvement Costs (the “Leasehold Improvement Budget”). The Leasehold
Improvement Budget shall include line items for the Hard-Costs Leasehold
Improvement Contingency and other contingencies for the permitting process
approved by Tenant (collectively, the “Leasehold Improvement Contingency”). The
Leasehold Improvement Budget together with the Base Building Budget are herein
referred to as the “Project Budget”.
     (g) Should the costs presented in the Proposed Leasehold Improvement Budget
differ materially from the Leasehold Design Development Estimate, Tenant and
Landlord agree to meet in good faith to reconcile the differences. Landlord
hereby agrees to provide Tenant reasonable backup documentation to support the
costs presented in the Leasehold Improvement Costs.
     (h) Even if the General Contractor and the Leasehold Improvement Contractor
are the same, the Construction Contract and the Leasehold Improvement Contract
shall be separate contracts.
     (i) Tenant agrees to pay to Landlord all Leasehold Improvement Costs in
accordance with the Leasehold Improvement Budget. During the progress of the
Leasehold Improvement Work, Landlord shall submit an invoice, on a monthly
basis, requesting payment for the Leasehold Improvement Work (a “Payment
Request”). For a properly submitted and undisputed Payment Request, Tenant
agrees to pay Landlord the sums set forth in such Payment Request within thirty
(30) days of receipt thereof from Landlord of the Payment Request. Interest at
the Prime Rate shall apply to any late payments, commencing upon the 31st day
from the date Landlord submits an applicable Payment Request until the date of
payment therefor. In the event of a bona fide dispute regarding payment,
Landlord shall not stop or permit to be stopped the Work during the pendency of
such dispute, provided that, within thirty seven (37) days after the Payment
Request (the “Payment Dispute Deadline”) (a) all undisputed amounts have been
paid by Tenant to Landlord for payment to the Leasehold Improvement Contractor,
and (b) all disputed amounts have been placed in escrow by Tenant, in an
interest-bearing account, during the pendency of that dispute, all pursuant to
terms acceptable to both parties. Immediately thereafter, the parties shall
follow the dispute resolution procedure set forth in Article IX of this Addendum
in good faith. If the Tenant fails to (i) pay the undisputed amounts set forth
in a Payment Request, (ii) deposit disputed amounts set forth in a Payment
Request in escrow, or (iii) commence and continue to follow the
dispute-resolution procedures in good faith, by the Payment Dispute Deadline,
then the Landlord may stop or permit to be stopped the Work until payment of the
amount owing has been received and/or the disputed amount is placed in escrow
pursuant to an escrow agreement acceptable to Tenant and Landlord, in which
event the time from the 31st day from the date Landlord submits an applicable
Payment Request until the date of payment shall be a Tenant Delay and the
reasonable costs of shut-down, delay and start-up, plus interest as provided for
herein, shall be the responsibility of Tenant (“Tenant’s Payment Delay Cost”).
Any Leasehold Improvement Costs that exceed the Leasehold Improvement Budget
shall be borne solely by Landlord, without any liability on the part of Tenant,
unless previously approved

- 16 -



--------------------------------------------------------------------------------



 



in writing by Tenant or the Tenant’s Designated Representative. Landlord shall
be permitted to use any line item in the budget where there is a surplus to
cover any deficit in another line item. Tenant shall have no obligation to pay
to Landlord any Leasehold Improvement Costs pursuant to any Payment Request
unless and until Landlord provides Tenant with a detailed statement of Leasehold
Improvement Costs (which may be set forth in the Payment Request) together with
copies of all invoices, back-up information, certifications from the Leasehold
Improvement Contractor on AIA Form G702, lien waivers and releases for the
previous payment request and other documentation reasonably requested by Tenant
in support of the Payment Request submitted by Landlord. In addition, Tenant
shall have the right to inspect the Work to verify the Work for which payment is
requested has been properly completed. It is understood and agreed that a
certification from the Leasehold Improvement Architect is not part of the
Payment Request; provided however, Tenant may have the Leasehold Improvement
Architect review Payment Requests as part of Tenant’s review thereof.
     (j) Tenant will be solely responsible for the effects, impacts, compliance
with Legal Requirements, and consequences of the design of any Leasehold
Improvements, including any structural failure or failure of materials or
damages to property or injury to persons relating to any defect or shortcoming
in such design. To the extent that Landlord reviews any design for the Leasehold
Improvements will in no manner or respect constitute a verification,
confirmation, or validation of the propriety, compliance with Legal
Requirements, safety, or function of any such design, which will be the sole
responsibility of Tenant. Provided, however, Landlord will promptly notify
Tenant of any defects or problems in the Leasehold Improvement Plans and the
construction of the Leasehold Improvements to the extent that Landlord has
actual knowledge thereof.
     2.6 Final Plans and Specifications. Upon final approval by the required
party or parties of each part of the plans, drawings, specifications, and
construction documents for the Premises, whether actual or deemed as set forth
herein, two (2) sets thereof will be initialed by, and delivered to, Landlord
and Tenant.
     2.7 Construction Contract for Leasehold Improvements. Landlord shall be
obligated to hire and engage the Leasehold Improvement Contractor and shall
enter into the Leasehold Improvement Contract therewith. Any subcontractors
retained by the Leasehold Contractor shall be: (i) licensed in the State of
Florida, and (ii) required to carry the insurance set forth in the Lease; and
(iii) in connection with the subcontractors for supplemental HVAC, electrical,
life safety, and plumbing/mechanical work, unless they are the same
subcontractors as are engaged under the Construction Contract, Tenant shall have
the right to approve such subcontractors, which approval shall not be
unreasonably withheld, conditioned, or delayed; provided however that Tenant may
disapprove Landlord’s subcontractor for such disciplines only if Tenant has
reason to believe that the subcontractor is not qualified to do the applicable
scope of work.

- 17 -



--------------------------------------------------------------------------------



 



ARTICLE III
CHANGES IN BASE BUILDING PLANS
AND LEASEHOLD IMPROVEMENT PLANS
AND COST OF CHANGES
     3.1 Changes to the Base Building Plans by Landlord. Landlord will not make,
or permit to be made, any material changes or any other changes which would
materially and adversely affect Tenant’s use or enjoyment of the Base Building
without the prior written consent of Tenant. If such a change is being mandated
by Governmental Authority, the parties shall work together in good faith to
attempt to work out an alternative that would be acceptable to the Governmental
Authority and to Tenant. From time to time, Landlord may request, by submitting
an analysis of the additional cost or savings and change, if any, in the date of
Substantial Completion of the Work, that Tenant approve any such material
changes in the Base Building Plans, or to the portion of the Work already
installed prior to Substantial Completion of the Work (herein referred to as
“Landlord’s Building Changes”). If Tenant should fail to approve in writing any
Landlord’s Building Changes requested by Landlord within five (5) business days
following receipt thereof, Landlord may notify Tenant of such failure, and if
Tenant fails to respond within two (2) business days following receipt thereof,
the same will be deemed to be approved in all respects by Tenant, and Landlord
is authorized to make such requested change. Landlord will be solely liable and
obligated to pay all costs, expenses, and changes relating to or resulting from
any Landlord Building Changes requested by Landlord (which may be paid out of
the Base Building Contingency). No Landlord Building Changes (whether or not
approved by Tenant) will be the basis of any Tenant Delay or otherwise affect
the determination of the date of Substantial Completion of the Work.
     3.2 Changes to the Base Building Plans by Tenant. From time to time after
Tenant has reviewed and approved (or deemed to have approved) the Base Building
Plans, but in no event subsequent to the date which is six (6) months prior to
the Projected Completion Date of the Base Building Work, Tenant may request
Landlord to make changes in the Base Building Plans or to the Work already
installed prior to Substantial Completion of the Base Building. Any changes to
the Base Building Plans so requested by Tenant (herein referred to as “Tenant’s
Building Changes”) will be subject to Landlord’s prior written approval, which
will not be unreasonably withheld, delayed, or conditioned; provided, however,
that such approval may be withheld in Landlord’s sole discretion if such
proposed change requires or results in a material change in the scope, design,
or general quality of the Base Building or a delay in Substantial Completion of
the Base Building. Landlord will, within ten (10) business days following
receipt of Tenant’s proposed changes, deliver to Tenant (a) a statement of the
estimated change, if any, in the cost and fees of construction of the Base
Building, including any financing charges (the “Base Building Change Cost”) in
connection with such Tenant’s Building Changes as above provided, and (b) an
estimate of the period of time, if any, that such Tenant’s Building Changes will
delay the Substantial Completion of the Base Building. In the case of Tenant’s
Building Changes requested prior to the awarding of a Construction Contract for
the subject work, Landlord’s statement of the Base Building Change Cost will be
based on a good faith estimate of such costs by Landlord and, in the case of
Tenant’s Building Changes requested after the awarding of a Construction
Contract for the subject work, the statement of the Base Building

- 18 -



--------------------------------------------------------------------------------



 



Change Cost will be based on a guaranteed maximum price proposal via a proposed
change order to the Construction Contract to be issued and approved by Landlord
and Tenant for such Tenant’s Building Changes. If Tenant fails to approve in
writing Landlord’s submission within ten (10) business days following receipt
thereof and also fails to pay Landlord for one hundred (100%) percent of the
cost of such change within such ten (10) business day period, the same will be
deemed disapproved in all respects by Tenant, and Landlord will not be
authorized to make the change. If Tenant approves in writing the statement of
the Base Building Change Cost, if any, and the delay in Substantial Completion
of the Base Building, if any, as submitted by Landlord, (i) Landlord will
promptly cause the Base Building Plans to be modified to provide for such change
and will submit such modified Base Building Plans to Tenant, and (ii) Tenant
shall, in Tenant’s sole and absolute discretion, to be exercised
contemporaneously with the Tenant’s approval of the Base Building Change Cost
applicable to such Tenant’s Building Changes, have the option to (x) pay the
entire amount of the Base Building Change Cost in advance of the applicable Base
Building Work, (y) pay the entire amount of the Base Building Change Cost as the
Work progresses in the same manner as Tenant will pay for the Leasehold
Improvements as set forth in Section 2.5(i), or (z) pay the Base Building Change
Cost as part of the Additional Amount in connection with the Final Accounting as
set forth in and subject to the terms and conditions of Section 4.4.
     3.3 Changes to the Leasehold Improvement Plans by Landlord. Landlord will
not make, or permit to be made, any changes to the Leasehold Improvements
without the prior written consent of Tenant, which consent shall not be
unreasonably withheld, delayed, or conditioned. If such a change is being
mandated by Governmental Authority, the parties shall work together in good
faith to attempt to work out an alternative that would be acceptable to the
Governmental Authority and to Tenant. From time to time, Landlord may request,
by submitting an analysis of the additional cost or savings and change, if any,
in the Substantial Completion of the Leasehold Improvement Work date, that
Tenant approve any such changes in the Leasehold Improvement Plans, or to the
portion of the Work already installed prior to Substantial Completion of the
Leasehold Improvement Work (herein referred to as “Landlord’s Leasehold
Improvement Changes”). If Tenant should fail to approve in writing any
Landlord’s Leasehold Improvement Changes requested by Landlord within five
(5) business days following receipt thereof, Landlord may notify Tenant of such
failure, and if Tenant fails to respond within two (2) business days following
receipt thereof, the same will be deemed to be approved in all respects by
Tenant, and Landlord is authorized to make such requested change. Landlord will
be solely liable and obligated to pay all costs, expenses, and changes relating
to or resulting from any Landlord Leasehold Improvement Changes requested by
Landlord (which may be paid out of the Leasehold Improvement Contingency). No
Landlord’s Leasehold Improvement Changes (whether or not approved by Tenant)
will be the basis of any Tenant Delay or otherwise affect the determination of
the date of Substantial Completion of the Leasehold Improvement Work.
     3.4 Changes to the Leasehold Improvement Work by Tenant. From time to time
after Landlord has commenced construction of the Leasehold Improvement Work,
Tenant may request Landlord to make changes in the Leasehold Improvement Work
shown on the Leasehold Improvement Plans or already installed prior to
Substantial Completion of the Leasehold Improvement Work (herein referred to as
“Tenant’s Leasehold Improvement Changes”). Landlord will, within ten
(10) business days following receipt of Tenant’s proposed changes, deliver to
Tenant (a) a firm-fixed price proposal for the cost, if any, (the “Tenant’s
Leasehold

- 19 -



--------------------------------------------------------------------------------



 



Improvement Changes Cost”) in connection with such Tenant’s Leasehold
Improvement Changes as above provided, and (b) the period of time, if any, that
such Tenant’s Leasehold Improvement Changes will delay Substantial Completion of
the Base Building Work, Substantial Completion of the Leasehold Improvement
Work, Final Completion of the Base Building Work and/or Final Completion of the
Leasehold Improvement Work. All such change proposals shall conform to the
requirements of Section 3.6. If Tenant fails to approve in writing Landlord’s
proposal within five (5) business days or, if such period is impractical, within
such other commercially reasonable period, following receipt thereof, the same
will be deemed disapproved in all respects by Tenant, and Landlord will not be
authorized to make the change. After Tenant approves in writing the proposed
Tenant’s Leasehold Improvement Changes Cost, if any, and the delay in
Substantial Completion of the Leasehold Improvement Work and Final Completion of
the Leasehold Improvement Work, if any, as submitted by Landlord, (i) Landlord
will promptly incorporate the Tenant’s Leasehold Improvement Changes into the
Work and (ii) Tenant shall, in Tenant’s sole and absolute discretion, have the
option to (x) pay the entire amount of the Tenant’s Leasehold Improvement
Changes Cost in advance of the applicable Leasehold Improvement Work, or (y) pay
the entire amount of the Tenant’s Leasehold Improvement Change Cost as the Work
progresses in the same manner as Tenant will pay for the Leasehold Improvements
as set forth in Section 2.5(i). Upon Landlord’s receipt of any of Tenant’s
proposed changes for any portion of the Work within the critical path, Landlord
shall continue to proceed with the Work unless and until Tenant approves in
writing Landlord’s proposal or, if directed in writing by Tenant to stop the
Work, until Tenant notifies Landlord in writing whether it approves Landlord’s
proposal. The period of time for any stoppage of the Work upon such written
direction by Tenant, commencing on the receipt of Tenant’s written direction and
ending on the date Tenant notifies Landlord in writing whether it approves
Landlord’s proposal or directs Landlord to continue the Work, shall constitute a
Tenant Delay.
     3.5 Monthly Accounting for Changes. During the performance of the Work,
Landlord will cause to be submitted to Tenant and Tenant’s Consultant monthly
progress reports, with respect to the Base Building Work, prepared by the
General Contractor, and with respect to the Leasehold Improvement Work, prepared
by the Leasehold Improvement Contractor, specifying any change in the estimated
date of Substantial Completion of the Work, and showing the progress of the
Work, together with as may be appropriate a summary of pending changes, the
estimated values, and the originator of the change. Landlord will submit to
Tenant, for Tenant’s audit and review, such accounts, records, invoices, and
evidences of payment as Tenant may reasonably request to evidence the costs
solely as to those items for which the cost is the responsibility of Tenant.
     3.6 Except for changes to the Base Building Plans or Leasehold Improvement
Plans deemed approved in accordance with this Article III, the only change
orders (i.e. Landlord’s Building Changes, Tenant’s Building Changes, Landlord’s
Leasehold Improvement Changes and Tenant’s Leasehold Improvement Changes) which
will be effective shall be those executed on AIA Form G701 by Tenant’s
Designated Representative or Tenant’s Alternative Representative. Except as
provided in this Article III, no order, statement, or conduct of Tenant,
Tenant’s Consultant, Tenant’s Designated Representative, or any other agent or
employee of Tenant shall be treated as a change order. Should Landlord interpret
an order, statement, or conduct of the Tenant, Tenant’s Consultant, Tenant’s
Designated Representative, or any other agent or employee of Tenant as a change
order, Landlord shall promptly give the Tenant written notice

- 20 -



--------------------------------------------------------------------------------



 



stating the (a) date, (b) circumstances, (c) and source of the order, and
request the Tenant confirm whether such order, statement, or conduct is a change
order.
     3.7 Landlord, in connection with any proposal made for any change order
pursuant to this Article III, shall furnish a price breakdown, itemized as
reasonably required by Tenant. Unless otherwise directed, the breakdown shall be
in sufficient detail to permit an analysis of all material, labor, equipment,
subcontract, and overhead costs (including design services) other than costs for
design services for Leasehold Improvements. Tenant shall be responsible for all
the costs of the Leasehold Improvement Architect separately.
ARTICLE IV
CONSTRUCTION
     4.1 Performance by Landlord. Landlord will cause Substantial Completion of
the Work and will be fully responsible for all matters that must be accomplished
to complete the Work in accordance with the provisions of this Addendum
including, without limitation, design of the Base Building in accordance with
all Legal Requirements, filing plans and other required documentation with the
proper Governmental Authority, securing all necessary permits, supervising all
details of the Work, and promptly removing or otherwise handling to Tenant’s
reasonable satisfaction all construction (mechanics’), material suppliers’, and
like liens from the public record by payment or bond. Landlord will not be
responsible for specific items to be installed by a separate contractor,
pursuant to a separate contract with Tenant, and not otherwise required to be
installed in accordance with the Base Building Plans and the Leasehold
Improvement Plans. All equipment, material, and articles incorporated into the
Work shall be new and of the most suitable grade for the purpose intended,
unless otherwise specifically provided. All Work under this Addendum shall be
performed in a skillful and workmanlike manner. The Tenant may require, in
writing, that the Landlord consider any request to replace any employee the
Tenant deems incompetent, careless, or otherwise objectionable.
     4.2 Non-Liability of Tenant. Subject to Sections 4.5 and 4.8, Tenant and
Tenant’s Consultant will not be liable for any injury, loss, or damage to any
person (including, but not limited to, death) or property on or about the
Premises during construction, unless caused by Tenant, its employees, agents, or
contractors, and Landlord will indemnify and save Tenant and Tenant’s Consultant
harmless against and from any such liability, and any costs or charges
(including, without limitation, reasonable attorneys’ fees and court costs)
which Tenant or Tenant’s Consultant may incur on account of such injury, loss,
or damage. Landlord’s indemnification obligation pursuant to the provisions of
this Section 4.2 will survive and continue in full force and effect after the
Term Commencement Date and the expiration or termination of the Lease
(regardless of how same may occur).
     4.3 Information; Monthly Report. During the period prior to Substantial
Completion of the Base Building Work, Landlord will provide all reasonable
cooperation to keep Tenant informed as to material aspects pertaining to the
design, construction (including progress reports), use, maintenance, operation,
service, or insurance of the Base Building and the Leasehold Improvements, as
applicable. Accordingly, in addition to the Construction Meeting Report (defined
below), Landlord will furnish Tenant’s Designated Representative (as defined

- 21 -



--------------------------------------------------------------------------------



 



below) with copies of all progress reports, correspondence, or other information
as may be material and pertinent to the Base Building and the Leasehold
Improvements, as applicable, other than internal communications or confidential
matters between Landlord and its attorneys or accountants. Tenant’s Designated
Representative and Tenant’s Consultant (if any) will have the right to attend
scheduled meetings material to the interest of Tenant as may be held with
respect to the Base Building and the Leasehold Improvements between Landlord,
the General Contractor, the Leasehold Improvement Contractor, the Base Building
Architect, the Leasehold Improvement Architect and any other outside person or
firm (other than Landlord’s attorneys or accountants) furnishing materials,
services, or labor to or with respect to the Base Building and the Leasehold
Improvements. Landlord agrees to provide Tenant with reasonable prior notice of
any scheduled meetings material to the interest of Tenant, but will not be
obligated to attempt to schedule any such meetings to accommodate Tenant’s
availability or convenience. Furthermore, Tenant’s failure to timely attend any
such scheduled meetings will not constitute a basis for any claim by Tenant that
Landlord has violated the foregoing provisions. Prior to Substantial Completion
of the Work, Landlord and its construction team will meet no less frequently
than once every month to discuss and analyze the progress of construction.
Within five (5) business days following each meeting, Landlord will prepare and
deliver to Tenant a written report (which may be in the form of the minutes of
the meeting) (a “Construction Meeting Report”) summarizing the material items
discussed at such meeting and the effect of such items, if any, on the
Construction Schedule. Each Construction Meeting Report will specifically
identify any event or condition which would constitute an Excusable Delay or a
Tenant Delay (and any incurred cost directly or indirectly resulting from a
Tenant Delay) which has occurred since issuance of the immediately prior
Construction Meeting Report.
     4.4 Final Accounting; Adjustment of Base Rent.
     (a) During the course of the Work, Landlord shall maintain records and
other documentation reasonably sufficient to record all allowable and allocable
costs necessary to meet its obligations under this Addendum. Landlord shall
provide copies to Tenant of such records and other documentation upon written
Tenant request.
     (b) Upon the Base Rent Commencement Date, Tenant shall commence to pay Base
Rent as set forth in Exhibit “D” of the Lease. Within ninety (90) days of
Substantial Completion of the Leasehold Improvement Work, the Landlord shall
present a full and final accounting (the “Final Accounting”) of all allowable
and allocable costs and expenses necessary to meet its obligations under this
Addendum through the Base Rent Commencement Date (the “Landlord’s Total Cost of
the Work”). Should the Landlord’s Total Cost of the Work attributable to the
Base Building Work and those items that constituted the Base Building Budget
(“Landlord’s Final Development Cost”) be less than the total cost listed in the
Base Building Budget (the difference herein being referred to as the “Credit
Amount”), the Landlord shall, as determined by Tenant, refund to Tenant the
Credit Amount in cash or shall adjust the Base Rent to amortize the Credit
Amount remaining over the Term of the Lease (which amortization rate shall be
consistent with the rate utilized to determine the annual Base Rent in Exhibit
“D” of the Lease). Should the Landlord’s Final Development Cost be greater than
the Base Building Budget due to Tenant Delay, Tenant’s Building Changes,
Tenant’s Leasehold Improvement Changes to the extent that such changes affect
the cost of the Base Building Work or Tenant’s Payment Delay Cost (the
difference herein being referred to as the “Additional Amount”), the Base Rent
shall increase to

- 22 -



--------------------------------------------------------------------------------



 



amortize the Additional Amount over the Term of the Lease (which amortization
rate shall be consistent with the rate utilized to determine the annual Base
Rent in Exhibit “D” of the Lease), or at Tenant’s discretion, Tenant shall pay
the Additional Amount to Landlord such that the Base Rent shall remain
unchanged. It is expressly contemplated by Landlord and Tenant that the Base
Rent shall be reduced to recognize savings, cost reductions and credits for,
among other things, payments made by Tenant requested and approved by Landlord,
any unused Base Building Contingency, savings resulting from the parties’ agreed
upon changes to the drawings and specifications for the Base Building, or
construction cost savings otherwise procured by Landlord during the course of
the Base Building Work, whether or not due to Landlord’s Building Changes,
Landlord’s Leasehold Improvement Changes, Tenant’s Building Changes or Tenant’s
Leasehold Improvement Changes to the extent that such changes affect the cost of
Base Building Work; provided, however, Tenant may make payments without
Landlord’s consent for those upgrades identified on Schedule 5 attached hereto
and made a part hereof. Likewise, it is expressly contemplated by Landlord and
Tenant that, except in the event that Tenant shall pay the Additional Amount to
Landlord (which Tenant shall have the right to do in Tenant’s sole and absolute
discretion) the Base Rent shall be increased to recognize increases in
Landlord’s costs to perform the Base Building Work in connection with any Tenant
Delay, Tenant’s Building Changes or Tenant’s Leasehold Improvement Changes to
the extent that such changes affect the cost of Base Building Work. In
connection with determining and/or verifying the Landlord’s Total Cost of the
Work, Tenant shall have the right to audit and review all records, documentation
and other information of Landlord, the General Contractor, the Leasehold
Improvement Contractor, any subcontractors of Landlord and other vendors of
Landlord, and Landlord shall cooperate with any audit or review requested by
Tenant. Landlord and Tenant agree to execute and deliver an amendment to the
Lease to evidence any adjustment in the Base Rent pursuant to this
Section 4.4(b).
     (c) The Final Accounting shall include an analysis to determine the sum
total of additional charges due to Landlord (after crediting, to the extent
applicable, any credits for which Tenant is entitled to under this Addendum and
any other amounts previously paid by Tenant to Landlord with respect to the
Work, including, without limitation, any Tenant’s Building Changes or Tenant’s
Leasehold Improvement Changes to the extent that such changes affect the cost of
the Base Building Work) by reason of Tenant’s Building Changes, Tenant’s
Leasehold Improvement Changes to the extent that such changes affect the cost of
the Base Building Work or Tenant Delay. If any Additional Amount is due to
Landlord, and after submission to and reasonable approval by Tenant of such
accounts, records, invoices, and evidence of payments as Tenant may reasonably
request, such amount (plus interest accrued thereon at the Prime Rate per annum
commencing on a date that is thirty (30) days after the date Landlord’s invoice
therefor is delivered to Tenant) will be paid in cash by Tenant to Landlord
within thirty (30) days after the analysis and determination have been
completed, unless Tenant has elected to have such costs included in the Base
Rent, in which case the Base Rent shall be increased to amortize the excess over
the Term of the Lease as set forth in Section 4.4(b) above. The foregoing
computation shall be deemed to include, and Tenant will be obligated to pay, the
fees (including, but not limited to, the fees of the Base Building Architect and
other professionals engaged and utilized by the Landlord), expenses, and charges
of Landlord and all contractors, subcontractors, material suppliers, and
laborers to the extent, but only to the extent, that such fees, expenses, and
charges are incurred as a result of Tenant’s Building Changes, Tenant’s
Leasehold Improvements

- 23 -



--------------------------------------------------------------------------------



 



Changes to the extent that such changes affect the cost of the Base Building
Work or Tenant Delay.
     4.5 General Access for Inspection and Monitoring of Progress; Tenant’s
Construction.
     (a) Landlord will afford Tenant, its employees, and its representatives
regular access during normal business hours to the Base Buildings, all materials
thereon and therein, and all work being performed thereon and therein solely for
inspection and monitoring of progress purposes or other purposes expressly
provided by this Addendum; provided, however, that in exercising such right of
access, Tenant and its employees and representatives will comply with all Legal
Requirements (including, but not limited to, OSHA safety regulations and
standards) and will coordinate such access with the General Contractor and
Leasehold Improvement Contractor. Tenant will be required to provide reasonable
prior notice to the General Contractor and Leasehold Improvement Contractor for
the purpose of coordinating Tenant’s entry onto the Premises with Work then in
progress. Tenant acknowledges that its ability to gain entry to the Premises
occasionally may be limited or restricted due to the particular stage of Work
then in progress. Landlord shall have the opportunity to have a representative
of Landlord accompany Tenant regarding any such entry.
     (b) Tenant reserves the right from time to time upon notice to and approval
by Landlord, such approval not to be unreasonably withheld, to perform with its
own personnel, or to cause to be performed by other contractors, other work at
the Premises not included herein; provided, however, that Tenant shall use
commercially reasonable efforts to assure that such personnel or separate
contractors will not cause any conflict with the personnel of Landlord
(“Tenant’s Early Access”). Landlord shall afford Tenant and its separate
contractors reasonable opportunity for the introduction, protection and storage
of material and equipment at the Premises and the execution of work, and Tenant
shall properly connect, schedule and coordinate the Landlord’s work with the
work of the Tenant’s personnel or separate contractors. Tenant shall insure that
such personnel or separate contractors comply with the rules and regulations of
the Landlord, General Contractor or Leasehold Improvement Contractor regarding
work at the Premises. Landlord shall not deny Tenant’s Early Access provided
that the following conditions are satisfied at the time of such request: (i) the
construction of the Base Building and the Leasehold Improvements will be
completed to a degree which will allow Tenant’s Early Access without undue
interference with Landlord’s Substantial Completion of the Work; and
(ii) Tenant’s Early Access is permitted by Governmental Authority; and
(iii) Tenant has provided to Landlord all applicable insurance certificates of
Tenant, and any of its contractors or subcontractors. Tenant will be responsible
for all costs of repair or damage to the Base Buildings and the Leasehold
Improvements caused by Tenant, its employees, agents, or contractors, including,
without limitation, the Leasehold Contractor and any subcontractors thereof,
during the period between the date of Tenant’s Early Access and the Term
Commencement Date. Notwithstanding the foregoing, Tenant’s Early Access shall be
further subject to the provisions set forth in Schedule 3 to this Addendum.
     (c) Tenant may inspect and conduct tests at any reasonable time to
determine whether the Work is being performed consistent with the Base Building
Plans and the Leasehold Improvement Plans, regardless of whether such
inspections or tests are required by the Base Building Plans and the Leasehold
Improvement Plans. Should the Tenant’s inspections or tests

- 24 -



--------------------------------------------------------------------------------



 



reveal that the Work is not installed in accordance with the Base Building Plans
and the Leasehold Improvement Plans in all material respects, the cost of
uncovering and replacement shall be at the Landlord’s expense (which may be
deducted from the applicable Contingency, but to the extent it relates to Base
Building Work and there is no remaining Base Building Contingency, such cost
shall not be included in the calculation of Landlord’s Total Cost of the Work
attributable to the Base Building Work pursuant to Section 4.4); provided,
however, Landlord shall diligently pursue correction of such defective Work by
the Base Building Architect and the General Contractor, as applicable. If the
Tenant’s inspections or tests require Work to be uncovered and such inspections
or tests reveal that the Work has been installed in accordance with the Base
Building Plans and the Leasehold Improvement Plans, the costs of uncovering and
replacement shall be at the Tenant’s expense and may be the basis of Tenant
Delay. Neither Tenant’s inspections, tests or approvals nor its failure to make
any such inspections, tests or approvals shall relieve Landlord of its
responsibility to construct the Work in accordance with the Base Building Plans
and the Leasehold Improvement Plans.
Tenant shall endeavor to mitigate the cost of correction of any non-conforming
Work by performing any inspections and tests in a timely manner so as not to
disrupt the flow of the Work. Tenant’s failure to notify Landlord within five
(5) business days after Tenant has learned of any non-conforming Work shall
constitute a waiver by Tenant of the right to later require the correction of
such Work.
     (d) Landlord will not be liable for any injury, loss, or damage to any
person (including, but not limited to, death) or property on or about the
Premises resulting from the access by the access by Tenant, its employees,
agents, contractors and subcontractors to or being on the Premises or in the
Base Buildings prior to the Term Commencement Date, including Tenant’s Early
Access and the performance of inspections and monitoring, except to the extent
caused by the negligence or willful misconduct of Landlord, its agents,
employees, or contractors. Tenant indemnifies and agrees to hold harmless
Landlord, General Contractor and Leasehold Improvement Contractor from and
against any and all liability, and any costs or charges (including, without
limitation, reasonable attorneys’ fees and court costs) which Landlord, the
General Contractor, the Leasehold Improvement Contractor may incur on account of
such injury, loss, or damage claims arising from, or claimed to arise from, any
negligence or willful misconduct of Tenant, its employees, agents, contractors
and subcontractors, while on the Premises, or in the Base Buildings prior to the
Term Commencement Date, or for any other reason whatsoever arising out of the
access by Tenant, its employees, agents, contractors and subcontractors to or
being on the Premises or in the Base Buildings prior to the Term Commencement
Date, including Tenant’s Early Access and the performance of inspections and
monitoring, except to the extent caused by the negligence or willful misconduct
of Landlord, its agents, employees, or contractors. Tenant’s indemnification
obligation pursuant to the provisions of this Section 4.5 will survive and
continue in full force and effect after the Term Commencement Date or the
termination of the Lease (regardless of how same may occur).
     4.6 Landlord shall cause the General Contractor or Leasehold Improvement
Contractor to remove from the Premises all Work reasonably rejected by the
Tenant as failing to conform to the Base Building Plans and the Leasehold
Improvement Plans, whether incorporated in the Work or not, and the Landlord
shall promptly replace and re-execute the Work in accordance with this Addendum.

- 25 -



--------------------------------------------------------------------------------



 



     4.7 Thirty (30) days following Substantial Completion of the Work, if the
Landlord persistently fails or neglects to carry out the completion of any
Punchlist Item for the Base Building Work or any Punchlist Item for the
Leasehold Improvement Work in accordance with the requirements of this Addendum,
Tenant, after ten (10) days’ written notice to the Landlord and without
prejudice to any other remedy the Tenant may have, may make good such
deficiencies and may deduct the reasonable cost thereof, including Tenant’s
expenses and compensation for the Leasehold Improvement Architect’s and Tenant’s
Consultant’s services made necessary thereby, from the applicable Contingency.
     4.8 No Assumption of Responsibility. Except as otherwise expressly provided
in this Addendum, neither the exercise nor the failure to exercise by Tenant or
its representatives of any right afforded Tenant under this Addendum (including
specifically, but without limitation, the exercise or the failure to exercise of
a right to review, comment upon, approve, or disapprove documents, plans,
specifications, drawings, or other matters, or the performance by Landlord) or
the failure by Tenant to insist upon the performance by Landlord of any
obligation imposed upon Landlord under this Addendum, will (a) impose upon
Tenant, or be deemed to be an assumption by Tenant, of any obligation or
liability with respect to the construction, operation, or insurance of the Work
or the design of the Base Building or (b) constitute or be deemed to constitute
acquiescence by Tenant to any act or failure to act on the part of Landlord
which is in conflict with any provision of this Addendum.
     4.9 Designated Representatives. Landlord and Tenant each hereby appoint a
representative (each a “Designated Representative”), and in the event that a
Designated Representative is unavailable for any reason whatsoever, an
alternative representative (each an “Alternative Representative”), to make
timely binding decisions on design, development, and construction matters
(including pricing and scheduling changes) relating to the Work. The Designated
Representatives are:

     
Landlord
  Jose Hevia
 
   
Tenant
  David C. Fannin
 
   
The Alternative Representatives are:
   
 
   
Landlord
  Kolleen O.P. Cobb
 
   
Tenant
  Stephen R. Calkins

     At any time and from time to time hereafter, Landlord and Tenant will each
have the right to appoint a successor or substitute Designated Representative
and/or Alternative Representative to act on behalf of such party, each such
appointment to be effected by delivering five (5) days’ prior written notice to
the other party hereto in accordance with the notice provisions of the Lease.
Any action which may be taken by a Designated Representative may also be taken
by an Alternative Representative and any party may rely thereon as if such
action had been taken by the Designated Representative and such party will have
no duty to inquire why the Designated Representative was unavailable to act.

- 26 -



--------------------------------------------------------------------------------



 



ARTICLE V
COST OBLIGATIONS
     5.1 Landlord’s Cost. Except as otherwise specifically provided in this
Addendum, Landlord will be liable and obligated to pay for all costs of
preparation of the Base Building Plans and all costs of developing and
constructing the Base Building, including, but not limited to, all permit costs,
impact fees, architectural and engineering fees, and costs for labor and
materials.
     5.2 Tenant’s Cost. Tenant will be liable for and obligated to pay the cost,
as and when due, of the Leasehold Improvement Plans, including, without
limitation, labor, materials, all costs of certification of pay requests by the
Leasehold Improvement Architect, all costs for development of punch lists for
the Leasehold Improvements, and any other costs associated with the Leasehold
Improvement Architect and/or its agents. Tenant will be liable for and obligated
to pay the cost of any increase in Landlord’s costs of developing and
constructing the Building resulting from any Tenant Delay. Tenant also will be
liable for and obligated to pay the cost of constructing and completing the
Leasehold Improvements, including, without limitation, labor and materials in
accordance with this Addendum.
ARTICLE VI
SCHEDULE FOR CONSTRUCTION
     6.1 Time to Complete.
     (a) Time is of the essence to this Addendum. Landlord will cause
Substantial Completion of the Work in accordance with this Addendum on or before
the applicable Projected Completion Date, as may only be extended by Excusable
Delays and/or Tenant Delays and/or agreed-on Tenant’s Building Changes and
Tenant’s Leasehold Improvement Changes, in which case the applicable Projected
Completion Date, if adversely affected by Excusable Delay and/or Tenant Delay
and/or agreed-on Tenant’s Building Changes and Tenant’s Leasehold Improvement
Changes, as the case may be, will be extended by one day for each day of such
Excusable Delay and/or Tenant Delay and/or agreed-on Tenant’s Building Changes
and Tenant’s Leasehold Improvement Changes. If Substantial Completion of the
Base Building Work or Leasehold Improvement Work is not achieved by Landlord on
or before the date that is fifteen (15) days after the applicable Projected
Completion Date, as extended by Tenant Delay and/or Excusable Delay and/or
agreed-on Tenant’s Building Changes and Tenant’s Leasehold Improvement Changes
(the “Late Date”), Landlord will then be liable to Tenant for damages (“Tenant’s
Delay Damages”), as liquidated damages as Tenant’s sole and exclusive remedy for
such delay (except as expressly provided below), and not as a penalty, for the
number of days between the Late Date and the date that Substantial Completion of
the Work is achieved (the “Late Period”), as provided below. Tenant’s Delay
Damages will be equal to: (i) Two Thousand Five Hundred and No/100 ($2,500.00)
Dollars per day for the first fifteen (15) days of the Late Period, and (ii)
Nine Thousand Five Hundred and No/100 ($9,500.00) Dollars per day for each day
of the Late Period following the first fifteen (15) calendar days thereof.
Tenant’s actual damages for late Substantial Completion of the Base Building are
difficult and impractical to ascertain, and the

- 27 -



--------------------------------------------------------------------------------



 



Tenant’s Delay Damages are intended to be reasonable estimates for the amounts
of damages that Tenant will suffer by reason of Landlord’s delay in completing
the Base Building. Landlord will credit the amount of unpaid Tenant’s Delay
Damages, if any, against the Base Rent due to Landlord; provided, however, that
if Landlord contests Tenant’s claim for Tenant’s Delay Damages, then Tenant’s
ability to claim such credit will be postponed until a final adjudication is
reached with respect to such claim. The payment to Tenant by Landlord of
Tenant’s Delay Damages will constitute Tenant’s sole remedy for Landlord’s
failure to timely Substantially Complete of the Work, and shall not be deemed to
be a default under the Lease, except as expressly provided below.
     (b) If Landlord has not achieved Substantial Completion of the Work on or
before the first anniversary of the Projected Completion Date of the Leasehold
Improvement Work (the “Outside Completion Date”) (as such Outside Completion
Date may be extended by Excusable Delays and/or Tenant Delays and/or agreed-on
Tenant’s Building Changes and Tenant’s Leasehold Improvement Changes), then
Tenant shall have the right to terminate the Lease subject to the provisions
hereof. If Tenant desires to terminate the Lease, then Tenant shall send a
written notice to Landlord stating Tenant’s desire to so terminate within ten
(10) business days after the Outside Completion Date (“Tenant’s First
Termination Notice”). If Landlord achieves Substantial Completion of the Work
within thirty (30) days after delivery of Tenant’s First Termination Notice,
then Tenant’s First Termination Notice shall be void and of no further force or
effect, and the Lease shall continue in full force and effect. If Landlord does
not achieve Substantial Completion of the Work within thirty (30) days after
delivery of Tenant’s First Termination Notice, and Tenant desires to terminate
the Lease, then Tenant shall send a written notice to Landlord stating Tenant’s
desire to so terminate within ten (10) business days after the expiration of
such thirty (30) day period (“Tenant’s Second Termination Notice”). If Landlord
achieves Substantial Completion of the Work within thirty (30) days after
delivery of Tenant’s Second Termination Notice, then Tenant’s Second Termination
Notice shall be void and of no further force or effect, and the Lease shall
continue in full force and effect. If Landlord does not achieve Substantial
Completion of the Work within thirty (30) days after delivery of Tenant’s Second
Termination Notice, then the Lease shall be deemed to be terminated and the
parties shall be relieved of all further obligations under the Lease. Nothing in
this subsection is intended to relieve Landlord of its obligations to otherwise
meet the Construction Schedule in accordance with this Addendum.
     6.2 Tenant Default. If a Tenant Delay occurs under this Addendum or Tenant
otherwise fails to comply with the terms hereof and the same continues uncured
for ten (10) business days after Landlord’s delivery of notice thereof to
Tenant, then Landlord shall have the following rights and/or remedies, at
Landlord’s option: (a) an Event of Default shall be deemed to have occurred
under the Lease, giving Landlord all rights and remedies available to Landlord
thereunder; provided, however, that Landlord will not seek to terminate the
Lease unless (i) Landlord has afforded Tenant the applicable cure period set
forth in the Lease, and (ii) the Tenant Delay in question is based on Tenant
(A) having failed to (x) deliver the Leasehold Improvement Plans in accordance
with the terms and conditions of this Addendum, or (y) provide the insurance
required under this Addendum, or (B) having otherwise ceased all performance
under this Addendum; and/or (b) Tenant shall be liable for all damages incurred
by Landlord which are proximately caused by such Tenant Delay, including,
without limitation, any increased construction costs of the Base Building or
Leasehold Improvements (e.g., due to

- 28 -



--------------------------------------------------------------------------------



 



re-pricing of the Construction Contract(s) or any subcontracts as a result of
such Tenant Delay) regardless of whether Substantial Completion of the Work is
deemed to have occurred; and/or (c) Landlord shall have any other rights and/or
remedies expressly provided in this Addendum.
     6.3 Early Completion Bonus. If Landlord achieves Substantial Completion of
the Leasehold Improvement Work in accordance with this Addendum prior to the
Projected Completion Date for the Leasehold Improvements (or if Substantial
Completion of the Leasehold Improvement Work is not achieved solely due to
Tenant Delay, then if Landlord would have achieved Substantial Completion of the
Leasehold Improvement Work on or before the Projected Completion Date for the
Leasehold Improvement Work but for such Tenant Delay), Landlord will be entitled
to a bonus (“Landlord’s Early Completion Bonus”) for each day between the date
of such Substantial Completion of the Leasehold Improvements (or the date that
such Substantial Completion of the Leasehold Improvements would have occurred,
but for Tenant Delay) and such Projected Completion Date for the Leasehold
Improvements (the “Early Completion Period”). Landlord’s Early Completion Bonus
will be equal to Five Thousand and No/100 ($5,000.00) Dollars per day for each
day of the Early Completion Period. Landlord’s Early Completion Bonus shall be
paid to Landlord solely out of the unused portion, if any, of the Base Building
Contingency. If the Base Building Contingency has been depleted, then Landlord
is not entitled to Landlord’s Early Completion Bonus regardless of whether it
has been earned.
ARTICLE VII
LEASE
     7.1 Term Commencement Date. The Term of the Lease will commence upon the
Term Commencement Date (as defined in Section 1.3 of the Lease). Notwithstanding
the foregoing, if any Tenant Delay causes a delay in Substantial Completion of
the Leasehold Improvements Work, then the Term Commencement Date shall be deemed
to be the date that Substantial Completion of the Leasehold Improvements Work
would have been achieved, but for such Tenant Delay. On the Term Commencement
Date, Landlord agrees that, at Landlord’s expense: (a) Landlord will deliver
possession of the Premises and the Leasehold Improvements, free of all leases,
tenancies, occupants, construction lien claims not discharged or transferred to
security within ten (10) business days of the filing thereof, and defects in
material and workmanship, but subject to Punchlist Items for Base Building Work
or Leasehold Improvements Work; (b) the Base Building and the Leasehold
Improvements will be in compliance with all Legal Requirements other than as may
be applied due solely to a special use by Tenant unless the special use is shown
on the final approved Base Building Plans or Leasehold Improvement Plans or in
an approved Tenant’s Building Change or Tenant’s Leasehold Improvement Changes;
(c) Landlord will satisfy all those obligations imposed upon Landlord by the
provisions of the Lease which are required to be complied with prior to the
commencement of the Term of the Lease, and (d) Landlord shall remove from the
Premises all temporary systems, tools, equipment, machinery, surplus materials,
waste and rubbish, and replace broken glass, except to the extent that any such
items need to remain in order to complete any mutually approved Punchlist Items.
Notwithstanding the foregoing, to the extent that the Term Commencement Date
occurs and, due to a Tenant Delay or a default by Tenant under the Lease or this
Addendum, any of the foregoing requirements set forth in clauses (a) — (d) above
have not been met or satisfied by Landlord then such requirements shall be
deemed to be waived

- 29 -



--------------------------------------------------------------------------------



 



by Tenant for purposes of determining the date of Substantial Completion of the
Work, and the Term Commencement Date shall nevertheless be deemed to occur, but
Landlord will complete such requirements when Substantial Completion of the Work
actually occurs.
ARTICLE VIII
GENERAL COVENANTS OF LANDLORD
     8.1 Insurance. Landlord will obtain and maintain or will require the
General Contractor to obtain and maintain, from the date hereof until the date
of Substantial Completion of the Work, at no cost to Tenant, builder’s all-risk
insurance (which shall be for the Base Building only), automobile liability
insurance, and commercial general liability insurance against liability for
bodily injury and death and property damage, in reasonable and customary amounts
and forms (at least $2,000,000 general aggregate, which commercial general
liability insurance shall name Tenant and Tenant’s Consultant as additional
insureds thereunder). Upon approval by Tenant of the Leasehold Improvement
Costs, and any Tenant’s Building Change or Tenant’s Leasehold Improvement
Change, Landlord will require the General Contractor or the Leasehold
Improvement Contractor (in the case of Leasehold Improvements) to increase the
amount of builder’s all-risk insurance for this work. The cost of the increased
insurance will be included in the cost of the Leasehold Improvement Costs,
Tenant’s Building Change or Tenant’s Leasehold Improvement Change. Landlord will
also provide or cause to be provided and kept in force workers’ compensation
coverage with statutory benefits covering employees of the General Contractor
and with such endorsements and employer’s liability coverage as would be
maintained by a prudent owner. Landlord will deliver to Tenant, promptly as same
are issued, certificates of insurance as are required to be obtained and
maintained by Landlord pursuant to the terms hereof. Any insurance required by
the terms of this Section 8.1 to be carried by Landlord may be under a blanket
policy (or policies) covering other properties of Landlord and/or its
affiliates; provided, however that Landlord will procure and deliver to Tenant a
statement from the insurer or general agent of the insurer setting forth the
coverage maintained and the amounts thereof allocated to the risks intended to
be insured hereunder. In addition, the General Contractor shall carry products
and completed operations (for at least one (1) year after the date of
Substantial Completion of the Base Building or Substantial Completion of the
Leasehold Improvement Work, as applicable); and contractual liability
specifically covering the indemnification provision in the Construction
Contract. The commercial general liability insurance is to include broad form
property damage and afford coverage for explosion, collapse and underground
hazards, and “personal injury” liability insurance and an endorsement providing
that the insurance afforded under the contractor’s policy is primary insurance
as respects Landlord and Tenant and that any other insurance maintained by
Landlord or Tenant is excess and non-contributing with the insurance required
hereunder, provided that such insurance may be written through primary or
umbrella insurance policies with policy limits required herein).
     8.2 Base Building Architect’s Insurance. Landlord shall cause the Base
Building Architect to carry professional liability insurance in the amount of
$1,000,000 per occurrence and $2,000,000 in the aggregate.
     8.3 Leasehold Improvement Architect and Contractor Insurance. Tenant, at no
cost to Landlord, shall cause all architects and engineers retained by Tenant in
connection with the

- 30 -



--------------------------------------------------------------------------------



 



Leasehold Improvements to carry liability (including professional liability
insurance in the amount of $1,000,000 per occurrence and $2,000,000 in the
aggregate) insurance, as described in Section 8.1 above and naming Landlord as
an additional insured thereunder.
     8.4 Landlord’s Use of Tenant’s Name. Landlord shall not use Tenant’s name
or trademark(s) on any site signs without the prior written consent of Tenant,
which consent may be withheld in Tenant’s sole and absolute discretion.
ARTICLE IX
DISPUTE RESOLUTION
     9.1 Mediation. Any dispute as to the Base Building Plans or the Work shall
be subject to the provisions of Section 11.12 of the Lease; provided that for
any mediation in connection with a dispute under this Addendum, the Mediator
shall have had experience in large-scale commercial construction.
     9.2 Excusable Delay. Any delays in Substantial Completion of the Work
caused as a result of the lapse of time pending an outcome under the dispute
resolution process set forth in Section 11.12 of the Lease or as a result of a
court decision shall be deemed to be an Excusable Delay if, as to a court
decision, the court judgment provides for same.
ARTICLE X
WARRANTY OF CONSTRUCTION/CORRECTION OF THE WORK
     10.1 For the first (1st) year after the date of Substantial Completion of
the Base Building Work (the “Base Building Warranty Period”), Landlord hereby
warrants to Tenant that all Base Building Work performed under this Addendum
conforms to the requirements of the Base Building Plans, and is free of any
defect, and that Landlord agrees to repair or replace (if needed) any defect in
the Base Building Work so long as the need for such repair or replacement is not
caused by the negligence or willful misconduct of Tenant or its agents,
employees, or contractors. The warranty contained herein is not intended to
reduce Landlord’s repair and maintenance obligations expressly set forth in the
Lease.
     10.2 For the first (1st) year after the date of Substantial Completion of
the Leasehold Improvement Work (the “Leasehold Improvements Warranty Period;”
and together with the Base Building Warranty Period, the “Warranty Period”),
Landlord hereby warrants to Tenant that all Leasehold Improvement Work performed
under this Addendum conforms to the requirements of the Leasehold Improvement
Plans, and is free of any defect, and that Landlord agrees to repair or replace
(if needed) any defect in the Leasehold Improvement Work so long as the need for
such repair or replacement is not caused by the negligence or willful misconduct
of Tenant or its agents, employees, or contractors. The warranty contained
herein is not intended to reduce Landlord’s repair and maintenance obligations
expressly set forth in the Lease.
     10.3 Subject to the provisions of Section 4.5(c) hereof, prior to
Substantial and Final Completion of the Base Building and the Leasehold
Improvement Work and during the applicable Warranty Period, if Tenant notifies
Landlord that any of the Work required under the

- 31 -



--------------------------------------------------------------------------------



 



Base Building Plans or the Leasehold Improvement Plans is found to be not in
accordance with the requirements of the Base Building Plans or the Leasehold
Improvement Plans, Landlord shall use commercially reasonable efforts to cause
the General Contractor and the Leasehold Improvement Contractor to correct such
work with reasonable promptness. Under no circumstances shall Landlord have any
responsibilities with respect to the Work if Tenant has not given such notice to
Landlord within such one-year period.
     10.4 Costs of correcting non-conforming work, including additional testing
and inspections and compensation for the Base Building Architect and Leasehold
Improvement Architect’s services and expenses made necessary thereby, shall be
at the Landlord’s expense, however, such expenses may be paid from any unused
Base Building Contingency if related to the Base Building (but any such costs
related to the Base Building Work in excess of the Base Building Contingency
shall not be included in the calculation of Landlord’s Total Cost of the Work
attributable to the Base Building Work pursuant to Section 4.4) and may be paid
from any unused Leasehold Improvement Contingency if related to the Leasehold
Improvements. Notwithstanding the foregoing or any other provision of this
Addendum to the contrary, (i) in the event that the correction of the Work is
related to an error or omission in the Leasehold Improvement Plans by the
Leasehold Improvement Architect (a “Leasehold Improvement Plan Design Defect”),
then the Work necessary to correct the Leasehold Improvement Plan Design Defect
shall be made at Tenant’s expense, and (ii) in the event that the correction of
the Work is related to an error or omission in the Base Building Plans by the
Base Building Architect (a “Base Building Plan Design Defect”), then the Work
necessary to correct the Base Building Plan Design Defect shall be made at
Landlord’s expense, but such costs may be paid from the Base Building
Contingency (but any such costs related to the Base Building Plan Design Defect
in excess of the Base Building Contingency shall not be included in the
calculation of Landlord’s Total Cost of the Work attributable to the Base
Building Work pursuant to Section 4.4). Notwithstanding any provision in this
Addendum to the contrary, Tenant’s approval of the proposed or final Base
Building Plans or Leasehold Improvement Plans shall not relieve Landlord of its
obligations under this Article X.
     10.5 For components of the Base Building and for the Leasehold Improvements
that have manufacturer’s warranties that are greater than one year, at
Substantial Completion of the Base Building or Substantial Completion of the
Leasehold Improvements, as applicable, the Landlord shall assign such warranties
to the benefit of the Tenant. Such warranties shall be in a commercially
reasonable form. The Landlord shall remain responsible for administering all
warranties, including such extended warranties, for one year following the date
of Substantial Completion of the Base Building or Substantial Completion of the
Leasehold Improvements, as applicable.
     10.6 Notwithstanding the foregoing, the warranty period for all plant
material, vegetation and landscaping, including, without limitation, sod, shall
be at least ninety (90) days from Substantial Completion of the Work.
     10.7 Subject to Landlord’s obligations above, upon the Term Commencement
Date, Landlord shall assign its rights under the Leasehold Improvements Contract
to the benefit of the Tenant, which shall have the right to pursue any rights it
may have thereunder.

- 32 -



--------------------------------------------------------------------------------



 



     10.8 Following the end of the Base Building Warranty Period, Landlord shall
assign its rights under the Base Building Construction Contract, other than
foundation, roof, floor slabs, exterior walls and ceiling slabs and other
structural portions of the Base Buildings which Landlord is responsible to
maintain under the Lease, to the benefit of the Tenant, which shall have the
right to pursue any rights it may have thereunder with respect to latent
defects, gross mistakes, or fraud.
ARTICLE XI
AS-BUILT PLANS
     11.1 Within ninety (90) days following Substantial Completion of the Work,
Landlord, at its expense as part of the Base Building cost, shall deliver or
cause to be delivered to Tenant one (1) complete copy of as-built drawings and
specifications of the Base Building Work, in full size sheets, and in electronic
format reasonably acceptable to Tenant. As-built drawings and specifications
must show all changes incorporated into the Work. The cost of generating such
as-built drawings and specifications for the Base Building shall be part of the
Base Building cost.
     11.2 Within ninety (90) days following Substantial Completion of the
Leasehold Improvement Work, Landlord, as part of the Leasehold Improvement Costs
to be paid by Tenant shall deliver or cause to be delivered one (1) complete set
of marked up drawings and specifications to the Leasehold Improvement Architect
showing all changes incorporated into the Work.

- 33 -



--------------------------------------------------------------------------------



 



Schedule 1 to Construction Addendum
ISSUED FOR PERMIT PLANS

 



--------------------------------------------------------------------------------



 



Schedule 2 to Construction Addendum
CONSTRUCTION SCHEDULE

 



--------------------------------------------------------------------------------



 



Schedule 2-A to Construction Addendum
CONSTRUCTION SCHEDULE MILESTONE DATES

 



--------------------------------------------------------------------------------



 



Schedule 3 to Construction Addendum
PROVISIONS RELATING TO TENANT’S EARLY ACCESS
FOR CONSTRUCTION OF LEASEHOLD IMPROVEMENTS
     1. The parties agree to cooperate and use good faith efforts to meet the
time frames set forth in the Construction Schedule.
     2. Tenant’s Early Access shall not in any way delay or materially interfere
with the Work, and Tenant agrees to meet with Landlord as often as requested by
Landlord in order to continually coordinate Tenant’s Early Access.
     3. Tenant’s Early Access shall be at Tenant’s sole risk, and if at any time
Tenant’s Early Access shall cause material delay, disharmony, impediment, or
interference with the Work, then Tenant’s Early Access may be withdrawn by
Landlord upon two (2) business days’ written notice to Tenant and failure of
Tenant to cease its activities that are the cause of the delay, disharmony,
impediment, or interference (which failure shall then be a Tenant Delay).
Tenant’s Early Access shall at all times be subject to the Landlord’s reasonable
rules and regulations regarding such access.
     4. Landlord makes no representation or warranty that the framework
established by the parties for Tenant’s Early Access will comply with Legal
Requirements. If at any time a Governmental Authority alleges that Tenant’s
Early Access is not in compliance with or permitted by Legal Requirements, then
Tenant shall cease all work as may be required by the Governmental Authority,
until such time as Tenant, at its expense, has obtained the necessary approvals
therefor.
     5. Tenant’s Early Access shall not constitute acceptance of the Premises
nor shall it in any way be deemed a waiver of any rights Tenant might have under
this Addendum.

 



--------------------------------------------------------------------------------



 



Schedule 4 to Construction Addendum
BASE BUILDING BUDGET

 



--------------------------------------------------------------------------------



 



Schedule 5 to Construction Addendum
Description of Upgrades

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
LEGAL DESCRIPTION OF PROPERTY
Parcels “B”, “C”, “D”, “E” and “F”, ARVIDA PARK OF COMMERCE PLAT NO. 11,
according to the Plat thereof, as recorded in Plat Book 50, Page 151, of the
Public Records of Palm Beach County, Florida.
together with the Golf Course Parcel described as follows:
Being a parcel of land situated in Section 1, Township 47 South, Range 42 East,
City of Boca Raton, Palm Beach County, Florida and more particularly described
as follows:
Commencing at the Southwest corner of the Northwest one-quarter of said
Section 1; thence South 89° 06' 49" East, along the South line of the said
Northwest one-quarter, a distance of 70.01 feet; thence North 00° 00' 35" West,
a distance of 40.00 feet; thence South 89° 06' 49" East, a distance of 105.99
feet to the POINT OF BEGINNING of this description; thence continue South 89°
06' 49" East a distance of 250.00 feet; thence North 00° 00' 35" West, a
distance of 258.00 feet; thence North 89° 06' 49" West, a distance of 250.00
feet; thence South 00° 00' 35" East, a distance of 258.00 feet to the POINT OF
BEGINNING.
Based on the final site plan and surveying, the legal description of the
Property may be updated, and the parties will execute such documentation as may
be reasonably requested by Landlord in order to confirm the legal description.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT “C”
This instrument prepared by:
Eric D. Rapkin, Esq.
Akerman Senterfitt
Las Olas Centre II
350 East Las Olas Boulevard, Suite 1600
Ft. Lauderdale, Florida 33301
MEMORANDUM OF LEASE COMMENCEMENT
          THIS MEMORANDUM OF LEASE COMMENCEMENT is made and entered into as of
                                        , 200___, by and between BOCA 54 NORTH
LLC, a Delaware limited liability company (the “Landlord”), and OFFICE DEPOT,
INC., a Delaware corporation (the “Tenant”), with respect to that certain Lease
between Landlord and Tenant dated as of
                                        , 2006 (the “Lease”).
     Landlord and Tenant hereby confirm that the Term Commencement Date of the
Lease is ___, 200___, the Base Rent Commencement Date is ___, 200___, and that
the Term shall expire on ___, 20___, unless the Term is renewed or the Lease is
terminated pursuant to the terms of the Lease, and that these dates shall be
conclusive for all purposes of the Lease.
[signatures begin on next page]
C-1

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this document as of
the first date set forth in the first paragraph above.

                          WITNESSES:           LANDLORD:    
 
                                    BOCA 54 NORTH LLC, a Delaware limited
liability company    
 
                                    By:   Boca 54 Land Associates LLC, a
Delaware
limited liability company, its Sole Member    
 
                       
 
              By:   Flagler Boca 54, LLC, a Florida    
 
                  limited liability company, its    
 
                  Managing Member    
 
                       
 
              By:                              
Name:
              Name:        
 
 
 
             
 
   
 
              Title:        
 
                 
 
                         
Name:
                       
 
 
 
                   
STATE OF
       )                
 
 
 
                   
 
       )                
COUNTY OF
       )                
 
 
 
                   

          The foregoing instrument was acknowledged before me this
                                         day of            
                            , 200___ by
                                        , as
                                         of Flagler Boca 54, LLC, a Florida
limited liability company, on behalf of the limited liability, which limited
liability company is Managing Member of Boca 54 Land Associates LLC, a Delaware
limited liability company, on behalf of the limited liability company, which
limited liability company is Sole Member of BOCA 54 NORTH LLC, a Delaware
limited liability company, on behalf of the limited liability company. He/She is
personally known to me or produced a valid driver’s license as identification.

                       
 
  Notary Public        
 
  Print Name:        
 
     
 
   
 
  My commission expires:    

[signatures continue on next page]
C-2

 



--------------------------------------------------------------------------------



 



                                          TENANT:    
 
                                        OFFICE DEPOT, INC., a Delaware
corporation    
 
                       
 
              By:                              
Name:
              Name:        
 
 
 
             
 
   
 
              Title:        
 
             
 
   
Name:
                       
 
 
 
                   
STATE OF
        )              
 
 
 
                   
 
        )              
COUNTY OF
        )              
 
 
 
                   

          The foregoing instrument was acknowledged before me this
                                         day of
                                        , 200___ by                      
                   , as                                          of OFFICE
DEPOT, INC., a Delaware corporation, on behalf of the corporation. He/She is
personally known to me or produced a valid driver’s license as identification.

                       
 
  Notary Public        
 
  Print Name:        
 
     
 
   
 
  My commission expires:    

C-3
        .

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”
BASE RENT
     Subject to adjustment as expressly set forth in this Exhibit, commencing on
the Base Rent Commencement Date, Base Rent shall be as follows:

                              Monthly Base Rent Year*   Annual Base Rent   (Not
Incl. Sales Tax)
1
  $ 14,354,612.01     $ 1,196,217.67  
2
  $ 14,713,477.31     $ 1,226,123.11  
3
  $ 15,081,314.24     $ 1,256,776.19  
4
  $ 15,458,347.10     $ 1,288,195.59  
5
  $ 15,844,805.77     $ 1,320,400.48  
6
  $ 16,240,925.92     $ 1,353,410.49  
7
  $ 16,646,949.07     $ 1,387,245.76  
8
  $ 17,063,122.79     $ 1,421,926.90  
9
  $ 17,489,700.86     $ 1,457,475.07  
10
  $ 17,926,943.38     $ 1,493,911.95  
11
  $ 18,375,116.97     $ 1,531,259.75  
12
  $ 18,834,494.89     $ 1,569,541.24  
13
  $ 19,305,357.26     $ 1,608,779.77  
14
  $ 19,787,991.20     $ 1,648,999.27  
15
  $ 20,282,690.98     $ 1,690,224.25  

 

*   (commencing on the Base Rent Commencement Date)

The annual Base Rent is based on the Base Building Budget, which amount
($162,658,493) is subject to adjustment in accordance with Section 4.4(b) of the
Construction Addendum. Any Credit Amount or Additional Amount amortized over the
initial Term of the Lease in accordance with Section 4.4(b) of the Construction
Addendum shall be at a rate of 8.825%. The annual Base Rent will be increased by
two and one-half (2.5%) percent of the Base Rent for the immediately prior year,
on each anniversary of the Base Rent Commencement Date. The Base Rent shall not
be determined on the basis of the rentable square feet, gross square feet or
other measure of the area of the Premises. The parties agree to execute and
deliver an amendment to this Lease reflecting any adjustment in the Base Rent
pursuant to Section 4.4 of the Construction Addendum.

D-1



--------------------------------------------------------------------------------



 



EXHIBIT “E”
This instrument prepared by:
Eric D. Rapkin, Esq.
Akerman Senterfitt
Las Olas Centre II
350 East Las Olas Boulevard, Suite 1600
Ft. Lauderdale, Florida 33301
MEMORANDUM OF LEASE
          THIS MEMORANDUM OF LEASE is entered into and is effective as of the
                     day of                     , 2006, by and between BOCA 54
NORTH LLC, a Delaware limited liability company (the “Landlord”), and OFFICE
DEPOT, INC., a Delaware corporation (the “Tenant”).
     1. Landlord and Tenant are parties to that certain Lease Agreement dated
                    , 2006 (as the same may be amended from time to time, the
“Lease”), pursuant to which Landlord has leased to Tenant the premises described
therein and located on the real property legally described in Exhibit “A,”
attached hereto and made a part hereof (the “Premises”).
     2. The term of the Lease will commence on the Term Commencement Date (as
defined in the Lease), and will continue for one hundred eighty (180) calendar
months following the Base Rent Commencement Date (as defined in the Lease),
unless earlier terminated in accordance with the terms of the Lease. The Lease
also contains an option for Tenant to extend the term for two (2) terms of ten
(10) years each, subject to the terms and conditions set forth in the Lease.
     3. Tenant has also been granted a right of first offer to purchase the
Premises.
     4. The Lease contains substantially the following language:
     “Tenant will have no authority or power, express or implied, to create or
cause any construction lien or claim of any kind against the Premises or any
portion thereof. Tenant will promptly cause any such liens or claims to be
released by payment, bonding or otherwise within thirty (30) days after request
by Landlord, and will indemnify Landlord against losses arising out of any such
claim including, without limitation, legal fees and court costs. NOTICE IS
HEREBY GIVEN THAT LANDLORD WILL NOT BE LIABLE FOR ANY LABOR, SERVICES, OR
MATERIAL FURNISHED OR TO BE FURNISHED TO TENANT, OR TO ANYONE HOLDING THE
PREMISES THROUGH OR UNDER TENANT, AND THAT NO

E-1



--------------------------------------------------------------------------------



 



CONSTRUCTION OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES, OR MATERIALS WILL
ATTACH TO OR AFFECT THE INTEREST OF LANDLORD IN THE PREMISES. TENANT WILL
DISCLOSE THE FOREGOING PROVISIONS TO ANY CONTRACTOR ENGAGED BY TENANT PROVIDING
LABOR, SERVICES, OR MATERIAL TO THE PREMISES.”
     5. If the term of the Lease expires or is earlier terminated, Landlord
shall prepare (in recordable form), and the parties shall promptly execute, a
termination of this Memorandum, in form and content reasonably acceptable to
both parties hereto. If Tenant fails to execute such termination within thirty
(30) days after Landlord’s request, then Landlord may execute such termination
on Tenant’s behalf, and Landlord is deemed to be appointed by Tenant as Tenant’s
attorney-in-fact for the limited and sole purpose of executing the termination
of this Memorandum.
     6. This Memorandum does not set forth the entire Lease but is only intended
to give notice thereof. Nothing contained herein shall be deemed to in any way
to amend, modify or supersede the terms of the Lease, which terms remain in full
force and effect. In the event of any conflict between the terms of the Lease
and this Memorandum, the terms of the Lease shall prevail.
[signatures begin on next page]

E-2



--------------------------------------------------------------------------------



 



                                  WITNESSES:               LANDLORD:        
 
                                                BOCA 54 NORTH LLC, a Delaware
limited liability company    
 
                                                By:       Boca 54 Land
Associates LLC, a Delaware                             limited liability
company, its Sole Member    
 
                               
 
                      By:   Flagler Boca 54, LLC, a Florida    
 
                          limited liability company, its    
 
                          Managing Member    
 
                               
 
                      By:                                      
Name:
                      Name:        
 
 
 
                     
 
   
 
                      Title:                                                    
                 
Name:
                               
 
                               
 
                               
STATE OF
        )                      
 
 
 
    )                      
COUNTY OF
        )                      
 
                               

          The foregoing instrument was acknowledged before me this
                     day of                     , 200___ by
                    , as                      of Flagler Boca 54, LLC, a Florida
limited liability company, on behalf of the limited liability, which limited
liability company is Managing Member of Boca 54 Land Associates LLC, a Delaware
limited liability company, on behalf of the limited liability company, which
limited liability company is Sole Member of BOCA 54 NORTH LLC, a Delaware
limited liability company, on behalf of the limited liability company. He/She is
personally known to me or produced a valid driver’s license as identification.

                    Notary Public
 
  Print Name:    
 
            My commission expires:

[signatures continue on next page]

E-3



--------------------------------------------------------------------------------



 



                         
 
              TENANT:        
 
                                        OFFICE DEPOT, INC., a Delaware
corporation    
 
                       
 
              By:                              
Name:
              Name:        
 
 
 
             
 
   
 
              Title:        
 
                 
 
                         
Name:
                       
 
 
 
                   
STATE OF
        )              
 
 
 
                   
 
        )              
COUNTY OF
        )              
 
 
 
                   

          The foregoing instrument was acknowledged before me this
                     day of                     , 200___by                     ,
as                     of OFFICE DEPOT, INC., a Delaware corporation, on behalf
of the corporation. He/She is personally known to me or produced a valid
driver’s license as identification.

                    Notary Public
 
  Print Name:    
 
            My commission expires:

E-4



--------------------------------------------------------------------------------



 



EXHIBIT “A” TO MEMORANDUM OF LEASE
LEGAL DESCRIPTION
Parcels “B”, “C”, “D”, “E” and “F”, ARVIDA PARK OF COMMERCE PLAT NO. 11,
according to the Plat thereof, as recorded in Plat Book 50, Page 151, of the
Public Records of Palm Beach County, Florida.

E-5



--------------------------------------------------------------------------------



 



EXHIBIT “F”
PERMITTED EXCEPTIONS

F-1



--------------------------------------------------------------------------------



 



EXHIBIT “G”
SNDA

G-1



--------------------------------------------------------------------------------



 



EXHIBIT “H”
QUALIFIED TRANSFEREES
     For purposes of Section 11.21 of the Lease, a “Qualified Transferee” is a
person or entity, or an entity that is controlled by a person or entity, that
(i) is not a Disqualified Person or Entity (as defined below), and (ii):
     (a) is an institutional or a private real estate investor or an Affiliate
thereof, including without limitation, an insurance company, pension fund,
investment or hedge fund, real estate investment trust, or real estate operating
company, so long as such institutional or a private real estate investor’s real
estate equity portfolio aggregates at least $500 million; or
     (b) has a net worth of at least $250 million; or
     (c) has a long term credit rating of Baa3 or higher by Moody’s Investors
Service (“Moody’s”) (or its equivalent, if Moody’s revises its credit ratings),
or BBB- or higher by Standard & Poor’s Rating Group (“Standard & Poor’s”) (or
its equivalent, if Standard & Poor’s revises its credit ratings), or BBB- or
higher by Fitch (or its equivalent, if Fitch revises its credit ratings); or
     (d) is a developer or manager of first-class office buildings and has a
reputation in the industry comparable to that of Stiles Corporation.
     A “Disqualified Person or Entity” is a person or entity, or an entity that
is controlled by a person or entity, that (x) has been convicted of or has
pleaded guilty in a criminal proceeding for any felony, or that is an on-going
target of a grand jury investigation convened pursuant to Applicable Laws
concerning organized crime, money laundering, or unlawful narcotics; or (y) is
organized in or controlled from a country, the effects of the activities with
respect to which are regulated or controlled pursuant to the following United
States laws and the regulations or executive orders promulgated thereunder:
(A) the Trading with the Enemy Act of 1917, 50 U.S.C. App. §1, et seq., as
amended; (B) the International Emergency Economic Powers Act of 1976, 50 U.S.C.
§1701, et seq., as amended; or (C) the Anti-Terrorism and Arms Export Amendments
Act of 1989, codified at Section 6(j) of the Export Administration Act of 1979,
50 U.S.C. App. § 2405(j), as amended; or (z) is a national office products
retailing company.

H-1



--------------------------------------------------------------------------------



 



EXHIBIT “I”
LEGAL DESCRIPTION OF RELOCATION PROPERTY
Parcels “A”, “B”, “C” and “D”, ARVIDA PARK OF COMMERCE PLAT NO. 10, according to
the Plat thereof, as recorded in Plat Book 50, Page 149, of the Public Records
of Palm Beach County, Florida, and Parcel “A”, ARVIDA PARK OF COMMERCE PLAT NO.
11, according to the Plat thereof, as recorded in Plat Book 50, Page 151, of the
Public Records of Palm Beach County, Florida.

I-1



--------------------------------------------------------------------------------



 



RIDER NUMBER 1 TO LEASE
dated                     , 2006
between Boca 54 North LLC, as Landlord,
and Office Depot, Inc., as Tenant
     A. Landlord hereby grants Tenant two (2) consecutive options to renew
(individually a “Renewal Option” and collectively, the “Renewal Options”) the
original Term, which Renewal Options shall be subject to the covenants and
conditions hereinafter set forth in this Rider. The first Renewal Option shall
be an option to extend the original Term for a period of ten (10) years (the
“First Renewal Term”), commencing as of the date immediately following the
expiration of the original Term. The second Renewal Option shall be an option to
extend the First Renewal Term for one (1) additional period of ten (10) years
(“Second Renewal Term”) commencing as of the date immediately following the
expiration of the First Renewal Term (the First Renewal Term and the Second
Renewal Term, to the extent so exercised, are collectively referred to as the
“Renewal Terms”). All terms not defined herein shall have the meaning ascribed
to them in the Lease.
     B. No earlier than eighteen (18) months and no later than fifteen
(15) months prior to the expiration of the initial Term of this Lease or the
First Renewal Term, as may be applicable, Tenant shall have the right to
request, in writing, that Landlord provide the Market Rent Notice (as defined in
subsection E(2) below) (the “Request Notice”). Landlord shall provide the Market
Rent Notice within thirty (30) days after Tenant has given the Request Notice,
provided, however, that regardless of whether Tenant has given a Request Notice,
Landlord shall give Tenant the Market Rent Notice no earlier than fifteen
(15) months and no later than thirteen (13) months prior to the expiration of
the initial Term of this Lease or the First Renewal Term, as may be applicable.
Tenant shall give Landlord written notice (the “Renewal Notice”) of Tenant’s
election to exercise the applicable Renewal Option not later than twelve
(12) months prior to the expiration of the initial Term of this Lease or the
First Renewal Term, as may be applicable; provided that Tenant’s failure to give
an applicable Renewal Notice by said date, whether due to Tenant’s oversight or
failure to cure any existing defaults or otherwise, shall render the Renewal
Options null and void. If Tenant fails to exercise a Renewal Option in
accordance with the terms and conditions of this Rider on or before the
applicable date, then all Renewal Options shall terminate and have no further
force or effect, without further notice from Landlord.
     C. Tenant shall not be permitted to exercise the Renewal Option if at the
time Tenant delivers its Renewal Notice Tenant is in default under the Lease
beyond any applicable notice and cure periods.
     D. Tenant shall be deemed to have accepted the Premises in “as-is”
condition as of the commencement of the Renewal Terms, it being understood and
agreed that Landlord shall have no obligation to perform any tenant improvements
or renovate the Premises or any portion of the Buildings as a result of Tenant’s
renewal of the Lease.
     E. The covenants and conditions of the Lease in force during the original
Term, as the same may be modified from time to time, shall continue to be in
effect during the Renewal Terms, except as follows:

- 1 -



--------------------------------------------------------------------------------



 



          (1) The Base Rent for the Renewal Terms shall be an amount equal to
the then Fair Market Rental Value (defined below) of the Premises. “Fair Market
Rental Value” of the Premises shall be an amount, including Base Rent and annual
escalations, determined on the basis of the then-prevailing market rental rates
for tenants of comparable size and creditworthiness for comparable office
buildings in Boca Raton, Florida.
          (2) The Fair Market Rental Value shall be set forth in a written
notice from Landlord to Tenant (the “Market Rent Notice”). The Market Rent
Notice shall specify the Fair Market Rental Value for each of the ten (10) years
contained in such Renewal Term. If Tenant shall disagree with the Fair Market
Rental Value set forth in the Market Rent Notice established by Landlord for the
Premises, Tenant shall, within twenty-one (21) days after receipt of the Market
Rent Notice (the “Tenant’s Notice Deadline”), furnish Landlord with a written
notice of its disagreement (the “Tenant’s Notice”), and Landlord and Tenant
shall commence negotiations to agree upon the Fair Market Rental Value. If the
Tenant’s Notice is not received by Landlord by the Tenant’s Notice Deadline, the
Fair Market Rental Value shall be as set forth in the Market Rent Notice to
Tenant. If Landlord and Tenant are unable to reach agreement within twenty-one
(21) days after the Landlord’s receipt of the Tenant’s Notice (the “Renewal Rent
Negotiation Period”), then the Fair Market Rental Value for such Renewal Term
shall be determined as follows:
          (a) No later than ten (10) business days following the expiration of
the Renewal Rent Negotiation Period, Tenant and Landlord shall select an
individual as an appraiser of its choice (the “Tenant’s Appraiser”) and give
Landlord written notice of such appraiser’s name, address, and telephone number.
          (b) No later than ten (10) business days following the expiration of
the Renewal Rent Negotiation Period, Landlord shall select an appraiser of its
choice (the “Landlord’s Appraiser”) and give Tenant written notice of such
appraiser’s name, address, and telephone number.
          (c) The two (2) appraisers so selected by Landlord and Tenant shall
then select an individual as a third (3rd) appraiser (the “Third Appraiser”)
within fifteen (15) days after receipt by Tenant of Landlord’s notification as
to its selection of Landlord’s Appraiser, and furnish Landlord and Tenant
written notice of such Third Appraiser’s name, address, and telephone number. If
the appraisers selected by Landlord and Tenant fail to appoint the Third
Appraiser within the time and in the manner herein, then Landlord and/or Tenant
shall promptly apply to the local office of the local Appraisal Institute Office
for the appointment of the Third Appraiser.
          (d) All appraisers selected pursuant to this Section shall be M.A.I.
appraisers, unless Landlord and Tenant otherwise agree in writing, each having
at least ten (10) years’ experience with commercial office property in Palm
Beach County, Florida. Landlord’s Appraiser and Tenant’s Appraiser shall each

- 2 -



--------------------------------------------------------------------------------



 



have thirty (30) days after the selection of the Third Appraiser to submit to
the Third Appraiser their respective appraisals for Fair Market Rental Value.
Each appraisal shall set forth the assumptions made therein by the appraiser
with respect to brokerage fees and tenant allowance and all other concessions
and relevant market factors in determining Fair Market Rental Value. The Third
Appraiser shall have thirty (30) days thereafter to select one appraisal or the
other and the selection by the Third Appraiser shall be final and binding upon
the parties.
          (e) If Tenant fails to select Tenant’s Appraiser in the manner and
within the time specified above for the applicable Renewal Term, then the Fair
Market Rental Value for the applicable Renewal Term shall be the amount set
forth in the Market Rent Notice. If Landlord fails to select Landlord’s
Appraiser in the manner and within the time specified above for the applicable
Renewal Term, then Landlord shall not have the right to select an appraiser to
determine Fair Market Rental Value, so long as Tenant shall have timely selected
Tenant’s Appraiser, and, in such event, Tenant’s Appraiser shall determine Fair
Market Rental Value in accordance with the provisions of subsection (d) above.
          (f) Landlord and Tenant shall share equally all fees, costs, and
expenses incurred in connection with retaining the Third Appraiser. Landlord and
Tenant shall each bear their own attorneys’ fees incurred with respect to the
procedure set forth in this subsection E.
     F. Following expiration of the Second Renewal Term as provided herein,
Tenant shall have no further right to renew or extend the Lease.
     G. The Renewal Option shall not be transferable by Tenant, except in
conjunction with a permissible assignment (including, without limitation, an
assignment in an Exempt Transfer) in accordance with the applicable provisions
of the Lease.

- 3 -